 

Exhibit 10.1

 

EXECUTION COPY

 



 

 

STOCK PURCHASE AND MERGER AGREEMENT

 

BY AND AMONG

 

AVENUE THERAPEUTICS, INC.,

 

InvaGen Pharmaceuticals Inc.

 

AND

 

MADISON PHARMACEUTICALS INC.

 

DATED AS OF NOVEMBER 12, 2018

 



 

 

 

 

 

Article 1. DEFINITIONS 3     Article 2. FIRST STAGE ACQUISITION 16       Section
2.1 Financing 16       Section 2.2 Sale and Purchase of Common Shares 17      
Section 2.3 First Stage Closing Date 17       Section 2.4 Transactions to be
Effected at the First Stage Closing 18       Article 3. MERGER 19       Section
3.1 The Merger 19       Section 3.2 Merger Effective Time; Deliverables 19      
Section 3.3 Effect of the Merger 19       Section 3.4 Certificate of
Incorporation; Bylaws 20       Section 3.5 Directors and Officers 20      
Article 4. EFFECT OF THE MERGER ON CAPITAL STOCK 20       Section 4.1 Effect of
the Merger on Capital Stock 20       Section 4.2 Surrender and Payment 22      
Section 4.3 Dissenting Shares 26       Section 4.4 Changes to Capital Stock;
Adjustments to Merger Consideration 26       Section 4.5 Withholding Rights 27  
    Section 4.6 Lost Certificates 27       Section 4.7 Treatment of Stock
Options and Other Stock-Based Compensation 27       Section 4.8 Further
Assurances 29       Article 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 29
      Section 5.1 Organization of the Company; Due Authorization 29      
Section 5.2 No Conflicts, Consents or Approvals 31       Section 5.3 Capital
Stock of the Company 31       Section 5.4 Financial Statements; Other
Liabilities 32       Section 5.5 Agreements 33

 

i 

 

  

Section 5.6 Insurance 36       Section 5.7 Real Property; Title, Condition and
Sufficiency of Assets 36       Section 5.8 Taxes 36       Section 5.9 Litigation
and Other Proceedings; Orders 37       Section 5.10 No Material Adverse Effect
37       Section 5.11 Licenses and Permits 37       Section 5.12 Environmental
Matters 38       Section 5.13 Governmental Consents and Approvals 38      
Section 5.14 Intellectual Property 38       Section 5.15 Employee Plans and
Personnel Matters 42       Section 5.16 Compliance with Legal Requirements 44  
    Section 5.17 Regulatory Compliance 44       Section 5.18 SEC Filings 46    
  Section 5.19 Opinion of Financial Advisor 47       Section 5.20 Brokers 47    
  Section 5.21 No Restrictions on the Transactions 47       Section 5.22
Investigation 48       Article 6. REPRESENTATIONS AND WARRANTIES OF BUYER AND
MERGER SUB 48       Section 6.1 Organization of Buyer; Due Authorization 48    
  Section 6.2 No Conflict 49       Section 6.3 Governmental Consents 49      
Section 6.4 Financing of the Transactions 49       Section 6.5 Litigation and
Other Proceedings; Orders 49       Section 6.6 Brokers 49       Section 6.7
Investigation 50       Article 7. ADDITIONAL AGREEMENTS 50       Section 7.1
Stockholder’s Meeting 50

 

ii 

 

  

Section 7.2 Proxy Statement 51       Article 8. COVENANTS OF THE PARTIES 52    
  Section 8.1 Conduct of Business of the Company 52       Section 8.2 Access to
Information Prior to the Second Stage Closing Date 55       Section 8.3 No
Solicitation 56       Section 8.4 Further Action 59       Section 8.5 Regulatory
and Other Authorizations 59       Section 8.6 Notifications 61       Section 8.7
Limitation on Purchases and Sales of Common Shares 61       Section 8.8
Standstill 62       Section 8.9 Directors’ and Officers’ Indemnification and
Insurance 64       Section 8.10 Contingent Value Rights Agreement; Registration
Rights Agreement 66       Section 8.11 Deregistration; Stock Exchange Delisting
66       Section 8.12 Section 16 Compliance 66       Section 8.13 Notification
of Stockholder Litigation 66       Section 8.14 Product Development 67      
Article 9. CONDITIONS PRECEDENT, WAIVER, AND TERMINATION PROVISIONS  OF THE
STOCK PURCHASE TRANSACTION 67       Section 9.1 Conditions Precedent to
Performance of the Parties 67       Section 9.2 Conditions Precedent to
Performance of the Company 68       Section 9.3 Conditions Precedent to
Performance of Buyer 68       Section 9.4 Waiver; Determination of Satisfaction
of Conditions 69       Section 9.5 Termination Prior to the First Stage Closing
69       Section 9.6 Fees and Expenses Following Termination 71       Article
10. CONDITIONS PRECEDENT, WAIVER, AND TERMINATION PROVISIONS  OF MERGER
TRANSACTION 72     Section 10.1 Conditions Precedent to Performance of the
Parties 72       Section 10.2 Conditions Precedent to Performance of the Company
73

 

iii 

 

  

Section 10.3 Conditions Precedent to Performance of Buyer 73       Section 10.4
Waiver; Determination of Satisfaction of Conditions 75       Section 10.5
Termination Prior to the Second Stage Closing 75       Article 11. R&WI 76      
Section 11.1 R&WI 76       Section 11.2 Survival 77       Article 12.
MISCELLANEOUS 77       Section 12.1 Entire Agreement 77       Section 12.2
Transaction Costs 77       Section 12.3 Modifications 78       Section 12.4
Notices 78       Section 12.5 Public Announcements 79       Section 12.6
Severability 79       Section 12.7 Assignment 80       Section 12.8
Confidentiality Agreement 80       Section 12.9 Governing Law 80       Section
12.10 Specific Performance 80       Section 12.11 Submission to Jurisdiction 80
      Section 12.12 Waiver of Jury Trial 81       Section 12.13 Waiver 81      
Section 12.14 Counterparts; Facsimile Signature 81       Section 12.15 Rights
Cumulative 82       Section 12.16 Interpretation 82

 

iv 

 

  

EXHIBIT A STOCKHOLDERS AGREEMENT

 

EXHIBIT B CREDIT AGREEMENT

 

EXHIBIT C GUARANTY

 

EXHIBIT D VOTING AND SUPPORT AGREEMENT

 

EXHIBIT E WAIVER AGREEMENT

 

EXHIBIT F FORTRESS RESTRICTIVE COVENANT AGREEMENT

 

EXHIBIT G INDEMNIFICATION AGREEMENT

 

EXHIBIT H LU RESTRICTIVE COVENANT AGREEMENT

 

EXHIBIT I AMENDMENT TO LU AGREEMENT

 

EXHIBIT J CONTINGENT VALUE RIGHTS AGREEMENT

 

EXHIBIT K REVISED BY-LAWS

 

EXHIBIT L CERTIFICATE OF MERGER

 

EXHIBIT M SURVIVING CORPORATION CERTIFICATE OF INCORPORATION

 

EXHIBIT N SURVIVING CORPORATION BY-LAWS

 

EXHIBIT O REGISTRATION RIGHTS AGREEMENT

 

EXHIBIT P GENERAL RELEASE

 

Schedules

 

SCHEDULE 1.1 Company’s Knowledge     SCHEDULE 2.1 Business Plan and Budget    
SCHEDULE 5.3 Capitalization of the Company     SCHEDULE 5.5(a) Company Contracts
    SCHEDULE 5.14(a)   Registered Owned Intellectual Property     SCHEDULE 5.20
Certain Amounts     SCHEDULE 8.1(v) Certain Actions

 

v 

 

  

SCHEDULE 8.1(k) Contracts     SCHEDULE 8.7(c) Equity Awards     SCHEDULE 8.9
Maximum Premium     SCHEDULE 8.14 Product Development Matters

  

vi 

 

 

STOCK PURCHASE AND MERGER AGREEMENT

 

This STOCK PURCHASE AND MERGER AGREEMENT (this “Agreement”) is made and entered
into as of November 12, 2018, by and among InvaGen Pharmaceuticals Inc., a New
York Corporation (“Buyer”), Madison Pharmaceuticals Inc., a Delaware corporation
and a wholly-owned Subsidiary of Buyer (“Merger Sub”), and Avenue Therapeutics,
Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A.           Buyer desires to purchase from the Company and the Company desires
to issue to Buyer Common Shares representing 33.3% of the Fully Diluted
Capitalization for $35.0 million and on the terms and subject to the conditions
of this Agreement (the “Stock Purchase Transaction”).

 

B.           Following the Stock Purchase Transaction, Buyer desires to acquire
the remaining issued and outstanding capital stock of the Company in a reverse
subsidiary merger transaction on the terms and subject to the conditions of this
Agreement (the “Merger Transaction”).

 

C.           Concurrently with the execution and delivery of this Agreement,
Buyer, the Company and certain stockholders of the Company are entering into a
stockholders agreement, effective as of the date hereof (as amended from time to
time, the “Stockholders Agreement”) and attached as Exhibit A hereto, providing
for certain agreements between Buyer, the Company and such stockholders.

 

D.           The Company desires and Buyer is willing to provide initial
financing to the Company in an amount of up to $3.0 million in the form of a
line of credit (the “Initial Financing”), up to the First Stage Closing, subject
to and governed by the terms of that certain (1) Credit Agreement between the
Company and Buyer, to be executed concurrently with the execution and delivery
of this Agreement, attached as Exhibit B hereto (the “Credit Agreement”), and
(2) Guaranty between Fortress and Buyer, to be executed concurrently with the
execution and delivery of this Agreement, attached as Exhibit C hereto (the
“Guaranty”), and interim financing to the Company in an amount not to exceed
$7.0 million during the time period between the Stock Purchase Transaction and
the Merger Transaction, on the terms and conditions described in this Agreement
(the “Interim Financing,” and together with the Initial Financing, the Stock
Purchase Transaction, the Merger Transaction and the other transactions
contemplated by this Agreement and the Ancillary Agreements, the
“Transactions”).

 

E.           Concurrently with the execution and delivery of this Agreement,
Buyer, the Company and certain stockholders of the Company, have entered into a
voting and support agreement, effective as of the date hereof (as amended from
time to time, the “Voting and Support Agreement”) and attached as Exhibit D
hereto, pursuant to which such stockholders have agreed, among other things, to
vote all of their shares of the Company in favor of the approval and adoption of
the Transactions.

 

 1 

 

  

F.           Concurrently with the execution and delivery of this Agreement,
Buyer, the Company and Fortress Biotech, Inc. (“Fortress”), have entered into a
waiver and termination agreement, effective as of the date hereof (as amended
from time to time, the “Waiver Agreement”) and attached as Exhibit E hereto,
pursuant to which Fortress has agreed to irrevocably waive, subject to the terms
of the Waiver Agreement, certain payments otherwise due to it under that certain
Amended and Restated Founders Agreement by and between the Company and Fortress
dated September 13, 2016 (the “Founders Agreement”) and that certain Management
Services Agreement by and between the Company and Fortress dated February 17,
2015, as amended by Amendment No. 1 on May 15, 2017 (the “MSA”), and any and all
dividends, payable in cash or equity, under the terms of the Series A Preferred
Stock of the Company.

 

G.           Concurrently with the execution and delivery of this Agreement,
Buyer and Fortress have entered into a restrictive covenant agreement, effective
as of the date hereof (as amended from time to time, the “Fortress Restrictive
Covenant Agreement”), attached as Exhibit F hereto.

 

H.           Concurrently with the execution and delivery of this Agreement,
Buyer and Fortress have entered into an indemnification agreement, effective as
of the date hereof (as amended from time to time, the “Indemnification
Agreement”), attached as Exhibit G hereto.

 

I.            Concurrently with the execution and delivery of this Agreement,
Buyer and Lucy Lu, M.D., have entered into a restrictive covenant agreement,
effective as of the date hereof (as amended from time to time, the “Lu
Restrictive Covenant Agreement”), attached as Exhibit H hereto.

 

J.            Concurrently with the execution and delivery of this Agreement,
the Company and Lucy Lu, M.D. have entered into an amendment to an executive
employment agreement dated as of June 10, 2015, effective as of the date hereof
(as amended from time to time, the “Amendment to Lu Agreement”), attached as
Exhibit I hereto.

 

K.           The respective boards of directors of Buyer, Merger Sub and the
Company have unanimously approved and declared advisable the Transactions,
including the merger of Merger Sub with and into the Company (the “Merger”),
pursuant to which the Company shall continue as the surviving corporation and as
a wholly-owned Subsidiary of Buyer, upon the terms and subject to the conditions
of this Agreement and in accordance with the Delaware General Corporation Law
(“DGCL”), and the board of directors of the Company has resolved to recommend
that the Company’s stockholders approve and adopt this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby, including the
Merger.

 

L.           The respective boards of directors of Buyer, Merger Sub and Company
have determined that the Transactions are advisable and in the best interest of
the stockholders of their respective companies, and accordingly have approved
and declared advisable this Agreement and all of the Transactions, including the
Merger.

 

M.          The parties hereto desire to make certain representations,
warranties, covenants and agreements in connection with the Transactions and
also to prescribe various conditions to the Stock Purchase Transaction and the
Merger.

 

 2 

 

  

NOW, THEREFORE, in consideration of the foregoing and the respective
representations and warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article 1.
DEFINITIONS

 

For purposes of this Agreement, including the recitals, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Affiliate”   With respect to any specified Person, any other Person that
controls, is controlled by or is under common control with such Person (it being
understood that a Person will be deemed to “control” another Person, for
purposes of this definition, if such Person directly or indirectly (i) has the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities of such other
Person, through contract or otherwise or (ii) owns more than 50% of the voting
securities of such other Person entitled to vote in the election of directors);
provided that, for all purposes of this Agreement and the Ancillary Agreements,
in no event shall the Company be deemed an Affiliate of Buyer at any time prior
to the Second Stage Closing.       “Ancillary Agreements”   The Stockholders
Agreement, Credit Agreement, Guaranty, Certificate of Merger, Surviving
Corporation Certificate of Incorporation, Surviving Corporation By-Laws,
Contingent Value Rights Agreement, Voting and Support Agreement, Waiver
Agreement, Fortress Restrictive Covenant Agreement, Indemnification Agreement,
Lu Restrictive Covenant Agreement, Amendment to Lu Agreement,  General Release,
Revised By-Laws, and Registration Rights Agreement, and any other agreement,
certificate, instrument or document contemplated hereby and thereby, including
each exhibit hereto and thereto.       “Appointment”   The appointment and
authorization of, and direction to, the Rights Agent (as defined in the
Contingent Value Rights Agreement, and including any successor Rights Agent) to
act as the agent, representative, proxy and attorney-in-fact of the Holders (as
defined in the Contingent Value Rights Agreement) in accordance with the
Contingent Value Rights Agreement.       “Beneficial Owner”, “Beneficially Own”
or “Beneficial Ownership”   Has the meaning assigned to such term in Rule 13d-3
under the Exchange Act, and a Person’s beneficial ownership of securities shall
be calculated in accordance with the provisions of such Rule (it being agreed
that, in any event, a Person shall be deemed to Beneficially Own securities
owned by an Affiliate of such Person).

 

 3 

 

  

“Business Day”   Any day that is not a Saturday, a Sunday or other day on which
banks are required or authorized by law to be closed in New York, New York,
U.S.A., London, England or Mumbai, India.       “Class A Preferred Shares”   Any
Class A preferred shares of the Company with a par value of $0.0001 per share,
whether issued or not.       “Code”   The United States Internal Revenue Code of
1986, as amended.       “Common Shares”   Any common shares of the Company with
a par value of $0.0001 per share, whether issued or not.       “Company Adverse
Recommendation Change”   Shall mean the Board of Directors of the Company,
directly or indirectly: (a) withdrawing, or amending, modifying or qualifying in
a manner adverse to Buyer, or proposing publicly to so withdraw, amend, modify
or qualify, the Company Board Recommendation; (b) failing to include the Company
Board Recommendation in the Proxy Statement that is mailed to the Company’s
stockholders; (c) recommending, adopting or approving, or proposing publicly to
recommend, adopt or approve, a Takeover Proposal; (d) failing to recommend
(including by Solicitation/Recommendation Statement on Schedule 14D-9) against
acceptance of any tender offer or exchange offer for the Common Shares within
ten Business Days after the commencement of such offer; (e) failing to reaffirm
(publicly, if so requested by Buyer) the Company Board Recommendation within ten
Business Days after the date any Takeover Proposal (or material modification
thereto) or any announcement of an intention (whether or not conditional) to
make a Takeover Proposal is first publicly disclosed by the Company or the
Person making such Takeover Proposal (or is otherwise made public or sent to
stockholders of the Company); (f) making any public statement inconsistent with
the Company Board Recommendation; or (g) resolving or agreeing to take any of
the foregoing actions.       “Company Assets”   All property, assets, rights,
privileges, powers, franchises owned by, and all and every other interest of,
the Company, including all Company Intellectual Property, including the
Revogenex License Assets and Manufacturing Agreement Assets.       “Company
Board”   The Board of Directors of the Company.       “Company Board
Recommendation”   Shall mean the resolutions of the Board of Directors of the
Company referred to in Section 5.1(c).

 

 4 

 

  

“Company Contract”   Any Contract to which the Company is a party or by which
the Company (or any property or asset thereof) is bound.       “Company
Employees”   The employees of the Company.       “Company Employee Plan”   Any
Company Plan which covers any current or former Company Employees.      
“Company Intellectual Property”   All Owned Intellectual Property and Licensed
Intellectual Property.       “Company Plan”   Any Plan or portion thereof
(including any Liabilities thereof), covering Company Employees which is
sponsored or maintained by the Company or Fortress, or to which the Company or
Fortress contributes or is required to contribute.       “Company Stockholder
Approval”   The Requisite Stockholder Approval and the Non-Affiliate Stockholder
Approval.       “Company’s Knowledge”   The actual knowledge of the Persons
listed in Schedule 1.1 after reasonable investigation.       “Confidential
Intellectual Property”   All Know How and any other confidential, proprietary,
non-public or sensitive Intellectual Property constituting Company Intellectual
Property.       “Contingent Value Rights Agreement”   Contingent Value Rights
Agreement between the Company and the Rights Agent (as defined therein), to be
executed prior to Second Stage Closing, in the form attached as Exhibit J
hereto.       “Contract”   Any oral or written agreement, arrangement,
instrument, contract, undertaking, mortgage, note, indenture, lease, license or
other understanding or obligation.       “Encumbrance”   Any mortgage, deed of
trust, lien (statutory or other), pledge, charge, security interest, title
retention device (including the interest of a seller or lessor under any
conditional sale agreement or capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing), collateral
assignment, adverse claim, priority payment obligation, restriction or other
encumbrance of any kind in respect of such asset, whether or not filed, recorded
or perfected under applicable Legal Requirements (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset, but other than restrictions under applicable securities laws).

 

 5 

 

  

“Environmental Law”   Any national, federal, state (including cantonal),
provincial, municipal, county, city, local or similar statute, law,
constitution, ordinance, regulation, rule, code, order, consent decree,
directive or judgment relating to (i) the protection of the environment or
natural resources (including air, water vapor, surface water, sediments,
groundwater, drinking water supply, wastewater treatment, surface or subsurface
land); or (ii) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, recycling, release
or disposal of, Hazardous Substances.       “Environmental Permits”   Any
permit, approval, license or other authorization required by a Governmental
Authority under or issued by a Governmental Authority pursuant to any applicable
Environmental Law.       “ERISA”   The Employee Retirement Income Security Act
of 1974, as amended.       “Event of Insolvency”   With respect to a party, (i)
the entry by a court of competent jurisdiction of a decree or order, unstayed on
appeal or otherwise and in effect for 30 days, adjudicating such party bankrupt
or insolvent; (ii) the entry by a court of competent jurisdiction of a decree or
order appointing a receiver or liquidator or trustee of the party or of
substantially all the property of the party, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the party under Title 11 of the United States Code or under any
similar provision of any other Federal or state or non-United States bankruptcy
or other similar statute, each as now constituted or as hereafter in effect; but
only if and when such decree or order shall have continued unstayed on appeal or
otherwise and in effect for 60 days; or (iii) the filing by the party of a
petition in voluntary bankruptcy under any of the provisions of any bankruptcy
law; or the consenting by the party to the filing of any bankruptcy or
reorganization petition against it under any such law; or (without limitation of
the generality of the foregoing) any filing by the party of a petition seeking
relief under Title 11 of the United States Code or under any similar provision
of any other Federal or state or non-United States bankruptcy or other similar
statute, each as now constituted or as hereafter in effect; or the making by the
party of an assignment for the benefit of creditors; or the admitting in writing
by the party of its inability to pay its debts generally as they become due; or
the consenting by the party to the appointment of a receiver or liquidator or
custodian or trustee of it or of substantially all its property.

 

 6 

 

  

“Exchange Act”   The U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.       “FDA”   United States Food
and Drug Administration.       “Fortress Amount”   The sum of (i) any amount
actually paid by Fortress to any Buyer Indemnified Party pursuant to the
Indemnification Agreement prior to the Second Stage Closing and (ii) if none of
Buyer, the Company or their respective Affiliates shall have obtained the
insurance coverage referred to in Section 11.1 prior to the Second Stage
Closing, $500,000.      

“Fortress Portion”

 

  The aggregate number of Common Shares (on an as-converted basis) of which
Fortress or any of its Affiliates is the Beneficial Owner divided by the Fully
Diluted Capitalization (excluding any shares to be cancelled and retired in
accordance with Section 4.1(a)), in each case, as of immediately prior to the
Merger Effective Time.      

“Fully Diluted Capitalization”

 

  The aggregate number of all shares of the Company’s capital stock (on an
as-converted basis) issued and outstanding, assuming exercise, conversion,
acceleration or exchange of all options (vested or unvested), RSUs (vested or
unvested), Company Restricted Shares (vested or unvested), warrants and other
convertible or exchangeable securities (including Class A Preferred Shares or
any other shares of convertible preferred stock and any Company Restricted
Shares).       “GAAP”   U.S. generally accepted accounting principles.      
“Governmental Authority”   Any foreign, federal, national, state, local,
cantonal, municipal, international or multinational government, governmental,
regulatory or administrative authority, agency or commission, or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.      
“Governmental Permits”   Any permit, approval, license or other authorization
required by a Governmental Authority under or issued by a Governmental Authority
pursuant to any applicable Legal Requirement, with the exception of
Environmental Laws.

 

 7 

 

  

“Hazardous Substance”   Any waste, material, chemical or substance in any form
that is regulated, controlled or defined as hazardous, toxic, or a pollutant
under any applicable Environmental Law, including all materials regulated under
any applicable Environmental Law as capable of causing harm or injury to human
health or the environment, including oils, petroleum, polychlorinated biphenyls,
petroleum products and constituents, and asbestos.       “Healthcare Regulatory
Authority”   The FDA, the DEA or any other Governmental Authority that is
concerned with or regulates the development, approval, labelling, marketing,
sale, use, handling and control, safety, efficacy, reliability or manufacturing
of drug or biological products or is concerned with or regulates public health
care programs.       “Healthcare Regulatory Authorizations”   All approvals,
clearances, authorizations, registrations, certifications, licenses and permits
granted by any Healthcare Regulatory Authority, including all investigational
new drug applications and new drug applications.       “HSR Act”   The U.S. Hart
– Scott – Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder.       “Indebtedness”   (i) the
principal, accreted value, accrued and unpaid interest, prepayment and
redemption premiums or penalties (if any), unpaid fees or expenses and other
monetary obligations in respect of (A) indebtedness, whether or not contingent,
for borrowed money, (B) obligations evidenced by bonds, debentures, notes or
other similar instruments for the payment of which such Person is liable, (C)
obligations for the deferred purchase price of property or services, including
any earn-out (whether or not contingent), (D) indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property), (E) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any capital
stock of such Person or any warrants, rights or options to acquire such capital
stock, valued, in the case of redeemable preferred stock, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, and (F) all loans to such Person by any of its suppliers or
licensors, (ii) all obligations or liabilities of such Person (whether or not
contingent) under or in connection with letters of credit or bankers’
acceptances or similar items; provided, however, that undrawn amounts shall not
be included in this definition of Indebtedness, (iii) that portion of
obligations with respect to capital leases that is properly classified as a long
term liability on a balance sheet in conformity with GAAP, (iv) all obligations
of such Person under interest rate or currency swap transactions, (v) all
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, Indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iv) above and (vi) all
obligations of the type referred to in clauses (i) through (v) of other Persons
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on any property or
asset of such Person (whether or not such obligation is assumed by the Person or
any of its subsidiaries).

 

 8 

 

  

“Intellectual Property”   Any and all rights in, arising out of, or associated
with any of the following in any jurisdiction throughout the world: (i) patents,
patent applications, patent disclosures and inventions, utility models, utility
model applications, petty patents, statutory invention registrations,
certificates of invention, designs, industrial designs, design registrations and
applications (including any continuations, continuations-in-part, divisionals,
provisionals, non-provisionals, reexaminations, restorations, extensions,
renewals and reissues) for any of the foregoing, and all other indicia of
invention ownership by any Governmental Authority (“Patents”); (ii) copyrights
(registered and unregistered), copyright applications, copyrightable subject
matter, original works of authorship, design rights, and design right
registrations, and any and all renewals of any of the foregoing; (iii)
trademarks, service marks, trade dress, business names and trade names, assumed
names, symbols, brand names, d/b/a’s, fictitious names, logos and product names
whether registered, unregistered or existing at common law, including the
goodwill associated therewith (and all registrations and applications therefor),
and any and all renewals of any of the foregoing; (iv) unregistered industrial
design rights; (v) domain names (and all registrations and applications
therefor); (vi) Know How, (vii) software, data processing, communications,
inventory management, website content, programs, program interfaces, object
code, source code, other computer systems and all documentation relating to the
foregoing; (viii) all other proprietary information and intellectual property in
all forms and media, and all goodwill associated therewith, now known or
hereafter recognized in any jurisdiction worldwide; (ix) all rights pertaining
to the foregoing, including those arising under international treaties and
convention rights; (x) copies and tangible embodiments of all of the foregoing
(in whatever form or medium); (xi) all rights and powers to assert, defend and
recover title to any of the foregoing; and to assert, defend, sue, and recover
damages for any past, present and future infringement, misuse, misappropriation,
impairment, unauthorized use or other violation of any rights in or to any of
the foregoing; and (xii) all proceeds, income, royalties, damages and payments
now or hereafter due and payable under or in respect of all of the foregoing.

 

 9 

 

  

“Intellectual Property Agreements”   Any licenses, sublicenses, consent to use
agreements, settlements, co-existence agreements, covenants not to sue, waivers,
releases, or any other Contract relating to Intellectual Property to which the
Company is party, beneficiary or otherwise bound, including any Contract
providing for the license, practice, use, development, modification, design,
invention, production, acquisition, purchase, formulation, creation or
assignment of any Intellectual Property, including all IP Assignment Agreements.
      “Know-How”   All trade secrets, confidential or proprietary information,
including all inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, processes, techniques, improvements,
discoveries, ideas, developments, product composition data (including
pharmacological, non-clinical, pre-clinical and clinical data, analytical and
quality control data) and specifications, recipes, packaging specifications,
research and development data as well as purchasing and marketing data and
procedures, customer lists, Personal Data, databases, technologies,
instructions, formulae and information, manufacturing drawings, engineering
drawings, manuals, designs, lab journals, notebooks, schematics, blue prints,
research and development reports, technical information, and design and
engineering specifications, including those related to products under
development, including each of the foregoing items as they relate to the
development, manufacturing, sale and distribution of the goods produced,
distributed, marketed or sold by the applicable Person.       “Leased Real
Property”   Any parcel of real property leased or subleased and any other rights
to use or occupy any land, buildings, structures, improvements, fixtures or
other interests in real property held by the Company.       “Legal Requirement”
  Any foreign, federal, national, state (including cantonal), local,
international, multinational or administrative order, law, common law,
ordinance, regulation, statute or treaty or any rule, regulation, standard,
judgment, order, writ, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Authority.

 

 10 

 

  

“Liabilities”   Any and all debts, liabilities and obligations, whether accrued
or fixed, direct or indirect, asserted or unasserted, absolute or contingent,
known or unknown, liquidated or not, matured or unmatured or determined or
determinable, including those arising under any Legal Requirement, Proceeding or
any order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority and those arising under any
Contract.       “Licensed Intellectual Property”   All Intellectual Property
licensed or otherwise made available to the Company by any Person.      
“Manufacturing Agreement”   The Amended and Restated Product Manufacturing
Agreement by and between Zaklady Farmaceutyczne “POLPHARMA” S.A. (“Polpharma”)
and the Company dated May 7, 2018, as amended from time to time.      
“Manufacturing Agreement Assets”   The Manufacturing Agreement and any of the
rights of the Company under the Manufacturing Agreement.       “Material Adverse
Effect”   Any event, circumstance, occurrence, state of facts or matters,
action, omission, condition, development, change in or result or effect on
(each, an “Event”) the Company that, individually or in the aggregate, could
become materially adverse to (a) the assets, liabilities, capitalization,
results of operations or the condition (financial or otherwise) of the Company,
its business or prospects, taken as a whole or (b) the ability of the Company to
perform and carry out any of its obligations under this Agreement or any of the
Ancillary Agreements, and to consummate on a timely basis the Stock Purchase
Transaction, the Merger or any of the other transactions contemplated by this
Agreement or any of the Ancillary Agreements; provided, however, that, in the
case of clause (a), the following Effects shall not be taken into account in
determining the occurrence of a “Material Adverse Effect”: (i) those caused by,
arising out of or attributable to the general political or economic environment
or affecting the global securities markets generally; (ii)  those that generally
affect the industries in which the Company operates (including legal and
regulatory changes applicable to the Company after the Signing Date); or (iii)
those caused by, arising out of or attributable to acts of terrorism or warfare
between two or more countries in which the Company operates (whether or not
declared); provided, that any such Event which disproportionately affects the
Company relative to other participants in the industries in which the Company
operates shall not be excluded from determining the occurrence of a “Material
Adverse Effect”.

 

 11 

 

  

“Nasdaq”   The Nasdaq Stock Market.       “Non-Affiliate Stockholder Approval”  
The approval by a majority of the Common Shares held by Persons who are not
Affiliates of the Company of the Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby, in accordance
with all applicable Legal Requirements, the provisions of the Company’s
governing documents and the rules of the SEC and Nasdaq.       “Non-Fortress
Portion”   One minus the Fortress Portion.       “Owned Intellectual Property”  
All Intellectual Property that is owned or purported to be owned, in whole or in
part, by the Company.       “Person”   Individuals or entities, including any
corporation, limited liability company, joint venture, trust, body corporate
(wherever located), unincorporated association, partnership or other entity.    
  “Personal Data”   Any information (including a Person’s name, physical
address, telephone number, e-mail address, photograph, social security number,
tax identification number, medical and health information, family members,
demographic data and any other data and information) which, whether alone or in
combination with other information, identifies or is associated with an
identified natural Person.       “Plan”   Any employee benefit plan, scheme,
program, agreement, arrangement, commitment, or understanding of any kind
(written or unwritten), including any bonus, incentive, stock, stock option,
phantom stock, equity-based compensation, deferred compensation, change in
control, vacation, sick leave, retention, severance, salary continuation,
defined benefit or defined contribution retirement, pension, savings, profit
sharing, supplemental retirement, medical, dental, vision, life insurance,
accident, disability, long-term care, retiree medical or other welfare or fringe
benefit plan, scheme, or program (together with any trust, escrow or other
agreement related thereto), and including any “employee benefit plan” as defined
in Section 3(3) of ERISA.       “Post-Closing Indemnification Amount”   With
respect to any Surviving Indemnification Claim, the amount of Losses stated in
an Indemnity Determination (as defined in the Indemnification Agreement) with
respect thereto.

 

 12 

 

  

“Privacy Agreements”   Any data and privacy related policies (e.g., privacy
policies, acceptable use policies, terms of service, etc.) and other Contracts
in effect between the Company and any natural person or other Persons that are
applicable to or otherwise implicate the collection, protection, storage,
processing, transfer, administration, review, monitoring, use or disclosure of
Personal Data in connection with the Company or its business.       “Privacy
Laws”   All Legal Requirements concerning or otherwise applicable to the
collection, protection, storage, processing, transfer, administration, review,
monitoring, use or disclosure of Personal Data.       “Proceeding”   Any action
(at law or in equity), suit, claim, review, audit, inquiry or legal or
administrative proceeding or arbitration or other alternative dispute resolution
proceeding or investigation (whether civil, criminal or administrative).      
“Product”   IV Tramadol / Tramadol hydrochloride solution for injection or
infusion.       “Proposals”   This Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby (including
the Appointment), in accordance with any and all applicable Legal Requirements,
the provisions of the Company’s governing documents and the rules of the SEC and
Nasdaq.       “Registered Owned Intellectual Property”   All Owned Intellectual
Property issued by, registered, recorded or filed with, renewed by or the
subject of a pending application before any Governmental Authority, Internet
domain name registrar or other authority.       “Related Party Contract”   Any
Contract between the Company (or by which the Company (or any property or asset
thereof) is bound), on the one hand, and any one or more of the Company’s
Affiliates, directors, officers or any Person that Beneficially Owns more than
3% of the Common Shares (or any immediate family member of any such director,
officer or Person), on the other hand.       “Requisite Stockholder Approval”  
The approval and adoption by a majority of the outstanding Common Shares and
Class A Preferred Shares voting together as a single class of the Proposals.

 

 13 

 

  

“Restrictive Contract”   Any Company Contract that (a) restrains, limits or
impedes the Company’s (or will, after the Merger Effective Time, restrain, limit
or impede Buyer’s or any of its Affiliates’, including the Surviving
Corporation’s or any of its subsidiaries’) ability to compete with any business
or Person, or conduct any business or line of business at any time, in any
manner or at any place in the world, or the expansion thereof to other
geographical areas or lines of business (including through the grant of rights
of exclusivity by the Company to any Person), (b) contains a standstill or
similar agreement pursuant to which the Company or any of its Affiliates has
agreed (or is subject to any agreement) not to acquire assets or securities of a
third party or (c) contains any “nonsolicitation”, “no hire” or similar
provision which restricts the Company or any of its Affiliates in soliciting,
hiring, engaging, retaining or employing the current or former employees of any
third party.       “Revised By-Laws”   The amended and restated by-laws of the
Company attached hereto as Exhibit K.       “Revogenex License”   The Asset
Transfer and License Agreement by and between Revogenex Ireland Limited
(“Revogenex”) and Coronado Biosciences, Inc. (n/k/a Fortress Biotech, Inc.)
dated February 17, 2015, as amended by Amendment 1 dated June 23, 2016,
Amendment 2 dated May 4, 2017, and Amendment 3 dated October 30, 2018, and as
amended from time to time, assigned and transferred to the Company pursuant to
that certain Founders Agreement by and between the Company and Fortress dated
February 17, 2015 and amended and restated as of September 13, 2016.      
“Revogenex License Assets”   The Revogenex License and any of the rights of the
Company under the Revogenex License.       “SEC”   The United States Securities
and Exchange Commission.       “Securities Act”   The U.S. Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.      
“Signing Date”   November 12, 2018, being the date of the execution and delivery
of this Agreement by the parties hereto.       “SOX”   The U.S. Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations promulgated thereunder.  
    “Subsidiary”   With respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
together with any other subsidiary) owns, directly or indirectly, more than
fifty percent (50%) of the capital stock (or equivalent), the holders of which
are generally entitled to vote for the election of the board of directors or
other governing body of such corporation, partnership, joint venture or other
legal entity.

 

 14 

 

  

“Surviving Indemnification Claim”   Any indemnification claim by any Buyer
Indemnified Party pursuant to the Indemnification Agreement to the extent not
subject to an Indemnity Determination (as defined in the Indemnification
Agreement) as of the consummation of the Second Stage Closing.       “Takeover
Proposal”   Means an inquiry, proposal, or offer from, or indication of interest
in making a proposal or offer by, any Person or group (other than Buyer and its
Affiliates, including Merger Sub), written or oral, binding or non-binding,
relating to any transaction or series of transactions, involving any direct or
indirect: (a) acquisition, purchase, assignment, lease, license or transfer
(including the granting or provision of any waiver, covenant not to sue,
agreement to refrain from any conduct, or rights to proceeds, sue, or collect or
retain damages or other payments with respect to) of (i) any Revogenex License
Assets or Manufacturing Agreement Assets or (ii) assets of the Company equal to
15% or more of the fair market value of the Company’s assets or to which 15% or
more of the Company’s net revenues or net income are attributable; (b)
acquisition or purchase of equity which would result in any Person or group
(other than Buyer and its Affiliates, including Merger Sub) together with all
Affiliates thereof, beneficially owning  15% or more of the voting equity
interests of the Company; (c) tender offer or exchange offer that if consummated
would result in any Person or group (as defined in Section 13(d) of the Exchange
Act) beneficially owning (within the meaning of Section 13(d) of the Exchange
Act) 15% or more of the voting power of the Company or the surviving entity, as
applicable; (d) merger, consolidation, other business combination, liquidation,
dissolution (or the adoption of a plan of liquidation or dissolution), share
exchange, recapitalization or other corporate reorganization or similar
transaction to any of the foregoing involving the Company, pursuant to which
such Person or group (as defined in Section 13(d) of the Exchange Act) would (A)
own any Revogenex License Assets or any Manufacturing Agreement Assets, (B) own
assets of the Company equal to 15% or more of the fair market value of the
Company's assets or to which 15% or more of the Company's (or the surviving
entity’s, as applicable) net revenues or net income are attributable, or (C)
beneficially own 15% or more of the voting equity interests of the Company (or
the surviving entity, as applicable; (e) incurrence or assumption by the
Company, or the Company otherwise becoming directly or indirectly liable for,
any Indebtedness (including any security convertible or exercisable for or
exchangeable into any capital stock of, or other equity interest in, the
Company) in excess of $20 million in the aggregate; or (f) any combination of
the foregoing.

 

 15 

 

  

“Tax” or “Taxes”   All taxes, duties, levies or imposts imposed by any
Governmental Authority, including on or with respect to any income (including
capital gains), capital, gross receipts, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Code §59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, workers’
compensation, property (including real property and personal property), sales,
use, transfer, registration or value-added taxes, stamp duties, alternative or
add-on minimum, estimated, or other tax of any kind whatsoever, whether computed
on a separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, surcharge, fine or addition thereto.       “Tax
Returns”   Any and all filings, returns, reports and forms required to be filed
with a Governmental Authority with respect to Taxes.       “Termination Fee”  
$10.0 million.       “Third Party”   With respect to any specified Person, any
other Person who is not an Affiliate of such specified Person.

 

Article 2.
FIRST STAGE ACQUISITION

 

Section 2.1           Financing

 

(a)          Initial Financing.

 

(1)         On the Signing Date, Buyer shall make available to the Company the
Initial Financing, subject to and governed by the terms of the Credit Agreement
and the Guaranty.

 

(2)         Upon the First Stage Closing, defined below, the Initial Financing
shall be terminated and all principal, accrued but unpaid interest and other
amounts due thereunder (collectively, the “Initial Financing Balance”) shall be
deducted from the Stock Purchase Price, and thereby considered fully paid by the
Company.

 

(3)         In the event that this Agreement is terminated pursuant to Section
9.5 of this Agreement, the term of the Initial Financing shall accelerate and
become due and payable 30 days from the date of termination of this Agreement.

 

(b)          Interim Financing.

 

(1)         During the period between the First Stage Closing and the Second
Stage Closing, defined below, Buyer agrees to make available to the Company the
Interim Financing, subject to the following conditions:

 

 16 

 

  

i.            The later of (y) the date on which the FDA has given the Company
the deadline by which it will review its New Drug Application with respect to
the Product (“NDA”) pursuant to the Prescription Drug User Fee Act and (z) the
date that is twelve months after the NDA was filed by the Company with the FDA
shall have occurred;

 

ii.         The Company is in compliance with the Company’s Business Plan and
Budget attached hereto as Schedule 2.1 (the “Budget”); and

 

iii.         The terms and conditions of the Interim Financing, and the
documentation thereof, shall be at the sole discretion of Buyer or its
designated Affiliate.

 

(2)         Upon the Second Stage Closing, the Interim Financing shall be
terminated and all principal, accrued but unpaid interest and other amounts due
thereunder (collectively, the “Interim Financing Balance”) shall be deducted
from the Merger Consideration, and thereby considered fully paid by the Company.

 

(3)         In the event that this Agreement is terminated pursuant to Section
10.5 of this Agreement, the term of the Interim Financing shall accelerate and
become due and payable 30 days from the date of termination of this Agreement.

 

Section 2.2           Sale and Purchase of Common Shares

 

(1)         Subject to and in accordance with the terms and conditions of this
Agreement, at the closing of the Stock Purchase Transaction, the Company shall
issue, sell, transfer and deliver to Buyer, free and clear of any Encumbrances,
and Buyer shall purchase and acquire from the Company, for $35.0 million (the
“Stock Purchase Price”), Common Shares equal to 33.3% of the Fully Diluted
Capitalization as of the First Stage Closing (after giving effect to the First
Stage Closing) (the “First Stage Shares”), payable as provided in Section 2.4.

 

Section 2.3           First Stage Closing Date

 

Unless this Agreement is earlier terminated pursuant to Section 9.5, the closing
of the Stock Purchase Transaction (the “First Stage Closing”) will take place no
later than five Business Days after the satisfaction or waiver of the conditions
set forth in Article 9 (other than those conditions that by their nature are to
be fulfilled at the First Stage Closing, but subject to the fulfillment or
waiver (in accordance with the terms of this Agreement by the party entitled to
the benefit thereof) of such conditions), at the offices of Alston & Bird LLP,
90 Park Avenue, New York, NY 10016, at 10:00 a.m. New York, NY time, or at such
other place, time and date as shall be agreed between the Company and Buyer in
writing.  The date on which the First Stage Closing occurs is referred to in
this Agreement as the “First Stage Closing Date”.

 

 17 

 

  

Section 2.4           Transactions to be Effected at the First Stage Closing

 

At the First Stage Closing:

 

(a)          The Company shall deliver to Buyer (i) a fully-executed copy of all
Ancillary Agreements that by their terms are to be executed and delivered at the
First Stage Closing; and (ii) evidence in form and substance reasonably
satisfactory to Buyer that the First Stage Shares have been issued to Buyer and
Buyer is the beneficial and record owner of the First Stage Shares.

 

(b)          Buyer shall deliver to the Company payment, by wire transfer, to a
bank account designated in writing by the Company (such designation to be made
at least two Business Days prior to the date on which the First Stage Closing
shall occur), of immediately available funds in an amount equal to the Stock
Purchase Price minus the Initial Financing Balance.

 

(c)          The Company shall deliver to Buyer a certificate certifying the
satisfaction of the conditions set forth in Section 9.1 and Section 9.3(a)
through (k), duly executed by the chief executive officer of the Company.

 

(d)          The Company shall deliver to Buyer a certificate duly signed by the
secretary of the Company certifying as to: (A) the full force and effect of
resolutions of its board of directors attached thereto as an exhibit evidencing
the authority of the Company to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby; (B) the full force and effect of the certificate of incorporation
and bylaws of the Company attached thereto as exhibits; and (C) the incumbency
and signature of the officers of the Company with authority to execute this
Agreement and the Ancillary Agreements to which the Company is a party.

 

(e)          The Company shall deliver to Buyer a certificate evidencing the
good standing of the Company in its jurisdiction of incorporation as of a recent
date.

 

(f)          The Company shall deliver to Buyer certificates evidencing the
qualification of the Company to do business as a foreign corporation as of a
recent date in each jurisdiction outside of its jurisdiction of organization
where it conducts business.

 

(g)          The Company shall cause the Revised Bylaws to be in effect as of
the First Stage Closing, and shall deliver to Buyer evidence thereof.

 

(h)          The Company shall deliver to Buyer all other certificates,
documents and instruments that are reasonably requested by Buyer.

 

 18 

 

  

Article 3.
MERGER

 



Section 3.1          The Merger. Upon the terms and subject to the conditions
set forth in this Agreement, and in accordance with the DGCL, at the Merger
Effective Time, defined below, Merger Sub shall be merged with and into the
Company. As a result of the Merger, (i) the separate corporate existence of
Merger Sub shall cease, and (ii) the separate corporate existence of the Company
as the surviving corporation and as a wholly-owned Subsidiary of Buyer shall
continue unaffected by the Merger following the Merger (the “Surviving
Corporation”).

 

Section 3.2          Merger Effective Time; Deliverables

  

(a)          Unless this Agreement is earlier terminated pursuant to Section
10.5, the closing of the Merger (the “Second Stage Closing”) will take place no
later than five Business Days after the satisfaction or waiver of the conditions
set forth in Article 10 (other than those conditions that by their nature are to
be fulfilled at the Second Stage Closing, but subject to the fulfillment or
waiver (in accordance with the terms of this Agreement by the party entitled to
the benefit thereof) of such conditions), at the offices of Alston & Bird LLP,
90 Park Avenue, New York, NY 10016, at 10:00 a.m. New York, NY time, or at such
other place, time and date as shall be agreed between the Company and Buyer in
writing. The date on which the Second Stage Closing occurs is referred to in
this Agreement as the “Second Stage Closing Date”. On the Second Stage Closing
Date, the Company shall cause the Merger to be consummated by filing a
certificate of merger in the form attached hereto as Exhibit L (the “Certificate
of Merger”) with the Secretary of State of the State of Delaware and executed in
accordance with the relevant provisions of the DGCL (the date and time of
acceptance by the Secretary of State of Delaware of such filing, or, if another
date and time is specified in such filing, such specified date and time, being
the “Merger Effective Time”).

 

(b)          At the Second Stage Closing, the Company shall deliver to Buyer (i)
a certificate certifying the satisfaction of the conditions set forth in Section
10.1 and Section 10.3(a) through (n), duly executed by the chief executive
officer of the Company, (ii) a certificate evidencing the good standing of the
Company in its jurisdiction of incorporation as of a recent date, (iii)
certificates evidencing the qualification of the Company to do business as a
foreign corporation as of a recent date in each jurisdiction outside of its
jurisdiction of organization where it conducts business and (iv) all other
certificates, documents and instruments that are reasonably requested by Buyer.

 

(c)          At the Second Stage Closing, Buyer shall deliver to Fortress, by
wire transfer, to a bank account designated in writing by Fortress (such
designation to be made at least two Business Days prior to the date on which the
Second Stage Closing shall occur), of immediately available funds in an amount
equal to the Fortress Amount.

 



Section 3.3          Effect of the Merger At the Merger Effective Time, the
effect of the Merger shall be as provided in the applicable provisions of the
DGCL and this Agreement. Without limiting the generality of the foregoing, and
subject thereto, at the Merger Effective Time, except as otherwise provided
herein, all the Company Assets and the property, assets, rights, privileges,
powers, franchises and all and every other interest of Merger Sub shall vest in
the Surviving Corporation, and all debts, Liabilities, duties and obligations of
the Company and Merger Sub shall become the debts, Liabilities, duties and
obligations of the Surviving Corporation.

 

 19 

 

  

Section 3.4          Certificate of Incorporation; Bylaws

 

At the Merger Effective Time, by virtue of the Merger:

 

(a)          the certificate of incorporation of the Company shall be amended in
its entirety as set forth on Exhibit M hereto (the “Surviving Corporation
Certificate of Incorporation”) and, as so amended, shall be the certificate of
incorporation of the Surviving Corporation until thereafter amended in
accordance with applicable Legal Requirements; and

 

(b)          the by-laws of the Company shall be amended in their entirety as
set forth on Exhibit N hereto (the “Surviving Corporation By-Laws”) and, as so
amended, shall be the bylaws of the Surviving Corporation until thereafter
amended in accordance with applicable Legal Requirements.

 



Section 3.5           Directors and Officers. Prior to the First Stage Closing,
the Company shall deliver to Buyer evidence of the resignation of a sufficient
number of members of the board of directors of the Company to allow for the
appointment of the Buyer Directors (as defined in the Stockholders Agreement) to
the Company Board. Prior to the Second Stage Closing, the Company shall deliver
to Buyer the resignation of each member of the board of directors of the Company
(other than any Buyer Director) and of each of the officers of the Company
notified by Buyer to the Company no later than two Business Days prior to the
Second Stage Closing, in each case, effective as of the Second Stage Closing.
The parties shall take all requisite actions so that the directors of Merger Sub
immediately prior to the Merger Effective Time shall be the initial directors of
the Surviving Corporation, each to serve in accordance with the Surviving
Corporation Certificate of Incorporation and the Surviving Corporation By-Laws.
The parties shall take all requisite actions so that the officers of Merger Sub
immediately prior to the Merger Effective Time shall be the initial officers of
the Surviving Corporation, each to hold office in accordance with the Surviving
Corporation Certificate of Incorporation and the Surviving Corporation By-Laws.

 

Article 4.
EFFECT OF THE MERGER ON CAPITAL STOCK

 

Section 4.1           Effect of the Merger on Capital Stock.

 

At the Merger Effective Time, as a result of the Merger and without any action
on the part of Buyer, Merger Sub, or the Company or the holder of any capital
stock of Buyer, Merger Sub, or the Company:

 

(a)          Cancellation of Certain Shares. Each Common Share, Class A
Preferred Share or share of any other class or series of shares of capital stock
of the Company that is owned by Buyer, Merger Sub, or the Company (as treasury
stock or otherwise) or any of their respective direct or indirect wholly-owned
Subsidiaries as of immediately prior to the Merger Effective Time will
automatically be cancelled and retired and will cease to exist, and no
consideration will be delivered in exchange therefor.

 

 20 

 

  

(b)          Conversion of Common Shares. Each Common Share issued and
outstanding immediately prior to the Merger Effective Time (other than: (i)
shares to be cancelled and retired in accordance with Section 4.1(a); and (ii)
Dissenting Shares) will be converted into the right to receive (x) its pro rata
share, based on the Fully Diluted Capitalization excluding any shares to be
cancelled and retired in accordance with Section 4.1(a), of the sum, without
interest, of (A) $180,000,000 in cash (the “Gross Amount”) minus (B) the Interim
Financing Balance minus (C) the Indebtedness of the Company (excluding the
Interim Financing Balance) upon the Second Stage Closing Date minus (D) the
Merger Fees, as defined below minus (E) the $3.0 million milestone payable under
the Revogenex License upon FDA approval of the Product minus (F) the Section
5.15 Amount, as defined in Section 5.15 hereof minus (G) the $2.0 million
payable under the Manufacturing Agreement upon the Second Stage Closing minus
(H) any Outstanding Indemnification Amount (as defined in the Indemnification
Agreement), minus (I) the Fortress Amount and (y) its pro rata share, based on
the Fully Diluted Capitalization excluding any shares to be cancelled and
retired in accordance with Section 4.1(a), of the sum, without interest, of (A)
the contingent value payable pursuant to the Contingent Value Rights Agreement
(it being agreed that each Holder (as defined in the Contingent Value Rights
Agreement) shall be entitled to receive one CVR (as defined in the Contingent
Value Rights Agreement) for each Common Share issued and outstanding immediately
prior to the Merger Effective Time held by such Holder that is converted into
the right to receive the Merger Consideration pursuant to this Section 4.1(b))
minus (B) any CVR Fees minus (C) any amount deductible from the Gross Amount
pursuant to this Section 4.1(b) that was not deducted therefrom at the Second
Stage Closing, as verified by the Company’s auditors (the consideration in the
foregoing clause (x), the “Cash Merger Consideration” and, together with the
consideration in the foregoing clause (y), collectively the “Merger
Consideration”); provided that the Merger Consideration and any payments thereof
hereunder or any Ancillary Agreement shall be subject to reduction in accordance
with Section 4.2(i).

 

(c)          Cancellation of Shares. At the Merger Effective Time, all Common
Shares, Class A Preferred Shares and shares of any other class or series of
shares of capital stock of the Company will no longer be outstanding and all
Common Shares, Class A Preferred Shares and shares of any other class or series
of shares of capital stock of the Company will be cancelled and retired and will
cease to exist (and will not represent shares of capital stock of the Surviving
Corporation), and, subject to Section 4.3, each holder of: (i) a certificate
formerly representing any Common Shares, Class A Preferred Shares and shares of
any other class or series of shares of capital stock of the Company (each, a
“Certificate”); or (ii) any book-entry shares which immediately prior to the
Merger Effective Time represented Common Shares, Class A Preferred Shares and
shares of any other class or series of shares of capital stock of the Company
(each, a “Book-Entry Share”) will cease to have any rights with respect thereto,
except the right to receive the Merger Consideration that such holder is
entitled to receive in accordance with this Agreement, and upon compliance by
such holder thereof with Section 4.2 hereof.

 

(d)          Conversion of Merger Sub Capital Stock. Each share of common stock,
par value $0.0001 per share, of Merger Sub issued and outstanding immediately
prior to the Merger Effective Time shall be converted into and become one newly
issued, fully paid, and non-assessable share of common stock, par value $0.0001
per share, of the Surviving Corporation with the same rights, powers, and
privileges as the shares so converted and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation. From and after the Merger
Effective Time, all certificates representing shares of Merger Sub common stock
shall be deemed for all purposes to represent the number of shares of common
stock of the Surviving Corporation into which they were converted in accordance
with the immediately preceding sentence.

 

 21 

 

  

Section 4.2           Surrender and Payment.

 

(a)          Paying Agent; Payment Fund. Prior to the Merger Effective Time,
Buyer shall appoint a paying agent (the “Paying Agent”) to act as the agent for
the purpose of paying the Cash Merger Consideration for: (i) the Certificates;
and (ii) the Book-Entry Shares. At or promptly following the Merger Effective
Time, Buyer shall deposit, or cause the Surviving Corporation to deposit, with
the Paying Agent, sufficient funds to pay the aggregate Cash Merger
Consideration that is payable in respect of all of the Common Shares represented
by the Certificates and the Book-Entry Shares (other than: (A) shares to be
cancelled and retired in accordance with Section 4.1(a); and (B) Dissenting
Shares) (the “Payment Fund”) in amounts and at the times necessary for such
payments. If for any reason the Payment Fund is inadequate to pay the amounts to
which holders of shares shall be entitled under Section 4.1(b), Buyer shall take
all steps necessary to enable or cause the Surviving Corporation promptly to
deposit in trust additional cash with the Paying Agent sufficient to make all
payments required under this Agreement. The Payment Fund shall not be used for
any other purpose. All charges and expenses, including those of the Paying Agent
in connection with the exchange of Common Shares for the Cash Merger
Consideration, the R&WI Expense (as defined in Section 11.1) and any unpaid
Broker Fees, as defined in Section 5.20 (collectively, the “Merger Fees”), shall
be deducted from the Gross Amount pursuant to Section 4.1(b). All charges and
expenses, including those of the Rights Agent (as defined in the Contingent
Value Rights Agreement) and those described in Section 3.2(p) of the Contingent
Value Rights Agreement, in connection with the Contingent Value Rights
Agreement, and any Broker Fees payable in connection with the Contingent Value
Rights Agreement (collectively, the “CVR Fees”) shall be deducted from the
contingent value payable pursuant to the Contingent Value Rights Agreement
pursuant to Section 4.1(b). Promptly after the Merger Effective Time, Buyer
shall send, or shall cause the Paying Agent to send, to each record holder of
Common Shares immediately prior to the Merger Effective Time, a letter of
transmittal and instructions (which shall specify that the delivery shall be
effected, and risk of loss and title shall pass, only upon proper delivery of
the Certificates or transfer of the Book-Entry Shares to the Paying Agent, and
which letter of transmittal will be in customary form and have such other
provisions as Buyer and the Surviving Corporation may reasonably specify) for
use in such exchange.

 

 22 

 

  

(b)          Procedures for Surrender; No Interest. Each holder of Common Shares
that have been converted into the right to receive the Merger Consideration
shall be entitled to receive the Merger Consideration in respect of the Common
Shares represented by a Certificate or Book-Entry Share only upon: (i) in the
case of a Certificate, surrender to the Paying Agent of such Certificate,
together with a duly completed and validly executed letter of transmittal and
such other documents as may reasonably be requested by the Paying Agent; or (ii)
in the case of a Book-Entry Share, receipt of an “agent’s message” by the Paying
Agent (or such other evidence, if any, of transfer as the Paying Agent may
reasonably request) in respect of such Book-Entry Share. Until so surrendered or
transferred, as the case may be, and subject to the terms set forth in Section
4.3, each such Certificate or Book-Entry Share, as applicable, shall represent
after the Merger Effective Time for all purposes only the right to receive, in
accordance with this Agreement and upon compliance by the holder thereof with
Section 4.2 hereof, the Merger Consideration payable in respect thereof. No
interest shall be paid or accrued on the Merger Consideration. After the Merger
Effective Time, no dividend or other distribution shall be paid in respect of
any Common Share, Class A Preferred Share or other share of any class or series
of capital stock of the Company and each Certificate or Certificates or
Book-Entry Share or Book-Entry Shares so surrendered or transferred, as the case
may be, shall immediately be cancelled and retired (except for the right to
receive the Merger Consideration pursuant to the provisions of this Article 4).

 

(c)          Investment of Payment Fund. Until disbursed in accordance with the
terms and conditions of this Agreement, the cash in the Payment Fund will be
invested by the Paying Agent, as directed by Buyer or the Surviving Corporation,
in: (i) obligations of or fully guaranteed by the United States or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States with a maturity of no more than 30 days; (ii) commercial paper
obligations rated A-1 or P-1 or better by Moody’s Investors Service, Inc. or
Standard & Poor’s Corporation, respectively; or (iii) certificates of deposit,
bank repurchase agreements, or banker’s acceptances of commercial banks with
capital exceeding $1,000,000,000 (based on the most recent financial statements
of such bank that are then publicly available). No losses with respect to any
investments of the Payment Fund will affect the amounts payable to the holders
of Certificates or Book-Entry Shares. Any income from investment of the Payment
Fund will be payable to Buyer or the Surviving Corporation, as Buyer directs.

 

(d)          Payments to Non-Registered Holders. If any portion of the Merger
Consideration is to be paid to a Person other than the Person in whose name the
surrendered Certificate or the transferred Book-Entry Share, as applicable, is
registered, it shall be a condition to such payment that: (i) such Certificate
shall be properly endorsed or shall otherwise be in proper form for transfer or
such Book-Entry Share shall be properly transferred; and (ii) the Person
requesting such payment shall pay to the Paying Agent any transfer or other Tax
required as a result of such payment to a Person other than the registered
holder of such Certificate or Book-Entry Share, as applicable, or establish to
the reasonable satisfaction of the Paying Agent that such Tax has been paid or
is not payable.

 

(e)          Full Satisfaction. All Merger Consideration paid upon the surrender
of Certificates or transfer of Book-Entry Shares in accordance with the terms
hereof shall be deemed to have been paid in full satisfaction of all rights
pertaining to the Common Shares formerly represented by such Certificate or
Book-Entry Shares, and from and after the Merger Effective Time, there shall be
no further registration of transfers of Common Shares on the stock transfer
books of the Surviving Corporation. If, after the Merger Effective Time,
Certificates or Book-Entry Shares are presented to the Surviving Corporation,
they shall be cancelled (and, to the extent the holders thereof are entitled
thereto, exchanged for the Merger Consideration provided for, and in accordance
with the procedures set forth, in this Section 4.2).

 

 23 

 

  

(f)          Termination of Payment Fund. Any portion of the Payment Fund that
remains unclaimed by the holders of Common Shares nine months after the Merger
Effective Time shall be returned to Buyer, upon demand, and any such holder who
has not exchanged Common Shares for the Merger Consideration in accordance with
this Section 4.2 prior to that time shall thereafter look only to the Surviving
Corporation (subject to abandoned property, escheat, or other similar laws), as
general creditors thereof, for payment of the Merger Consideration without any
interest. Notwithstanding the foregoing, Buyer shall not be liable to any holder
of Common Shares for any amounts paid to a public official pursuant to
applicable abandoned property, escheat, or similar laws. Any amounts remaining
unclaimed by holders of Common Shares two years after the Merger Effective Time
(or such earlier date, immediately prior to such time when the amounts would
otherwise escheat to or become property of any governmental entity) shall
become, to the extent permitted by applicable Legal Requirements, the property
of Buyer free and clear of any claims or interest of any Person previously
entitled thereto.

 

(g)          Dissenting Shares Merger Consideration. Any portion of the Merger
Consideration made available to the Paying Agent in respect of any Dissenting
Shares shall be returned to Buyer, upon demand.

 

(h)          Outstanding Indemnification Amount. If any Losses included in any
Outstanding Indemnification Amount (as defined in the Indemnification Agreement)
(i) reduced the Cash Merger Consideration pursuant to clause (H) of Section
4.1(b)(x) and (ii) are subsequently determined in a final judgment or award of a
court of competent jurisdiction which is either not subject to any further
appeals or the time for giving notice to take such appeals has lapsed and no
such notice was filed to be lower than the amount that actually reduced the Cash
Merger Consideration pursuant to clause (H) of Section 4.1(b)(x), then Buyer
shall transfer the difference between such amounts to the Paying Agent for
further payment by the Paying Agent as Cash Merger Consideration consistent with
the provisions of this Article 4, which payment shall be (i) deemed to have
occurred as of the time that it would have otherwise been due pursuant to this
Agreement but for its inclusion in Outstanding Indemnification Amount and (ii)
made to the Persons entitled hereunder taking the foregoing clause (i) into
account, it being agreed that the foregoing shall not affect any rights of any
Buyer Indemnified Parties against Fortress pursuant to the Indemnification
Agreement if such Losses are determined in such final judgment or award to be
higher than the amount that actually reduced the Cash Merger Consideration
pursuant to clause (H) of Section 4.1(b)(x).

 

 24 

 

  

(i)          Set-Off; Surviving Indemnification Claims.  Notwithstanding this
Agreement or the Contingent Value Rights Agreement to the contrary, (i) to the
extent that Buyer shall exercise its set-off right pursuant to the Fortress
Restrictive Covenants Agreement or the Lu Restrictive Covenants Agreement
against any amount payable pursuant to Section 4.1(b), then such set-off amount
shall reduce the payment obligation of Buyer, Merger Sub, the Company or their
Affiliates or assigns under, and such amount shall not be required to be paid by
the foregoing pursuant to, this Agreement or the Contingent Value Rights
Agreement to the extent that such amount does not exceed the portion(s) of the
amount(s) otherwise payable hereunder or thereunder to Fortress (or its assigns)
or Lucy Lu (or her heirs or assigns), respectively, from time to time, and the
Company, Buyer and the Paying Agent (or the Rights Agent (as defined in the
Contingent Value Rights Agreement), if applicable) shall cooperate with each
other to appropriately and equitably distribute the amount payable hereunder or
thereunder by the Paying Agent (or the Rights Agent (as defined in the
Contingent Value Rights Agreement), if applicable) to holders of Common Shares
issued and outstanding immediately prior to the Merger Effective Time (other
than: (i) shares to be cancelled and retired in accordance with Section 4.1(a);
and (ii) Dissenting Shares), taking such set-off into account and in a manner
that reduces the amount that Fortress (or its assigns) or Lucy Lu (or her heirs
or assigns), as applicable are paid, (ii) with respect to any Post-Closing
Indemnification Amount, if Fortress has actually paid in full to Buyer the
Fortress Portion multiplied by such Post-Closing Indemnification Amount in
accordance with the Indemnification Agreement, then the Company’s (or its
Affiliates’ or assigns’) obligation to make a payment pursuant to the Contingent
Value Rights Agreement shall be reduced by the Non-Fortress Portion multiplied
by such Post-Closing Indemnification Amount, and such amount shall not be
required to be paid thereunder by the foregoing, to the extent that such product
does not exceed the amount payable thereunder excluding the portion thereof
payable to Fortress (or its assigns), and the Company and the Rights Agent (as
defined in the Contingent Value Rights Agreement) shall cooperate with each
other to appropriately and equitably distribute the amount payable thereunder by
the Rights Agent (as defined in the Contingent Value Rights Agreement) to
holders of Common Shares issued and outstanding immediately prior to the Merger
Effective Time (other than: (i) shares to be cancelled and retired in accordance
with Section 4.1(a); and (ii) Dissenting Shares), taking such reduction into
account and in a manner that reduces the amount that such holders (other than
Fortress) are paid, (iii) with respect to any Post-Closing Indemnification
Amount, if Fortress has not paid to Buyer the Fortress Portion multiplied by
such Post-Closing Indemnification Amount in accordance with the Indemnification
Agreement, then the Company’s (or its Affiliates’ or assigns’) obligation to
make a payment pursuant to the Contingent Value Rights Agreement shall be
reduced by such Post-Closing Indemnification Amount, and such amount shall not
be required to be paid thereunder by the foregoing, and the Company and the
Rights Agent (as defined in the Contingent Value Rights Agreement) shall
cooperate with each other to appropriately and equitably distribute the amount
payable thereunder by the Rights Agent (as defined in the Contingent Value
Rights Agreement) to holders of Common Shares issued and outstanding immediately
prior to the Merger Effective Time (other than: (i) shares to be cancelled and
retired in accordance with Section 4.1(a); and (ii) Dissenting Shares), taking
such reduction into account and in a manner that reduces the amount that all
such holders are paid, and (iv) if any Post-Closing Indemnification Amount is
due, then the Company and the Rights Agent (as defined in the Contingent Value
Rights Agreement) shall cooperate with each other to appropriately and equitably
distribute the amount payable by the Rights Agent (as defined in the Contingent
Value Rights Agreement) under the Contingent Value Rights Agreement to the
holders of Common Shares issued and outstanding immediately prior to the Merger
Effective Time (other than: (i) shares to be cancelled and retired in accordance
with Section 4.1(a); and (ii) Dissenting Shares) such that the Non-Fortress
Portion multiplied by the reasonable and documented legal fees and expenses
incurred by Fortress in defending the Surviving Indemnification Claim relating
to such Post-Closing Indemnification Amount shall first be paid by the Rights
Agent (as defined in the Contingent Value Rights Agreement) pursuant to the
Contingent Value Rights Agreement to Fortress (to the extent that it does not
exceed the amount payable thereunder) and the remaining amount payable by the
Rights Agent (as defined in the Contingent Value Rights Agreement) under the
Contingent Value Rights Agreement shall be payable thereunder to all holders of
Common Shares issued and outstanding immediately prior to the Merger Effective
Time (other than: (i) shares to be cancelled and retired in accordance with
Section 4.1(a); and (ii) Dissenting Shares). If any Losses included in any
Post-Closing Indemnification Amount (i) reduced the amount payable by the
Company or its Affiliates or assigns under the Contingent Value Rights Agreement
pursuant to this Section 4.2(i) and (ii) are subsequently determined in a final
judgment or award of a court of competent jurisdiction which is either not
subject to any further appeals or the time for giving notice to take such
appeals has lapsed and no such notice was filed to be lower than the amount that
actually reduced the amount payable by the Company or its Affiliates or assigns
under the Contingent Value Rights Agreement pursuant to this Section 4.2(i),
then the Company shall transfer the difference between such amounts to the
Rights Agent (as defined in the Contingent Value Rights Agreement) for further
payment by it pursuant to Section 2.4 thereof, which payment shall be (i) deemed
to have occurred as of the time that it would have otherwise been due pursuant
to the Contingent Value Rights Agreement but for this Section 4.2(i) and (ii)
made to the Persons entitled thereunder taking the foregoing clause (i) into
account. Notwithstanding this Agreement or the Contingent Value Rights Agreement
to the contrary, if any Losses included in any Post-Closing Indemnification
Amount (i) reduced the amount payable by the Company or its Affiliates or
assigns under the Contingent Value Rights Agreement pursuant to this Section
4.2(i) and (ii) are subsequently determined in a final judgment or award of a
court of competent jurisdiction which is either not subject to any further
appeals or the time for giving notice to take such appeals has lapsed and no
such notice was filed to be higher than the amount that actually reduced the
amount payable by the Company or its Affiliates or assigns under the Contingent
Value Rights Agreement pursuant to this Section 4.2(i), then the difference
between such amounts shall be deemed to be a new Post-Closing Indemnification
Amount with respect to which (x) the provisions of Section 2(g) of the
Indemnification Agreement shall apply and (y) the provisions of this Section
4.2(i) shall apply to further reduce the amounts required to be paid by the
Company or its Affiliates or assigns pursuant to the Contingent Value Rights
Agreement. Notwithstanding this Agreement or the Contingent Value Rights
Agreement to the contrary, if any Losses included in any Outstanding
Indemnification Amount (as defined in the Indemnification Agreement) (i) reduced
the Cash Merger Consideration pursuant to clause (H) of Section 4.1(b)(x) and
(ii) are subsequently determined in a final judgment or award of a court of
competent jurisdiction which is either not subject to any further appeals or the
time for giving notice to take such appeals has lapsed and no such notice was
filed to be higher than the amount that actually reduced the Cash Merger
Consideration pursuant to clause (H) of Section 4.1(b)(x), then the difference
between such amounts (the “Adjusted Pre-Closing Indemnification Amount”) shall
be deemed to be a Post-Closing Indemnification Amount with respect to which (x)
the provisions of Section 2(g) of the Indemnification Agreement shall apply and
(y) the provisions of this Section 4.2(i) shall apply to reduce the amounts
required to be paid by the Company or its Affiliates or assigns pursuant to the
Contingent Value Rights Agreement. After the Second Stage Closing, the
indemnification limitations contained in Section 2(b) of the Indemnification
Agreement, shall apply on a pro rata basis (based on the Fortress Portion, with
respect to Fortress and its Affiliates and assigns, and the Non Fortress
Portion, with respect to all holders of Common Shares issued and outstanding
immediately prior to the Merger Effective Time (other than: (i) shares to be
cancelled and retired in accordance with Section 4.1(a); and (ii) Dissenting
Shares) other than Fortress) mutatis mutandis to this Section 4.2.

 

 25 

 

  



Section 4.3           Dissenting Shares. Notwithstanding any provision of this
Agreement to the contrary, including Section 4.1, Common Shares issued and
outstanding immediately prior to the Merger Effective Time (other than shares
cancelled in accordance with Section 4.1(a)) and held by a holder who has
properly exercised appraisal rights of such shares in accordance with Section
262 of the DGCL and has not subsequently failed to perfect or otherwise waived,
withdrawn, or lost such holder’s appraisal rights under the DGCL with respect to
such shares (such Common Shares being referred to collectively as the
“Dissenting Shares” until such time as such holder fails to perfect or otherwise
waives, withdraws, or loses such holder’s appraisal rights under the DGCL with
respect to such shares) shall not be converted into a right to receive the
Merger Consideration, but instead shall be entitled to only such rights as are
granted by Section 262 of the DGCL; provided, however, that if, after the Merger
Effective Time, such holder fails to perfect, waives, withdraws, or loses such
holder’s right to appraisal pursuant to Section 262 of the DGCL or if a court of
competent jurisdiction shall determine that such holder is not entitled to the
relief provided by Section 262 of the DGCL, such Common Shares shall be treated
as if they had been converted as of the Merger Effective Time into the right to
receive the Merger Consideration in accordance with Section 4.1(b), without
interest thereon, upon surrender of such Certificate formerly representing such
share or transfer of such Book-Entry Share, as the case may be. The Company
shall provide Buyer prompt written notice of any demands received by the Company
for appraisal of Common Shares, any waiver or withdrawal of any such demand, and
any other demand, notice, or instrument delivered to the Company prior to the
Merger Effective Time that relates to such demand, and Buyer shall have the
opportunity and right to direct all negotiations and proceedings with respect to
such demands. Except with the prior written consent of Buyer, the Company shall
not make any payment with respect to, or settle, or offer to settle, any such
demands.

 

Section 4.4           Changes to Capital Stock; Adjustments to Merger
Consideration. Without limiting the other provisions of this Agreement, if at
any time during the period between the Signing Date and the Merger Effective
Time, any change in the outstanding shares of capital stock of the Company shall
occur, including by reason of any issuance (including upon exercise of
warrants), reclassification, recapitalization, stock split (including a reverse
stock split), or combination, exchange, readjustment of shares, or similar
transaction, or any stock dividend or distribution paid in stock, the Merger
Consideration and any other amounts payable pursuant to this Agreement shall be
equitably adjusted to proportionately reflect such change; provided, however,
that this sentence shall not be construed to permit the Company to take any
action with respect to its securities that is prohibited by the terms of this
Agreement.

 

 26 

 

  



Section 4.5           Withholding Rights. Each of the Paying Agent, Buyer,
Merger Sub, and the Surviving Corporation shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person pursuant to this
Agreement such amounts as may be required to be deducted and withheld with
respect to the making of such payment under any Tax laws. To the extent that
amounts are so deducted and withheld by the Paying Agent, Buyer, Merger Sub, or
the Surviving Corporation, as the case may be, such amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which the Paying Agent, Buyer, Merger Sub, or the Surviving Corporation, as the
case may be, made such deduction and withholding.

 

Section 4.6           Lost Certificates. If any Certificate shall have been
lost, stolen, or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen, or destroyed and, if
required by Buyer, the posting by such Person of a bond, in such reasonable
amount as Buyer or the Paying Agent may direct, as indemnity against any claim
that may be made against Buyer or the Surviving Corporation with respect to such
Certificate, the Paying Agent will issue, in exchange for such lost, stolen, or
destroyed Certificate, the Merger Consideration to be paid in respect of the
Common Shares formerly represented by such Certificate as contemplated under
this Article 4.

 

Section 4.7           Treatment of Stock Options, Other Stock-Based Compensation
and Warrants.

 

(a)          Company Stock Options. The Company shall take all requisite action
so that, prior to the Merger Effective Time, each option to acquire Common
Shares (each, a “Company Stock Option”) that is then-outstanding under any
Company Plan (as in effect at the Signing Date and previously disclosed to
Buyer), whether or not then vested or exercisable, shall become vested and
exercisable and, if the fair market value of a Common Share (which, for this
purpose, shall be the closing price per Common Share immediately prior to the
Merger Effective Time) is then in excess of the per share exercise price of the
Company Stock Option, such Company Stock Option shall be exercised pursuant to
the terms and conditions of the applicable Company Stock Option award agreement
(with any Taxes withheld with respect to such exercise), with each Common Share
received by the former holder of a Company Stock Option in connection with such
exercise entitled to receive the Merger Consideration pursuant to Section
4.1(b). For the avoidance of doubt, in the event that the per share exercise
price under any Company Stock Option that is outstanding immediately prior to
the Merger Effective Time is equal to or greater than the Merger Consideration,
such Company Stock Option shall be cancelled as of the Merger Effective Time
without payment therefor and shall have no further force or effect.

 

 27 

 

  

(b)          Company Restricted Shares. The Company shall take all requisite
action so that, immediately prior to the Merger Effective Time, each Common
Share subject to vesting, repurchase, or other lapse of restrictions (a “Company
Restricted Share”) that is outstanding under any Company Plan immediately prior
to the Merger Effective Time shall, by virtue of the Merger and without any
action on the part of the holder thereof, vest in full and become free of
restrictions (with any Taxes withheld with respect to the fair market value of
such Company Restricted Share, which, for this purpose, shall be the closing
price per Common Share immediately prior to the Merger Effective Time) and shall
be cancelled and converted automatically, in accordance with the procedures set
forth in this Agreement, into the right to receive the Merger Consideration
pursuant to Section 4.1(b).

 

(c)          Company Restricted Share Units. The Company shall take all
requisite action so that, immediately prior to the Merger Effective Time, each
unit of Company Restricted Shares (a “RSU”), that is outstanding immediately
prior to the Merger Effective Time, shall be accelerated in full and, in
exchange therefor, each former holder of any such RSU shall be entitled to
receive a number of Common Shares as is equal to (i) the total number of Common
Shares subject to such RSU, less (ii) a number of Common Shares that would
otherwise be issued to the holder pursuant to the RSU to be withheld by the
Surviving Corporation in satisfaction of the tax withholding obligations arising
as a result of the vesting and settlement of such RSU equal to a number of
Common Shares having a fair market value (which, for this purpose, shall be the
closing price per Common Share immediately prior to the Merger Effective Time)
equal to the amount necessary to satisfy the withholding obligation based on the
minimum applicable statutory withholding rates for federal, state and local
income tax and payroll tax purposes (rounded up to the nearest whole share).
Each such Common Share issued to a former holder of an RSU shall be entitled to
receive the Merger Consideration pursuant to Section 4.1(b).

 

(d)          Warrants. Promptly after the Signing Date, the Company shall take
all requisite action so that, prior to the First Stage Closing, each warrant to
issue any Company Securities (each, a “Company Warrant”) that is outstanding
shall be (i) exercised by the holder thereof, and converted into Common Shares,
and such Company Warrant shall be cancelled without any Liability to the
Company, or (ii) amended in writing (subject to Buyer’s prior review and consent
to such amendment, such consent not to be unreasonably withheld), and fully
executed by the Company and the applicable holder thereof, solely to provide
that such Company Warrant shall, immediately prior to the Merger Effective Time,
automatically, and without any action of the holder thereof or the Company, be
converted into Common Shares, and that such Company Warrant shall be cancelled
without any Liability to the Company.

 

(e)          Resolutions and Other Company Actions. Prior to the Merger
Effective Time or the First Stage Closing, as applicable, the Company, the
Company’s Board of Directors, and the compensation committee of such board, as
applicable, shall have adopted any resolutions and taken any actions (including
obtaining any employee consents) that may be necessary to effectuate the
provisions of paragraphs (a), (b), (c) and (d) of this Section 4.7.

 

 28 

 

  



Section 4.8           Further Assurances. If, at any time from and after the
Merger Effective Time, the Company or Buyer reasonably believes or is advised
that any further instruments, deeds, assignments or assurances are reasonably
necessary or desirable to consummate the Merger or to carry out the purposes and
intent of this Agreement at or after the Merger Effective Time, then the
Company, Buyer, the Surviving Corporation and their respective officers and
directors shall execute and deliver all such proper deeds, assignments,
instruments and assurances and do all other things reasonably necessary or
desirable to consummate the Merger and to carry out the purposes and intent of
this Agreement.

 

Article 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed in any report, schedule, form, statement or other document
(including exhibits and other information incorporated therein) that is publicly
available and required to be filed (or furnished) by the Company with the SEC
under the Securities Act, the Exchange Act or SOX with respect to any fiscal
period ending prior to June 30, 2018 and prior to the Signing Date (without
giving effect to any amendment or supplement to any such report, schedule, form,
statement or other document filed on or after the Signing Date) (provided, that
no such disclosure shall qualify or limit the representations and warranties
contained in Section 5.1 through 5.3 (excluding 5.3(c)), and that any “risk
factors” sections or any language in any such report, schedule, form, statement
or other document that is predictive or forward-looking, or that is not factual
information but merely cautionary language, shall be excluded), the Company
hereby represents and warrants to Buyer and Merger Sub as follows:

 

Section 5.1           Organization of the Company; Due Authorization.

 

(a)          The Company (i) is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, (ii) is duly licensed and
qualified to conduct its business in each jurisdiction where the nature of the
properties owned, leased or operated by it and the business transacted by it
requires such licensing or qualification, except where any such failures to be
so qualified or licensed have not had, or are not reasonably likely to have, a
Material Adverse Effect and (iii) holds all necessary corporate power and
authority to own, license and operate its assets and properties, to conduct its
business, to enter into this Agreement and the Ancillary Agreements, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including the Transactions. Subject to, with
respect only to the Stock Purchase Transaction and the Merger, the Requisite
Stockholder Approval, this Agreement and the consummation of the transactions
contemplated hereby, the execution and delivery of this Agreement and the
Ancillary Agreements by the Company, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite action on the part of the Company, and no other proceedings on the
part of the Company or its stockholders are necessary to authorize the execution
and delivery of this Agreement or the consummation by the Company of the
transactions contemplated hereby and thereby.

 

 29 

 

  

(b)          Each of this Agreement and the Ancillary Agreements to which it is
or will be a party has been or will be, as the case may be, duly executed and
delivered by the Company and (assuming due authorization, execution and delivery
by Buyer) constitutes or will constitute a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with their
respective terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c)          The board of directors of the Company has unanimously adopted
resolutions, prior to the Signing Date, (i) determining that this Agreement, the
Stock Purchase Transaction, the Merger and the other transactions contemplated
by this Agreement and the Ancillary Agreements are advisable and fair to, and in
the best interests of, the Company and its stockholders, (ii) approving this
Agreement, the Ancillary Agreements, the Stock Purchase Transaction, the Merger
and the other transactions contemplated by this Agreement and the Ancillary
Agreements, (iii) recommending that the stockholders of the Company approve and
adopt this Agreement and the Ancillary Agreements (including the Appointment)
and (iv) directing that this Agreement and the Ancillary Agreements be submitted
to the stockholders of the Company for their approval and adoption, which
resolutions have not been subsequently withdrawn or modified in any respect.

 

(d)          The Requisite Stockholder Approval is the only vote of the holders
of any class or series of capital stock of the Company necessary to approve and
adopt this Agreement and the Ancillary Agreements (including the Appointment)
and to consummate the Stock Purchase Transaction, the Merger and the other
transactions contemplated by this Agreement and the Ancillary Agreements under
the applicable Legal Requirements of the State of Delaware, including the DGCL,
the certificate of incorporation of the Company and the by-laws of the Company.

 

(e)          The Company’s Certificate of Incorporation, as amended, and the
Company’s Bylaws, each as filed with the Company SEC Documents prior to the
Signing Date, defined below, are in full force and effect, and, other than as
contemplated by the terms of this Agreement, no action has been taken or is
contemplated to amend such organizational documents. The Company Board has
approved and adopted the Revised By-Laws as of the date hereof to become
effective as of the First Stage Closing.

 

 30 

 

  



Section 5.2           No Conflicts, Consents or Approvals. Assuming that all
consents, approvals, authorizations and other actions, and all filings and
notifications described or listed in Articles 9 and 10, have been obtained or
made and any applicable waiting period under the HSR Act has expired or been
terminated, neither the execution or delivery by the Company of this Agreement
or any of the Ancillary Agreements, or the performance by the Company of its
obligations under this Agreement or any of the Ancillary Agreements, or the
consummation of the transactions contemplated hereby or thereby will (a) result
in any breach of any provision of the Company’s certificate of incorporation and
by-laws, each as amended from time to time, (b) result in any breach of, require
(with or without notice or lapse of time or both) any payment, consent or notice
or constitute a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under, any Company Contract or order or
judgment to which the Company is a party or by which it or its assets are bound,
(c) result in the creation of an Encumbrance or (d) violate any applicable Legal
Requirement, other than such breaches, defaults or violations that, in the case
of clauses (b) through (d), have not had, or are not reasonably likely to have,
a Material Adverse Effect.

 

Section 5.3           Capital Stock of the Company.

 

(a)          The Company has an authorized share capital of 2,000,000 Preferred
Shares (of which 250,000 shares have been designated Class A Preferred Shares,
and the remainder are undesignated) and 50,000,000 Common Shares. Attached
hereto as Schedule 5.3 is the capitalization of the Company as of the date
hereof, including all Company Securities, as defined below.

 

(b)          As of the Signing Date, (i) 250,000 Class A Preferred Shares and
10,662,398 Common Shares are issued and outstanding, (ii) there were 675,000
Common Shares underlying outstanding stock options and restricted share units,
in each case issued under the Company’s 2015 Incentive Plan (of which the
Company has provided Buyer a true, correct and complete copy prior to the
Signing Date), (iii) there were 107,913 Common Shares underlying outstanding
warrants of the Company (of which the Company has provided Buyer a true, correct
and complete copy prior to the Signing Date) and (iv) no other shares of capital
stock of, or other equity interests in, the Company were issued, reserved for
issuance or outstanding. All of the outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and were issued in compliance with all applicable Legal
Requirements, the Company’s organizational documents and any Company Contracts.

 

(c)          Except as set forth on Schedule 5.3, or disclosed in the Company
SEC Documents filed with or furnished to the SEC prior to the Signing Date,
there are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, restricted stock units,
restricted stock, stock-based performance units, commitments, contracts,
arrangements or undertakings of any kind to which the Company is a party or by
which it is bound (i) obligating the Company to issue, deliver or sell or cause
to be issued, delivered or sold, additional shares of capital stock of, or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of, or other equity interest in, the
Company, or any Voting Company Debt (as defined below), (ii) obligating the
Company to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, contract, arrangement or undertaking or (iii) that
give any Person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights accruing to holders of capital
stock of, or other equity interests in, the Company (together with the Common
Shares and the Class A Preferred Shares, the “Company Securities”). Any warrant
obligating the Company to issue any Company Securities that is outstanding prior
to the Second Stage Closing shall only entitle its holder to receive the Merger
Consideration and shall be cancelled at the Merger Effective Time. There are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of capital stock of the Company. There are no
proxies (other than proxies solicited by the Company for purposes of the Company
Stockholder Approval), voting trusts or other agreements or understandings to
which the Company is a party or is bound with respect to the voting of or giving
consent by the capital stock of, or other equity interests in, the Company.
There are no preemptive or similar rights granted by the Company to any holders
of any class or series of securities of the Company. There are no outstanding
bonds, debentures, notes or other obligations of the Company, the holders of
which have the right to vote (or which are convertible into or exchangeable or
exercisable for securities having the right to vote) with the Company’s
stockholders on any matter (“Voting Company Debt”).

 

 31 

 

  

(d)          Upon consummation of the First Stage Closing, Buyer will own the
First Stage Shares free and clear of all Encumbrances and such shares shall have
been duly authorized and validly issued, be fully paid and nonassessable and
issued in compliance with all applicable Legal Requirements, the Company’s
organizational documents and any Company Contracts.

 

(e)          The Company does not have, and has never had, any Subsidiaries or
equity interest in any Person. There is no Company Contract currently or
prospectively requiring the Company to form or participate in or make any
capital contribution to or investment in any Person.

 

Section 5.4           Financial Statements; Other Liabilities.

 

(a)          The Company’s Annual Report on Form 10-K for the twelve months
ended December 31, 2017 (the “Form 10-K”) contains the audited balance sheets of
the Company for the years ended December 31, 2016 and December 31, 2017, and the
statements of operations, stockholders’ equity (deficit) and cash flows for the
period from February 9, 2015 (inception) through December 31, 2015 and the
twelve months ended December 31, 2016 and December 31, 2017, and the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018 (the
“Form 10-Q”) contains the unaudited balance sheet of the Company and statement
of stockholders’ equity for the six months ended June 30, 2018, and the
unaudited statements of operations and cash flows for the six month periods
ended June 30, 2017 and June 30, 2018 (the Form 10-K and Form 10-Q, the
“Financial Statements”).

 

(b)          The Company maintains books of account and other financial records
that are accurate in all material respects. The Financial Statements (i) comply
as to form in all material respects with the published rules and regulations of
the SEC, (ii) were prepared in conformity with GAAP consistently applied
throughout the periods indicated, and in accordance with the books of account
and other financial records of the Company and (iii) present fairly, in
conformity with GAAP consistently applied, the financial position and the
results of operations, stockholders’ equity (deficit) and cash flows of the
Company as of the dates thereof, or for the periods covered thereby, as the case
may be.

 

 32 

 

  

(c)          The Company does not have any (i) “off-balance sheet” arrangements
or Liabilities or (ii) Liabilities that have had, or could reasonably be
expected to result in, a Material Adverse Effect, and there has not been an
Event that could reasonably be expected to result in any such Liabilities.

 

(d)          No director or officer of the Company or, to the Company’s
Knowledge, non-officer employee, external auditor, external accountant or
similar authorized representative of the Company, has received or otherwise been
made aware of any material complaint, allegation or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or its internal accounting controls, including any
material complaint, allegation or claim that the Company has engaged in
questionable accounting or auditing practices.

 

Section 5.5           Agreements.

 

(a)          Except as set forth in Schedule 5.5(a), each of the following
Company Contracts, including any amendments thereto (each, a “Material
Contract”), other than this Agreement and the Ancillary Agreements as of the
Signing Date, has been filed as exhibits to the Company’s Form 10-K filed with
the SEC on March 1, 2018:

 

(1)         any Contract that is a “material contract” (as such term is defined
in Item 601(b)(10) of Regulation S-K of the Securities Act);

 

(2)         any Contract (A) relating to Indebtedness of the Company or the
guarantee of Indebtedness of any Person, (B) securing any Indebtedness through
any Encumbrance or (C) otherwise creating an Encumbrance, in each case where
such Indebtedness or the Liabilities securing such other Encumbrance exceed
$100,000 individually or $500,000 in the aggregate for all such Contracts;

 

(3)         any Restrictive Contract;

 

(4)         any joint venture, partnership or limited liability company
agreements or other similar agreements or arrangements relating to the
formation, creation, operation, management or control of, or investment by the
Company in, any joint venture, partnership or limited liability company;

 

(5)         any collective bargaining agreement or other Contract to or with any
labor union or other employee representative of a group of employees;

 

(6)         any Related Party Contract;

 

(7)         any Contract pursuant to which the Company (A) in any transaction or
series of related transactions, has an option, right or obligation to purchase
any other business or portion thereof on an ongoing basis (including by
purchasing the assets or capital stock of another Person), (B) in any
transaction or series of related transactions, purchased any such business or
portion thereof and continues to have any ongoing obligations (including
obligations under any shareholder agreement), or (C) without limitation of
clause (B), has an obligation to make any earn-out payments based on future
performance of an acquired business or assets;

 

 33 

 

  

(8)         any Contract that (A) obligates the Company to make a loan or
capital contribution to, or investment in excess of $100,000 in, any Person or
(B) on a stand-alone basis obligates the Company to provide indemnification or a
guarantee that would reasonably be expected to result in payments in excess of
$100,000;

 

(9)         any Contract that (A) grants to any Person a right of first refusal,
right of first offer, option or similar preferential right to purchase any of
the Company’s capital stock or assets, (B) obligates the Company to sell to any
Person or Persons (or pursuant to which the Company sold to any Person or
Persons and continues to have any ongoing obligations) any capital stock or
assets, or (C) obligates the Company to sell, assign, or otherwise transfer or
dispose of to any Person or Persons (or pursuant to which the Company sold,
assigned, or otherwise transferred or disposed of to any Person or Persons and
continues to have any ongoing obligations), in any transaction or series of
related transactions, any (i) assets, property or business having an aggregate
value exceeding (or for consideration, including assumption of Indebtedness,
exceeding) $100,000 or (ii) any Revogenex License Assets or any Manufacturing
Agreement Assets;

 

(10)        all Intellectual Property Agreements, including any Contract that,
as its primary purpose, grants to the Company, or by which the Company grants to
any Person, any right to use, exploit or practice any Intellectual Property;

 

(11)        Privacy Agreements;

 

(12)        any Contract regarding Leased Real Property;

 

(13)        any Contract that the Company reasonably anticipates requiring
aggregate payments to or by the Company in excess of $100,000 individually (or
$500,000 in the aggregate for all such Contracts) in any twelve months’ period;

 

(14)        any employment or consulting Contract (in each case with respect to
which the Company has continuing obligations as of the Signing Date) with any
current or former (A) officer of the Company, (B) member of the board of
directors of the Company, or (C) employee of the Company providing for an annual
base salary or payment in excess of $100,000;

 

(15)        any Contract with any agent, distributor or sales representative
that is not terminable on thirty (30) days’ or less notice without penalty or
payment of any termination fee;

 

(16)        any Contract that contains a “change of control” or similar
provision that would require any consent, notice or other action in connection
with, or that could reasonably be expected to prevent, delay or impair the
consummation of, the Stock Purchase Agreement, the Merger or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement;

 

 34 

 

  

(17)        any Contract to which a Governmental Authority is a party;

 

(18)        any Contract that is an insurance policy referred to in Section 5.6;

 

(19)        any Contract which commits the Company to enter into any of the
foregoing; or

 

(20)        any Contract which is not otherwise described in clauses (1)-(19)
above that is material to the Company.

 

(b)          The execution and delivery by the Company of this Agreement or any
Ancillary Agreement to which the Company is or will be a party does not and will
not, and the performance by the Company of this Agreement or any Ancillary
Agreement to which the Company is or will be a party does not and will not,
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time would become a default) or loss of
benefit under, require any consent, notice or payment (including any right of
acceleration of any royalties, fees, profit participations or other payments to
any Person) under, or give to others any rights of purchase, termination,
amendment, acceleration or cancellation of any Company Contract other than as
would not materially adversely affect the aggregate value of such Company
Contracts to the business of the Company, or as have not had, or are not
reasonably likely to have, a Material Adverse Effect.

 

(c)          Neither the Company nor, to the Company’s Knowledge, any other
party to a Company Contract, is in breach of, or default under, any of the
Company Contracts. No event has occurred that would result in any violation or
breach of, or conflict with, or constitute (with or without notice or lapse of
time or both) a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under, result in the loss of any
benefit under, or result in the triggering of any payments (including any right
of acceleration of any royalties, fees, profit participations or other payments
to any Person) pursuant to, any of the terms, conditions or provisions of any
Company Contract. Each Company Contract is valid and binding on, and in full
force and effect with respect to, the Company and, to the Company’s Knowledge,
each other party thereto and enforceable in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. The Company has not waived any right under any Company
Contract or given to or received from any other Person, at any time since
January 1, 2016, any notice or other communication regarding any actual,
alleged, possible or potential breach of, or default (with or without notice or
lapse of time or both) under, any Company Contract, and, to the Company’s
Knowledge, is not otherwise aware of any intention by any counterparty thereto
to terminate (other than Company Contracts that are expiring pursuant to their
terms), or not renew any Company Contract, or is seeking the renegotiation
thereof or substitute performance thereof.

 

 35 

 

  

(d)          The Company has made available to Buyer prior to the Signing Date
true, correct and complete copies of all Material Contracts (including all
amendments and supplements thereto). The Company does not have oral Material
Contracts.

 



Section 5.6          Insurance. All Company Assets and all other normal risks
incident to the business of the Company (including directors’ and officers’
liability coverage) are currently covered by insurance from creditworthy
insurance providers in such types and amounts as are consistent with customary
practices and standards of companies engaged in businesses similar to the
business of the Company (including with respect to size and geography), the
provisions of the Company Contracts and applicable Legal Requirements. All
premiums due and payable under each such insurance policy have been and will be
timely paid in full.

 

Section 5.7          Real Property; Title, Condition and Sufficiency of
Assets. The Company does not own, and has never owned, any real property. The
Company enjoys peaceful and undisturbed possession of all Leased Real Property
(whether as tenant, subtenant or pursuant to other occupancy arrangements), in
each case free and clear of all Encumbrances. There are no applicable Legal
Requirements in effect that would prevent or limit in any material respect the
Company from conducting its operations on the Leased Real Property as they are
currently conducted. There does not exist any condemnation, eminent domain or
taking proceeding that affects any Leased Real Property. The Company has good
title to, or a valid leasehold interest in, or, with respect to licensed assets,
a valid license to use, the assets and properties (whether tangible or not) used
or held for use by it in connection with the conduct of its business, free and
clear of all Encumbrances, and such assets and properties are reasonably
sufficient and suitable in all material respects for the operation of the
business of the Company as currently conducted and currently intended to be
conducted. The tangible personal assets and property of the Company are in good
working condition and repair in the ordinary course of business, reasonable wear
and tear excepted.

 

Section 5.8           Taxes.

 

(a)          All income and other material Tax Returns that are required to be
filed on or before the First Stage Closing Date (in respect of the Stock
Purchase Transaction) or the Second Stage Closing Date (in respect of the Merger
Transaction) by or on behalf of the Company have been, or will be, timely filed;
each such Tax Return is true and correct or will be true and correct when filed
in all material respects; and all Taxes due and payable by the Company have
been, or will be, timely paid or reserved for if payment occurs according to
applicable Legal Requirements after the applicable taxable period. There are no
Encumbrances for Taxes upon any of the assets of the Company.

 

(b)          There are no outstanding written agreements or waivers extending
the statute of limitations applicable to any Tax or Tax Return of the Company
(other than extensions of time to file Tax Returns obtained in the ordinary
course).

 

 36 

 

  

(c)          All material Taxes which the Company is required by applicable
Legal Requirements to withhold or collect, including sales and use taxes, and
amounts required to be withheld for Taxes of employees, have been duly withheld
or collected and, to the extent required, have been paid over to the proper
Governmental Authorities or are held in separate bank accounts for such purpose.

 

(d)          No written claim has been made by a Governmental Authority in a
jurisdiction where the Company has not filed Tax Returns that the Company is or
may be subject to taxation by that jurisdiction. No deficiencies for material
Taxes against the Company have been claimed, proposed, assessed or threatened in
writing by any Governmental Authority, except for deficiencies that have been
paid or otherwise resolved. There are no pending Proceedings relating to Taxes
of the Company.

 

(e)          The Company does not have any material Liability for the Taxes of
any Person under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law), as a transferee or successor by contract, or
otherwise.

 

(f)          The Company is not subject to any outstanding rulings or advance
pricing agreements or other agreements relating to Tax with any Governmental
Authority.

 

(g)          Within the past two years, the Company has not, either as a
“distributing corporation” or a “controlled corporation”, participated in a
transaction intended to satisfy the requirements of Section 355 of the Code.

 

(h)          The Company has not participated in any “listed transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b)(2).

 



Section 5.9          Litigation and Other Proceedings; Orders. No Proceeding is
pending or, to the Company’s Knowledge, threatened by, against, or affecting the
Company or any of its assets before or by any court, arbitrator, panel or other
Governmental Authority, or which seeks to enjoin, restrain, or prohibit Buyer in
respect of the consummation of the transactions contemplated hereby. Neither the
Company nor its assets is operating under or subject to any order by any
Governmental Authority.

 

Section 5.10        No Material Adverse Effect. Since December 31, 2017, (i)
there has been no Event that has had, or could reasonably be expected to result
in, a Material Adverse Effect, (ii) the Company has conducted its business only
in the ordinary course consistent with past practice and (iii) there has been no
action taken by the Company that, if taken during the period from the Signing
Date through the Merger Effective Time, would have constituted a breach of
Section 8.1.

 

Section 5.11        Licenses and Permits. The Company possesses all material
Governmental Permits necessary for the conduct of its business (including all
Governmental Permits under the Federal Food, Drug and Cosmetic Act of 1938, as
amended (the “FDCA”)). As of the Signing Date, the Company has not received
written notice that the Company is in material violation of any term of any
Governmental Permit or that any Governmental Authority intends to revoke or
rescind any Governmental Permit related to the business of the Company. The
business of the Company complies in all material respects with the Governmental
Permits.

 

 37 

 

  

Section 5.12        Environmental Matters.

 

(a)          The business of the Company has been conducted in material
compliance with all applicable Environmental Laws. (i) There has been and there
is no release or presence of or exposure to Hazardous Substance at, on, under or
from any property currently or formerly leased or operated by the Company in
violation of any Environmental Law, or that is reasonably anticipated to result
in a Proceeding arising under any Environmental Law (each such Action, an
“Environmental Claim”) or any requirement for investigation or remediation, and
(ii) there is no reasonable basis for any such Environmental Claim.

 

(b)          All material Environmental Permits required under all applicable
Environmental Laws for the continued operation of the business of the Company
have been obtained and are valid.

 

(c)          The Company (i) does not own or operate, or has ever owned or
operated, any real property contaminated with any substance that is subject to
any Environmental Law, (ii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Law, and (iii) has not received
notice of any Environmental Claim.

 

Section 5.13         Governmental Consents and Approvals.

 

The execution, delivery and performance by the Company of this Agreement and the
Ancillary Agreements and the consummation by the Company of the Stock Purchase
Transaction, the Merger and the other transactions contemplated hereby and
thereby do not and will not require any filing or registration with,
notification to, or authorization, permit, license, declaration, order, consent
or approval of, or other action by or in respect of, any Governmental Authority
or Nasdaq other than (i) as may be required by the HSR Act, (ii) the filing with
the SEC of (A) the Proxy Statement and (B) such reports under the Exchange Act
as may be required in connection with this Agreement, any Ancillary Agreement,
the Stock Purchase Transaction, the Merger and the other transactions
contemplated hereby and thereby, (iii) such clearances, consents, approvals,
orders, licenses, authorizations, registrations, declarations, permits, filings
and notifications as may be required under applicable U.S. federal or state
securities laws or the applicable requirements of Nasdaq, and (iv) the filing of
the Certificate of Merger with the Secretary of State of Delaware.

 

Section 5.14         Intellectual Property.

 

(a)          Schedule 5.14(a) sets forth an accurate and complete list of all
Owned Intellectual Property, including, (i) a correct, current and complete
categorical description of the Know-How included in the Company Intellectual
Property that is material to the Company's business or operations as currently
conducted and as planned to be conducted, and (ii) for each item listed that is
Registered Owned Intellectual Property, the title, application number,
registration number, application date, issuance or registration date, country of
registration, and other pertinent information. All assignments of the Owned
Intellectual Property to the Company have been properly executed, delivered and
recorded by the Company with the applicable Governmental Authority and none of
the Owned Intellectual Property is subject to any claims of joint ownership. All
registrations set forth on Schedule 5.14(a) are valid, enforceable and in force,
and all applications set forth on Schedule 5.14(a) are pending and in good
standing.

 

 38 

 

  

(b)          The Company solely and exclusively owns all rights and interest in
and has all title to the Owned Intellectual Property free and clear of all
Encumbrances, and has a valid and enforceable license to use all Licensed
Intellectual Property, free and clear of all Encumbrances. Each item of Company
Intellectual Property will be owned or available for use by the Surviving
Corporation immediately following the Second Stage Closing Date on identical
terms and conditions as it was prior to the Second Stage Closing Date. The
Company Intellectual Property constitutes all Intellectual Property used in
connection with or otherwise necessary for the conduct of the business of the
Company as conducted and as planned to be conducted prior to the Second Stage
Closing Date. The execution and delivery of this Agreement and the consummation
and completion of the transactions contemplated by this Agreement will not
result in the alteration, loss or impairment of, or payment of any additional
amounts with respect to, require the consent of any Third Party in respect of,
or otherwise adversely affect any Company Intellectual Property or otherwise
alter or impair the ownership of, or right of the Company to use, any of the
Company Intellectual Property.

 

(c)          All of the Company Intellectual Property is subsisting and
enforceable. To the Company’s Knowledge, there are no facts or circumstances
that would render (i) any of the Company Intellectual Property invalid or (ii)
any Intellectual Property Agreements invalid or unenforceable. The Company has
not received a claim that the Company Intellectual Property or Intellectual
Property Agreements are invalid or unenforceable or challenging the ownership of
any Owned Intellectual Property or right to use any Company Intellectual
Property, nor has any such claim been asserted in any pending or, to the
Company’s Knowledge, threatened litigation or proceeding before any Governmental
Authority, and the Company is not aware of any facts or circumstances that could
reasonably be expected to give rise to any such claims. None of the Company
Intellectual Property is subject to any pending or, to the Company’s Knowledge,
threatened claims or proceedings for infringement, misappropriation,
re-examination, inter-partes review, opposition, cancellation, dilution,
revocation or any other violation of any Intellectual Property rights of any
Third Party, and the Company is not aware of any facts or circumstances that
could reasonably be expected to give rise to any such claims or proceedings.
None of the Intellectual Property Agreements are subject to any pending or, to
the Company’s Knowledge, threatened claims or proceedings for breach, default,
or any violation of any rights of any Third Party, and the Company is not aware
of any facts or circumstances that could reasonably be expected to give rise to
any such claims or proceedings.

 

(d)          All registration, application issuance, renewal, maintenance and
other payments that are or have become due with respect to the Company Owned
Intellectual Property have been timely paid, all necessary renewal applications
have been timely filed and all other steps necessary for maintenance have been
taken in a timely manner.

 

 39 

 

  

(e)          Each Person (including each current and former employee, officer
and director of the Company and each current and former independent contractor
of the Company) that was or is involved in the invention, conception, creation,
formulation, development, design, modification, and/or reduction to practice of
any Owned Intellectual Property has executed a valid and binding written
agreement expressly assigning to the Company (and requiring the confidentiality
of) all right, title and interest in and to, and including all applicable work
made for hire provisions related to, all Intellectual Property invented,
created, formulated, developed, modified, conceived and/or reduced to practice
by such Person (collectively, the “IP Assignment Agreements”). No Person who has
been involved in the invention, conception, creation, formulation, development,
design, modification, conception and/or reduction to practice of any Owned
Intellectual Property: (i) has any right, license, and claim or interest
whatsoever in or with respect to any Owned Intellectual Property or (ii) is in
material violation of any IP Assignment Agreement.  Each Person that was or is
involved in the invention, conception, creation, formulation, development,
design, modification, conception and/or reduction to practice of any Owned
Intellectual Property undertook such actions either (i) as a current or former
employee, officer or director of the Company within the scope of their
employment or (ii) as a current or former independent contractor of the Company
within the scope of their engagement with the Company.

 

(f)          The Company has taken reasonable steps in accordance with normal
industry practice to maintain the confidentiality of the Confidential
Intellectual Property and to protect the proprietary nature of the Company
Intellectual Property. None of the Confidential Intellectual Property has been
disclosed to any Person not bound, prior to such disclosure, by a written
confidentiality agreement or IP Assignment Agreement protecting the
confidentiality thereof, and there has been no actual or alleged violation of
such agreements with respect to any Confidential Intellectual Property. No
Proceeding relating to an improper use or disclosure, or breach in the security
or confidentiality, of any Confidential Intellectual Property has been initiated
or threatened against the Company.

 

(g)          (i) Neither the Company Intellectual Property (or any use thereof),
nor the conduct of the business of the Company as currently and formerly
conducted, (and, to the Company’s Knowledge, as planned to be conducted), nor
the products, processes and services of the Company as currently and formerly
offered (and, to the Company’s Knowledge, as planned to be offered), including
the Product, violates any license, agreement or Contract, or infringes,
misappropriates or otherwise violates any Intellectual Property owned by a Third
Party and (ii) no suit, action or claim has been asserted, threatened or is or
was pending concerning any claim or position that the Company has infringed,
misappropriated or violated or is currently infringing, misappropriating or
violating any Intellectual Property of a Third Party or is in breach or default
under any Contract or Intellectual Property Agreement.

 

 40 

 

  

(h)          All rights and licenses granted under or pursuant to all
Intellectual Property Agreements and the Revogenex License are for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”)
licenses to rights to “intellectual property” as defined under the Bankruptcy
Code.

 

(i)          To the Company’s Knowledge, no Person (including any current or
former employee or consultant of the Company) has infringed, misappropriated or
violated or is currently infringing, misappropriating or violating the Company
Intellectual Property.

 

(j)          To the Company’s Knowledge, there have been no material breaches of
the Company’s or its service providers’ security procedures, systems, policies
or technologies or any material attempted or successful unauthorized incidents
of access, use, disclosure, modification, or destruction of information or
interference with systems operations in any information system or database of
the Company or any storing any Company Intellectual Property or Personal Data,
including any such breach or incident that required or requires notice to any
Third Party.

 

(k)          The Company has at all times complied with (i) all Privacy Laws
worldwide, including, the EU Data Protection Directive (Directive 95/46/EC), the
EU General Data Protection Regulation (Regulation (EU) 2016/679) and Health and
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d) and
(ii) all Privacy Agreements, and, to the Company’s Knowledge, no Person has made
any illegal or unauthorized use of any Personal Data constituting Company
Intellectual Property. The Privacy Agreements do not require the delivery of any
notice to or consent from any Person, or prohibit the unqualified transfer of
Personal Data constituting Company Intellectual Property, in connection with the
execution, delivery or performance of this Agreement, or the consummation of any
of the transactions contemplated hereby and thereby.

 

(l)          The Company is in compliance with the duty of candor obligations
owed to the United States Patent & Trademark Office (“USPTO”) required by 37
C.F.R. § 1.56 with respect to all Patent applications filed by the Company with
the USPTO, and with all similar Legal Requirements with respect to Patent
applications filed outside the United States. Further, and in accordance with
the Company’s duty of candor, the Company has promptly notified the USPTO (and
with respect to Patent applications filed outside the United States, the
applicable Government Authority) of all information, to the Company’s Knowledge,
material to the patentability of any claim of any Patent application,
continuation or continuation-in-part pending before the USPTO (or with respect
to Patent applications filed outside the United States, the applicable
Government Authority). To the Company’s Knowledge, any Patent that issues from
any U.S. Patent application pending before USPTO is enforceable during its
statutory term, subject to any terminal disclaimers pursuant to 35 U.S.C. § 253
and 37 C.F.R. § 1.321, any Patent term extensions pursuant to 35 U.S.C. § 156
and 37 C.F.R. §§ 1.710-791, or any Patent term adjustments pursuant to 35 U.S.C.
§ 154 and 37 C.F.R. §§ 1.701-705 (and with respect to pending Patent
applications filed outside the United States, such Patents that issue from any
such pending Patent applications are enforceable during their statutory terms,
subject to similar Legal Requirements of the applicable jurisdiction(s) where
such Patent applications were filed). The Company has made available to Buyer
with respect to the filing in the USPTO of the U.S. Patent Application Nos.
15/972,684, 15/976,503 and 16/007,464 or any patent applications filed worldwide
by the Company (the “Designated Patent Applications”), all correspondence
received by the Company or the Company’s counsel, on behalf of the Company, from
the USPTO (or with respect to Patent applications filed outside the United
States, from the applicable Government Authority), or from any claimants, as to
the Designated Patent Applications and as to any relevant prior art with respect
to the Designated Patent Applications.

 

 41 

 

  

(m)          None of the software included in the Company Intellectual Property
was developed using, includes, incorporates, links to or otherwise requires the
use of any open source, free software, or freeware of any kind. The Company has
not used any open source, free software, or freeware of any kind in a manner
that does, will, or would reasonably be expected to, require the (i) disclosure
or distribution of any software included in the Company Intellectual Property in
source code form or object code form; (ii) license or other provision of any
such software on a royalty-free basis; or (iii) grant of any patent license,
non-assertion covenant, or other rights under any Company Intellectual Property
or rights to modify, make derivative works based on, decompile, disassemble, or
reverse engineer any portion of such software.

 

Section 5.15        Employee Plans and Personnel Matters.

 

(a)          Each Company Plan has been maintained, operated and administered in
compliance in all material respects with its terms and the applicable Legal
Requirements of the relevant jurisdiction (including the requirements for any
funding and Tax-favored treatment intended for such plan or applicable to plans
of its type). No event, transaction or condition exists or has occurred that is
reasonably likely to result in the loss or material limitation of any such
Tax-favored treatment.

 

(b)          All material contributions, premiums and benefit payments in
respect of the Company Employees under or in connection with the Company
Employee Plans due prior to the Signing Date have been timely made.

 

(c)          To the Company’s Knowledge, there have been no acts or omissions by
any party with respect to the Company Employee Plans which have given rise to or
may give rise to material fines, penalties, taxes or related charges under
applicable Legal Requirements for which after the First Stage Closing Date or
Second Stage Closing Date, the Company, Buyer or any of its other Subsidiaries
could reasonably be expected to be liable.

 

(d)          There are no actions, suits, claims (other than routine claims for
benefits) or investigations pending or, to Company’s Knowledge, threatened,
involving any material Company Employee Plan or the Company’s assets for which
the Company (after the First Stage Closing Date) or Buyer (after the Second
Stage Closing Date) could reasonably be expected to incur any material Liability
and no event, transaction or condition exists or has occurred which could
reasonably be expected to give rise to any such actions, suits, claims (other
than routine claims for benefits) or investigations. The Company has no material
liability with respect to any Plan other than for contributions, payments or
benefits due in the ordinary course of business under the current Company
Employee Plans.

 

 42 

 

  

(e)          No Company Employee Plan provides health, life insurance or other
welfare benefits to retired or other terminated employees, officers, independent
contractors, or directors of the Company (or any spouse, beneficiary or
dependent thereof), other than “COBRA” continuation coverage required by Section
4980B of the Code or Sections 601-608 of ERISA or similar state Legal
Requirements.

 

(f)          No Company Employee Plan is a “defined benefit plan” within the
meaning of Section 3(35) of ERISA or a “multiemployer plan” within the meaning
of Section 3(37) or 4001(a)(3) of ERISA, and the Company does not have any
Liability with respect to any such plan.

 

(g)          Except as disclosed in the Company SEC Documents, neither the
execution of this Agreement or the Ancillary Agreements, nor the consummation of
the transactions contemplated by this Agreement or the Ancillary Agreements,
will (either alone or in combination with another event): (i) increase the
amount of compensation or benefits otherwise payable under any Company Employee
Plan; (ii) result in the acceleration of the time of payment, exercisability,
funding or vesting of any such benefits; or (iii) result in any payment (whether
severance pay or otherwise) becoming due to, or with respect to, any current or
former employee, officer, independent contractor, or director of the Company.
The aggregate Liability of the Company, if any, for any of the items described
in this Section 5.15(g), including any disclosed in the Company SEC Documents,
the “Section 5.15(g) Amount”.

 

(h)          Except as disclosed in the Company SEC Documents, no payment or
series of payments that would constitute a “parachute payment” (within the
meaning of Section 280G of the Code) has been made or will be made by the
Company, directly or indirectly, to any current or former employee, officer,
independent contractor, or director in connection with the execution of this
Agreement or the Ancillary Agreements or as a result of the consummation of the
transactions contemplated hereby. The aggregate of any increased Taxes, or loss
of Tax deductions, of the Company for the matter described in this Section
5.15(h), including any disclosed in the Company SEC Documents, the “Section
5.15(h) Amount”. The Section 5.15(g) Amount and the Section 5.15(h) Amount
collectively, the “Section 5.15 Amount”.

 

(i)          The Company does not have any obligation to gross up, indemnify or
otherwise reimburse any current or former employee, officer, independent
contractor, or director of the Company for any Taxes, interest or penalties
incurred in connection with any Company Employee Plan (including without
limitation any Taxes, interest or penalties incurred pursuant to Section 409A or
4999 of the Code).

 

 43 

 

  

(j)          All of the personnel needed to run the business of the Company are
employees or consultants of the Company, and no employees of the Company are, or
within the last three years have been, covered by a collective bargaining
agreement or represented by a union or other labor organization or bargaining
agent; and (ii) to the Knowledge of the Company, no union organizing efforts are
being, or within the last three years have been, conducted with respect to any
employees of the Company.

 

(k)          The Company has properly classified for all purposes (including for
Tax purposes and for purposes of determining eligibility to participate in any
Plan) all Persons who have performed services for or on behalf of the Company
and has properly withheld and paid all applicable Taxes and made all required
filings in connection with services provided by such Persons to the Company in
accordance with such classifications.

 



Section 5.16        Compliance with Legal Requirements. The Company is, and has
been since February 9, 2015, in compliance in all material respects with all
Legal Requirements applicable to it, including obligations under the federal
Physician Payments Sunshine Act and similar Legal Requirements relating to
payments and gifts made to healthcare practitioners and Legal Requirements
relating to fraud and abuse such as the False Claims Act, Anti-Kick Back
Statute, Physician Self-Referral Law (Stark law), the Exclusion Provisions and
the Civil Monetary Penalties Law. The Company has not received written notice
from a Governmental Authority of any violations with respect to Legal
Requirements applicable to it, or any notice that any facility of the Company is
not in material compliance with applicable Legal Requirements or requires any
material improvement, modification or alteration in order to lawfully continue
any aspect of the operations conducted at the facility. Neither the Company nor
any of its respective directors or officers, or to the Company’s Knowledge, any
of the Company’s agents, employees or any other Persons acting on its behalf,
has (i) used any corporate or other funds for unlawful contributions, payments,
gifts or entertainment, or made any unlawful expenditures relating to political
activity to government officials, candidates or members of political parties or
organizations, or private counterparties, or established or maintained any
unlawful or unrecorded funds or taken any other action in violation of the
Foreign Corrupt Practices Act of 1977, as amended, (the “FCPA”) or any other
similar applicable Legal Requirement, (ii) paid, accepted, offered, promised,
authorized or received any unlawful contributions, payments, expenditures or
gifts, or (iii) violated or operated in noncompliance with any export
restrictions, anti-boycott regulations, embargo regulations or other applicable
domestic or foreign laws and regulations.

 

Section 5.17        Regulatory Compliance.

 

(a)          The Company (i) is and has been in compliance with (A) all
applicable Legal Requirements relating to or promulgated by the FDA and other
Healthcare Regulatory Authorities and (B) all Healthcare Regulatory
Authorizations, including all requirements of the FDA and all other Healthcare
Regulatory Authorities, in each case that are applicable to the Company, or by
which any property, product, filing, submission, registration, declaration,
approval, practice or other asset of the Company is bound, governed or affected
and (ii) has held all Healthcare Regulatory Authorizations required for the
conduct of its businesses.

 

(b)          All reports, documents, claims and notices required or requested to
be filed, maintained, or furnished to any Healthcare Regulatory Authority by the
Company, have been so filed, maintained or furnished and were complete and
correct in all respects on the date filed (or were corrected in or supplemented
by a subsequent filing).

 

 44 

 

  

(c)          (i) All preclinical and clinical studies or tests sponsored by the
Company have been conducted in compliance with standard medical and scientific
research procedures and applicable Legal Requirements (including Good Clinical
Practices requirements and Legal Requirements restricting the use and disclosure
of individually identifiable health information) and (ii) the Company has not
received written notice from (A) the FDA or any other Healthcare Regulatory
Authority with respect to any ongoing clinical or pre-clinical studies or tests
requiring the termination, suspension or modification of such studies or tests
or (B) any Person regarding any breach or alleged breach with respect to
individually identifiable health information.

 

(d)          The Company has not (i) made an untrue statement of a fact or
fraudulent statement to the FDA or any other Healthcare Regulatory Authority,
(ii) failed to disclose a fact required to be disclosed to the FDA or any other
Healthcare Regulatory Authority, (iii) committed any other act, made any
statement or failed to make any statement, that (in any such case) establishes a
basis for the FDA to invoke its Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities Final Policy or (iv) been the subject of any
investigation by the FDA pursuant to its Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities Final Policy. Neither the Company nor any
officer, employee, agent or clinical investigator of the Company has been
suspended or debarred or convicted of any crime or engaged in any conduct that
could result in (a) debarment under 21 U.S.C. Section 335a or any similar Legal
Requirement or (b) exclusion under 42 U.S.C. Section 1320a-7 or any similar
Legal Requirement.

 

(e)          As to each product subject to the FDCA, or similar Legal
Requirements in any non-United States jurisdiction, that is or is intended to be
developed, manufactured, tested, distributed or marketed by the Company (a
“Medical Product”), each such Medical Product is being developed, manufactured,
tested, distributed and/or marketed in all respects in compliance with all
applicable requirements under the FDCA and similar Legal Requirements, including
those relating to investigational use, pre-market clearance or marketing
approval to market a Medical Product, good manufacturing practices, labeling,
advertising, record keeping, filing of reports and security.

 

(f)          The Company has not received any notice or other communication from
any Governmental Authority (A) contesting the premarket clearance or approval
of, the uses of or the labeling and promotion of any products of the Company or
(B) otherwise alleging any violation applicable to any Medical Product of any
Legal Requirement. (i) No Medical Product is under consideration by the Company
for recall, withdrawal, suspension, seizure or discontinuance, or has been
recalled, withdrawn, suspended, seized or discontinued and (ii) no proceedings
(whether completed or pending) seeking the recall, withdrawal, suspension,
seizure or discontinuance of any Medical Product are pending against the Company
or any licensee of any Medical Product.

 

 45 

 

  

Section 5.18         SEC Filings.

 

(a)          The Company has timely filed (or, where permitted, furnished) all
registration statements, prospectuses, reports, certifications, schedules,
forms, statements and other documents (including exhibits and all other
information incorporated therein) required to be filed (or furnished) by the
Company with the SEC under the Securities Act, the Exchange Act or SOX since
March 1, 2017 (collectively, the “Company SEC Documents”). As of their
respective dates, the Company SEC Documents were prepared in accordance with,
and complied in all material respects with, the requirements of the Securities
Act, the Exchange Act and SOX (and in each case the rules and regulations
promulgated thereunder), in each case to the extent applicable to such Company
SEC Documents, and none of the Company SEC Documents when filed (and, in the
case of any registration statement under the Securities Act, at the time it was
declared effective) or, if amended prior to the Signing Date in accordance with
applicable Legal Requirements, as of the date of such amendment, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(b)          None of the Company SEC Documents filed on or prior to the Signing
Date is, to the Company’s Knowledge, subject to ongoing SEC review, including
outstanding or unresolved comments in comment letters received by the Company
from the SEC staff.

 

(c)          The Company maintains, and since March 1, 2017 has maintained,
controls and procedures and a system of accounting and financial reporting as
required by the Exchange Act and sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) access to assets is permitted only in accordance
with management’s general or specific authorization; and (C) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(d)          The Company’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the chief executive officer and chief financial officer of
the Company required under the Exchange Act with respect to such reports.

 

 46 

 

  

(e)          The management of the Company completed its assessment of the
effectiveness of the Company’s internal control over financial reporting in
compliance with the requirements of Section 404 of SOX for the fiscal year ended
December 31, 2017, and such assessment concluded that such controls were
effective. The Company’s principal executive officer and its principal financial
officer have disclosed, based on their most recent evaluation, to the Company’s
auditors and the Audit Committee of the board of directors of the Company (x)
all significant deficiencies, if any, in the design or operation of internal
control over financial reporting which are reasonably likely to materially
adversely affect the Company’s ability to record, process, summarize and report
financial data and have identified to such auditors any material weaknesses in
internal controls and (y) any fraud, whether or not material, that involves
management or other employees of the Company who have a significant role in the
Company’s internal control over financial reporting; and the Company has
provided to Buyer prior to the Signing Date true, correct and complete copies of
any such disclosures.

 

(f)          The Company has not listed any Company Securities on any stock
exchange in any jurisdiction, other than the Common Shares listed by the Company
on Nasdaq. The Company is in compliance with the applicable listing and
corporate governance rules and regulations of Nasdaq.

 



Section 5.19         Opinion of Financial Advisor. The Company Board has
received the opinion of Oppenheimer & Co. Inc. on the Signing Date to the effect
that, as of the date thereof and subject to the matters set forth therein, the
Merger Consideration is fair from a financial point of view to the holders of
Common Shares (excluding Fortress, Buyer, Merger Sub and any of their respective
Affiliates). Promptly following receipt of the opinion by the Company Board and
execution of this Agreement, a true, correct and complete copy of the opinion
will be delivered to Buyer for informational purposes only.

 

Section 5.20         Brokers. Except for any amounts which are or may become
payable to Torreya Capital LLC or Oppenheimer & Co. Inc. (the “Broker Fees”), no
broker, finder or investment banker is entitled to any brokerage, finder’s,
opinion or other fee or commission in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements based upon or
arising from arrangements made on behalf of the Company and its Affiliates, and
the information set forth on Schedule 5.20 is accurate and complete. The Company
is solely responsible for any Broker Fees in connection with this Agreement or
the Ancillary Agreements, which shall be deducted from the Merger Consideration
in accordance with Section 4.1(b).

 

Section 5.21         No Restrictions on the Transactions. Section 203 of the
DGCL does not apply to the Company. There are no anti-takeover, “fair price,”
“moratorium,” “control share acquisition” or similar statute or regulation,
restriction or provision of the DGCL or the laws of any other jurisdiction, the
certificate of incorporation or organizational regulations, or other
organizational or constitutive document or governing instruments of the Company
that would prevent, impede or delay the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements, including the Stock
Purchase Transaction and the Merger. There is no stockholder rights plan,
“poison pill” or similar anti-takeover agreement or plan in effect to which the
Company is subject, party or otherwise bound. No further action by the Board of
Directors of the Company is necessary to approve the transactions contemplated
hereby and thereby. As of the date of this Agreement, the Company does not have
an open binding offer (other than this Agreement) that would constitute a
Takeover Proposal.

 

 47 

 

  

Section 5.22         Investigation.

 

(a)          The Company acknowledges and agrees that, except for the
representations and warranties contained in this Agreement, Buyer does not make
any other representations or give any other warranties, express or implied.

 

(b)          The Company acknowledges and agrees that in entering into this
Agreement it has relied solely on its own investigation and the representations
and warranties contained in this Agreement.

 

Article 6.
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

 

Buyer and Merger Sub hereby jointly and severally represent and warrant to the
Company as follows:

 

Section 6.1           Organization of Buyer and Merger Sub; Due Authorization.

 

(a)          Each of Buyer and Merger Sub (i) is a corporation duly organized,
validly existing and in good standing under the laws of New York and Delaware,
respectively, (ii) is duly licensed and qualified to conduct its business in
each jurisdiction where the nature of the properties owned, leased or operated
by it and the business transacted by it requires such licensing or
qualification, except where any such failures to be so qualified or licensed
have not had, or are not reasonably likely to have, a material adverse effect on
the ability of Buyer or Merger Sub to consummate the Transactions and
(iii) holds all necessary corporate power and authority to own, license and
operate its assets and properties, to conduct its business, to enter into this
Agreement and the Ancillary Agreements, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby,
including the Transactions. This Agreement and the consummation of the
transactions contemplated hereby, the execution and delivery of this Agreement
and the Ancillary Agreements by Buyer and Merger Sub, the performance by Buyer
and Merger Sub of its obligations hereunder and thereunder and the consummation
by Buyer and Merger Sub of the transactions contemplated hereby and thereby,
have been duly authorized by all requisite action on the part of Buyer and
Merger Sub, and no other proceedings on the part of Buyer and Merger Sub are
necessary to authorize the execution and delivery of this Agreement or the
consummation by Buyer and Merger Sub of the transactions contemplated hereby and
thereby.

 

(b)          Each of this Agreement and the Ancillary Agreements to which it is
or will be a party has been or will be, as the case may be, duly executed and
delivered by Buyer and Merger Sub and (assuming due authorization, execution and
delivery by the Company) constitutes or will constitute a legal, valid and
binding obligation of Buyer and Merger Sub, enforceable against Buyer and Merger
Sub in accordance with their respective terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

 48 

 

  

(c)          The board of directors of each of Buyer and Merger Sub has
unanimously adopted resolutions, prior to entry thereto, approving this
Agreement, the Stock Purchase Transaction, the Merger and the other transactions
contemplated by this Agreement and the Ancillary Agreements.

 



Section 6.2          No Conflict. Assuming that all consents, approvals,
authorizations and other actions, and all filings and notifications described or
listed in Articles 9 and 10, have been obtained or made and any applicable
waiting period under the HSR Act has expired or been terminated, neither the
execution or delivery by Buyer or Merger Sub of this Agreement or any of the
Ancillary Agreements, or the performance by Buyer or Merger Sub of its
obligations under this Agreement or any of the Ancillary Agreements, or the
consummation of the transactions contemplated hereby or thereby will (a) result
in any breach of any provision of each of Buyer’s and Merger Sub’s certificate
of incorporation and by-laws, each as amended from time to time, (b) result in
any breach of, require (with or without notice or lapse of time or both) any
consent or notice or constitute a default (or give rise to any right of
purchase, termination, amendment, acceleration or cancellation) under, any
contract or order or judgment to which Buyer or Merger Sub is a party or by
which it or its assets are bound or (c) violate any applicable Legal
Requirement, other than such breaches, defaults or violations that, in the case
of clauses (b) through (c), have not had, or are not reasonably likely to have,
a material adverse effect on the ability of Buyer or Merger Sub to consummate
the Transactions.

 

Section 6.3           Governmental Consents. The execution and delivery of this
Agreement by Buyer and Merger Sub does not, and the performance of this
Agreement and the Ancillary Agreements by Buyer and Merger Sub will not, require
any consent, approval, authorization or other order of, action by, filing with
or notification to, any Governmental Authority other than (a) compliance with
and filings under the HSR Act and (b) notices to the Reserve Bank of India with
respect to the consummation of the Transactions.

 

Section 6.4          Financing of the Transactions. On the First Stage Closing
Date (in respect of the Stock Purchase Transaction) and the Second Stage Closing
Date (in respect of the Merger Transaction), Buyer will have, and will cause the
Merger Sub to have, sufficient immediately available funds to pay, in cash, the
Stock Purchase Price and the aggregate Cash Merger Consideration, respectively,
and all other amounts payable by Buyer or Merger Sub pursuant to this Agreement
and the Ancillary Agreements or otherwise necessary to be paid by Buyer or the
Merger Sub to consummate the transactions contemplated hereby and thereby.

 

Section 6.5          Litigation and Other Proceedings; Orders. As of the Signing
Date, no litigation, regulation, or legislation shall be pending or, to Buyer’s
knowledge, overtly threatened by a Third Party which seeks to enjoin, restrain,
or prohibit Buyer or Merger Sub in respect of the consummation of the
transactions contemplated hereby.

 

Section 6.6          Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements based
upon or arising from arrangements made on behalf of Buyer and its Affiliates
which would be payable by the Company.

 

 49 

 

  

Section 6.7           Investigation.

 

(a)          Buyer acknowledges and agrees that it has made its own inquiry and
investigation and has formed an independent judgment concerning the Company and
the Common Shares; provided, that all of the representations, warranties,
covenants and agreements of the Company contained in this Agreement or in any
Ancillary Agreement shall survive (and not be affected in any respect by) the
First Stage Closing until the Merger Effective Time and any investigation
conducted by any party hereto and any information or knowledge which any party
may have or receive.

 

(b)          In connection with Buyer’s investigation of the Company and the
Common Shares, Buyer has received from the Company certain projections,
forecasts and other planning and budget information for the Company. Buyer
acknowledges that there are uncertainties inherent in attempting to make such
projections, forecasts, plans and budgets, that Buyer is familiar with such
uncertainties, that Buyer is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections,
forecasts, plans and budgets so furnished to it, and that Buyer will not assert
any claim against the Company and its Affiliates and/or any of its directors,
officers, employees or agents, respectively, or hold any such entities and/or
Persons liable with respect thereto.

 

(c)          Buyer acknowledges and agrees that, except for the representations
and warranties contained in this Agreement, the Company does not make any other
representations or give any other warranties, express or implied.

 

(d)          Buyer acknowledges and agrees that in entering into this Agreement
it has relied solely on its own investigation and the representations and
warranties contained in this Agreement.

 

Article 7.
ADDITIONAL AGREEMENTS

 

Section 7.1           Stockholder’s Meeting.

 

The Company shall, in accordance with applicable Legal Requirements, Nasdaq
regulations and the Company’s certificate of incorporation and by-laws, (i) duly
call, give notice of, convene, obtain proxies for and hold an annual or special
meeting of its stockholders for the purpose of considering and approving and
adopting this Agreement, the Stock Purchase Transaction, the Merger Transaction
and the other transactions contemplated by this Agreement and the Ancillary
Agreements (including the Appointment) (regardless of whether (a) the board of
directors of the Company (x) determines at any time that this Agreement, the
Stock Purchase Transaction, the Merger Transaction or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement are no
longer advisable, or (y) recommends that the Company’s stockholders reject this
Agreement, the Stock Purchase Transaction, the Merger Transaction or any of the
other transactions contemplated by this Agreement or any Ancillary Agreement or
(b) any Company Adverse Recommendation Change occurs) as soon as practicable
following the Signing Date (and, with respect to the giving of notice, in any
event, within five (5) Business Days after the date of the clearance of the
Proxy Statement by the SEC) (the “Company Stockholder Meeting”) and (ii) except
to the extent expressly permitted to make a Company Adverse Recommendation
Change pursuant to (and in compliance with) Section 8.3, include in the Proxy
Statement (as defined below) the recommendation of the Company’s Board of
Directors that the stockholders of the Company approve and adopt this Agreement
and the transactions contemplated by this Agreement and the Ancillary Agreements
(including the Appointment), including, without limitation, the Stock Purchase
Transaction and the Merger Transaction, and use its reasonable best efforts to
obtain such approval. Buyer, the Company and certain stockholders of the Company
have entered into the Voting and Support Agreement, effective as of the Signing
Date. The Company shall not postpone or adjourn the Company Stockholder Meeting
except to the extent (i) Buyer has consented to such postponement or adjournment
in writing, or (ii) the Company, acting in good faith after consulting with its
outside legal counsel, determines that (a) such postponement or adjournment is
necessary to ensure that any required supplement or amendment to the Proxy
Statement is provided to the Company’s stockholders within a reasonable amount
of time in advance of the Company Stockholders Meeting, (b) (x) it will not
receive proxies sufficient to obtain the Requisite Stockholder Approval, whether
or not a quorum will be present, or (y) it will not have sufficient shares of
capital stock of the Company represented (either in person or by proxy) to
constitute a quorum necessary to conduct the business of the Company Stockholder
Meeting, or (c) such postponement or adjournment is required to comply with
applicable Legal Requirements; provided, that in the case of any postponement or
adjournment under clause (ii) above, the date of the Company Stockholder Meeting
shall not be postponed or adjourned by more than an aggregate of 15 calendar
days other than with Buyer’s prior written consent.

 

 50 

 

  

Section 7.2           Proxy Statement.

 

The Company shall file (as promptly as practicable (and in any event within
twenty (20) Business Days) following the Signing Date) a proxy statement for the
Company Stockholder Meeting with the SEC under the Exchange Act (the “Proxy
Statement”), and shall use its reasonable best efforts to have the Proxy
Statement cleared by the SEC. The Company shall cause the Proxy Statement to
comply in all material respects with the rules and regulations promulgated by
the SEC. Buyer, Merger Sub and the Company shall cooperate with each other in
the preparation of the Proxy Statement, and the Company shall notify Buyer of
the receipt of any comments of the SEC with respect to the Proxy Statement and
of any requests by the SEC for any amendment or supplement thereto or for
additional information and shall provide to Buyer promptly copies of all
correspondence between the Company or any representative of the Company and the
SEC. The Company shall give Buyer and its counsel the opportunity to review the
Proxy Statement prior to each filing of any version thereof (including, for the
avoidance of doubt, any preliminary version thereof) with the SEC and shall give
Buyer and its counsel the opportunity to review all amendments and supplements
to the Proxy Statement and all responses to requests for additional information
and replies to comments prior to their being filed with, or sent to, the SEC.
The Company shall incorporate all comments to any version of the Proxy Statement
reasonably proposed by Buyer, Merger Sub or their counsel, and shall not file
any version thereof with the SEC without the prior written consent of Buyer,
Merger Sub or their counsel (such consent not to be unreasonably withheld). Each
of the Company, Buyer and Merger Sub agrees to use its reasonable best efforts,
after consultation with the other parties hereto, to respond promptly to all
such comments of and requests by the SEC and to cause the Proxy Statement and
all required amendments and supplements thereto to be mailed to the holders of
Common Shares entitled to vote at the Company Stockholder Meeting at the
earliest practicable time. All filings by the Company with the SEC in connection
with the Transactions, and all mailings by the Company to its stockholders (in
addition to the Proxy Statement) in connection with the Transactions, shall be
subject to the same review and comment procedures as set forth in this Section
7.2. Each of Buyer and the Company shall ensure that none of the information
supplied by it or on its behalf for inclusion or incorporation by reference in
the Proxy Statement will, at the date the Proxy Statement is first mailed to the
Company’s stockholders and at the time of the Company Stockholder Meeting,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. If at any time prior to the approval of this Agreement by the
Company Stockholder Meeting, any information relating to the Company or any of
its Affiliates, directors or officers is discovered by the Company, or any
information relating to Buyer or Merger Sub or any of their respective
Affiliates, directors or officers is discovered by Buyer, and such information
is required to be set forth in an amendment or supplement to the Proxy Statement
so that the Proxy Statement would not include any misstatement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the party which discovers such information shall promptly notify the
other parties and (subject to the comment and review procedures set forth above
in this Section 7.2) an appropriate amendment or supplement describing such
information shall be promptly filed by the Company with the SEC and, to the
extent required by law, disseminated to the Company’s stockholders.

 

 51 

 

  

Article 8.
COVENANTS OF THE PARTIES

 



Section 8.1           Conduct of Business of the Company. The Company shall,
during the period from the Signing Date until the Merger Effective Time, except
as expressly required by this Agreement or by applicable Legal Requirements or
with the prior written consent of Buyer (in Buyer’s sole discretion), (i)
conduct its business in the ordinary course of business consistent with past
practice, (ii) fully comply with its covenants and obligations under any
Contract to which it is a party, including the Revogenex License and the
Manufacturing Agreement, and enforce its rights thereunder, (iii) use its
reasonable best efforts to preserve intact its business organization, to keep
available the services of its current officers and employees, to preserve its
present goodwill and satisfactory relationships with Governmental Authorities,
suppliers, licensors, and other Persons having business relationships with it,
(iv) comply with the Budget (provided that solely for purposes of this clause
(iv), in any year covered by the Budget, the Company may spend between 90% and
110% of the aggregate amount of spending specified for such year in the Budget),
and (v) take the actions set forth on Schedule 8.1(v). Without limiting the
generality of the foregoing, between the Signing Date and the Merger Effective
Time, except as expressly required by this Agreement or by applicable Legal
Requirements, the Company shall not, without the prior written consent of Buyer
(in Buyer’s sole discretion):

 

(a)          amend or propose to amend its certificate of incorporation
(including any certificate of designations) or by-laws;

 

 52 

 

  

(b)          establish any Subsidiary or enter into any new line of business or
division;

 

(c)          (i) split, combine, or reclassify any Company Securities or issue
or authorize the issuance of any other securities in respect of, in lieu of, or
in substitution for, any Company Securities, (ii) repurchase, redeem, or
otherwise acquire, or offer to repurchase, redeem, or otherwise acquire,
directly or indirectly, any Company Securities, or (iii) declare, set aside, or
pay any dividend or distribution (whether in cash, stock, property, or
otherwise) in respect of, or enter into any contract with respect to the voting
of, the Company Securities;

 

(d)          issue, offer, sell, pledge, dispose of, or encumber any Company
Securities, other than (i) issue Common Shares upon the exercise of any equity
award granted as of the Signing Date under any Company Plan outstanding as of
the Signing Date in accordance with its terms, (ii) issue Common Shares
immediately prior to the Merger Effective Time upon the exercise of any equity
award in accordance with Section 8.7(c)(1) or (iii) issue Common Shares upon
exercise of any warrant that is outstanding as of the Signing Date and that is
disclosed on Schedule 5.3 hereto;

 

(e)          accelerate or waive any restrictions pertaining to the vesting of
any equity awards under any Company Plan;

 

(f)          except as required by applicable Legal Requirement or by any
Company Employee Plan or Company Contract in effect as of the Signing Date (i)
increase the compensation payable or that could become payable by the Company to
directors, officers, or employees, other than increases in compensation made to
non-officer employees in the ordinary course of business consistent with past
practice, (ii) promote any officers or employees, except in connection with the
Company’s annual or quarterly compensation review cycle or as the result of the
termination or resignation of any officer or employee, or (iii) establish,
adopt, enter into, amend, terminate, exercise any discretion under, or take any
action to accelerate rights under any Company Employee Plans or any plan,
agreement, program, policy, trust, fund, or other arrangement that would be a
Company Employee Plan if it were in existence as of the date of this Agreement,
or make any contribution to any Company Employee Plan, other than contributions
required by Legal Requirement, the terms of such Company Employee Plans as in
effect on the date hereof, or that are made in the ordinary course of business
consistent with past practice;

 

(g)          acquire, by merger, consolidation, acquisition of stock or assets,
or otherwise, any business or Person or division thereof;

 

(h)          merge or consolidate with any other Person, adopt or effect a plan
of complete or partial liquidation, dissolution, restructuring,
recapitalization, or other reorganization (other than the Merger Transaction),
or commence or file any petition seeking liquidation, protection or other relief
under any U.S. federal, state or foreign bankruptcy, insolvency, receivership or
similar Legal Requirement or the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official;

 

 53 

 

  

(i)          transfer, license, sell, lease, or otherwise dispose of (whether by
way of merger, consolidation, sale of stock or assets, or otherwise) or pledge,
encumber, or otherwise subject to any Encumbrance, any Company Assets;

 

(j)          incur, assume or otherwise become directly or indirectly liable
for, or modify, any Indebtedness other than trade account payables incurred in
the ordinary course of business consistent with past practice, or lend any money
to any director, officer or employee of the Company;

 

(k)          (i) renew or extend, amend or modify, or waive any rights under,
any Company Contract in any material respect, or consent to or initiate the
termination of any Company Contract (provided, however, that no renewal or
extension, amendment or modification, termination of, or waiver of any rights
under the Revogenex License, the Manufacturing Agreement or the Company
Contracts listed on Schedule 8.1(k) shall be made without Buyer’s prior written
consent (in Buyer’s sole discretion)) or (ii) enter into any Company Contract,
it being agreed that in connection with this Section 8.1(k), the Company shall
provide a copy of any renewal or extension of, amendment or modification to,
termination of, or waiver of any rights under, or entry into, any Company
Contract within two days after the execution thereof;

 

(l)          institute, settle, waive its rights under or compromise any
Proceeding other than (i) any Proceeding brought by the Company against Buyer or
Merger Sub arising out of a breach or alleged breach of this Agreement by Buyer
or Merger Sub, (ii) the settlement of claims, liabilities, or obligations
reserved against in the Financial Statements, and (iii) Proceedings involving
the payment by the Company of an amount less than or equal to $100,000 in the
aggregate; provided, that without the prior written consent of Buyer, the
Company shall not settle or agree to settle any Proceeding (i) which involves a
conduct remedy or injunctive or similar relief or has a restrictive impact on
the Company or its business, or that involves the admission of wrongdoing by the
Company or (ii) relating to the Revogenex License Assets or any Manufacturing
Agreement Assets or otherwise involving Revogenex, Polpharma or Fortress;

 

(m)          make any change in any method of financial accounting principles or
practices, in each case except for any such change required by a change in GAAP
or applicable Legal Requirement;

 

(n)          (i) settle or compromise any Tax claim, audit, or assessment for an
amount in excess of the amount reserved or accrued in the Financial Statements,
(ii) make or change any Tax election, change any annual Tax accounting period,
or adopt or change any method of Tax accounting, (iii) amend any Tax Returns or
file claims for Tax refunds, or (iv) enter into any closing agreement, surrender
in writing any right to claim a Tax refund, offset or other reduction in Tax
liability or consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company;

 

 54 

 

  

(o)          enter into any agreement, agreement in principle, letter of intent,
memorandum of understanding, or similar Contract with respect to any joint
venture, strategic partnership, or alliance;

 

(p)          except in connection with actions permitted by Section 8.3 hereof,
take any action to exempt any Person from, or make any acquisition of securities
of the Company by any Person not subject to, any state takeover statute or
similar statute or regulation that applies to the Company with respect to a
Takeover Proposal or otherwise, including the restrictions on “business
combinations” set forth in Section 203 of the DGCL, except for Buyer, Merger
Sub, or any of their respective Subsidiaries or Affiliates, or the transactions
contemplated by this Agreement;

 

(q)          abandon, allow to lapse, sell, assign, transfer, grant any security
interest in, otherwise encumber or dispose of any Company Intellectual Property,
or grant any right or license to any Company Intellectual Property;

 

(r)          terminate or modify in any respect, or fail to exercise renewal
rights with respect to, any insurance policy;

 

(s)          take any action that would cause the representations and warranties
in Section 5.15(g) or Section 5.15(h) to be inaccurate disregarding any
disclosure contained in and SEC Documents filed from and after the Signing Date;

 

(t)          disclose to another Person, or facilitate the use or transfer by or
to another Person, of any Investigational New Drug, NDA, “regulatory documents”,
“essential documents” or any amendments thereto, any data or information
contained in the files submitted to the FDA, or any other information or data,
in each case, related to the Product or improvements thereon; or

 

(u)          agree or commit to do any of the foregoing.

 



Section 8.2          Access to Information Prior to the Second Stage Closing
Date. From the Signing Date until the Second Stage Closing Date, the Company
will, and will cause its officers, employees, independent public accountants and
other representatives, (i) to afford Buyer, its Affiliates and their
representatives reasonable access, to the officers, employees, agents, offices,
other facilities, properties, data and books and records of the Company,
including financial and accounting information and working papers that Buyer may
from time to time reasonably request and (ii) to furnish, as promptly as
practicable, to Buyer, its Affiliates and their representatives such additional
information regarding the Company as Buyer, its Affiliates and their
representatives may from time to time reasonably request; provided, however,
that such access will be provided upon reasonable notice, during normal business
hours, and in a manner that will not unreasonably interfere with the conduct of
the business of the Company. Notwithstanding anything to the contrary in this
Agreement, the Company will not be required to disclose any information to Buyer
if such disclosure would (i) invalidate any attorney-client privilege or (ii)
contravene any applicable Legal Requirement or fiduciary duty. The Company
acknowledges that Buyer may be subject to obligations under Legal Requirements,
including obligations under the federal Physician Payments Sunshine Act and
similar Legal Requirements relating to payments and gifts made to healthcare
practitioners and Legal Requirements relating to fraud and abuse such as the
False Claims Act, Anti-Kick Back Statute, Physician Self-Referral Law (Stark
law), the Exclusion Provisions and the Civil Monetary Penalties Law, and that
Buyer may require the Company’s support and cooperation to comply with such
statutory obligations. The Company hereby agrees to reasonably cooperate with
Buyer and to take all actions necessary, including providing information, to
enable Buyer to comply with such obligations. No investigation pursuant to this
Section 8.2 or information provided, made available or delivered pursuant to
this Section 8.2 or otherwise, or any knowledge that any Person may have shall
affect any representations or warranties or conditions or rights contained in
this Agreement or any Ancillary Agreement.

 

 55 

 

  

Section 8.3           No Solicitation.

 

(a)          The Company shall not (and shall cause its Affiliates not to), and
shall not authorize or permit its directors, officers, employees, agents,
advisors, legal counsel, investment bankers and other representatives (the
foregoing Persons are referred to herein as “Representatives”) to, and shall
instruct each of its Representatives not to, directly or indirectly, (x)
solicit, initiate, or knowingly facilitate or encourage the submission of any
Takeover Proposal or the making of any proposal that could reasonably be
expected to lead to any Takeover Proposal, or (y) subject to Section 8.3(b): (i)
conduct or engage in any discussions or negotiations with, disclose any
non-public information relating to the Company to, afford access to the
business, properties, assets, books, or records of the Company to, or knowingly
assist, participate in, facilitate, or encourage any effort by, any third party
that is seeking to make, or has made, any Takeover Proposal; (ii) (A) amend or
grant any waiver under any standstill or similar agreement with the party
providing such Takeover Proposal with respect to the applicable class of equity
securities of the Company, or (B) approve any transaction under, or any third
party becoming an “interested stockholder” under, Section 203 of the DGCL; or
(iii) enter into any agreement in principle, letter of intent, term sheet,
acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement, or other Contract relating to any Takeover
Proposal (each, a “Company Acquisition Agreement”). Except as expressly
permitted by Section 8.3(d), the Board of Directors of the Company shall not
effect a Company Adverse Recommendation Change. The Company shall (and shall
cause its Affiliates to) cease immediately and cause to be terminated, and shall
not authorize or knowingly permit any of its Representatives to continue, and
shall instruct each such Representatives to terminate, any and all existing
activities, discussions, or negotiations, if any, with any third party conducted
prior to the Signing Date with respect to any Takeover Proposal and shall use
its reasonable best efforts to cause any such third party (and the Affiliates
and Representatives of the Company or its Affiliates) in possession of
non-public information in respect of the Company that was furnished by or on
behalf of the Company to return or destroy (and confirm destruction of) all such
information.

 

 56 

 

  

(b)          Notwithstanding Section 8.3(a), prior to the Requisite Stockholder
Approval, the Board of Directors of the Company, directly or indirectly through
any Representative, may, subject to Sections 8.3(c) and (d): (i) participate in
negotiations or discussions with any third party that has made (and not
withdrawn) a bona fide, unsolicited Takeover Proposal in writing that the
Company Board determines in good faith, after consultation with its outside
legal counsel and independent financial advisor, constitutes or could reasonably
be expected to result in a Superior Proposal; and (ii) thereafter furnish to
such third party non-public information relating to the Company (provided, that
the Company shall, substantially concurrently with the delivery to such Person,
provide to Buyer any non-public information concerning the Company that is
provided or made available to such Person or its Representatives unless such
non-public information has been previously provided to Buyer) pursuant to an
executed confidentiality and standstill agreement (a copy of which
confidentiality and standstill agreement shall be promptly (in all events within
24 hours) provided for informational purposes only to Buyer) no less favorable
to the Company than the Confidentiality Agreement, but in each case referred to
in the foregoing clauses (i) and (ii), only if the Company Board determines in
good faith, after consultation with its outside legal counsel and independent
financial advisor, that the failure to take such action in connection with such
written (and not withdrawn) Takeover Proposal would reasonably be expected to
result in the Company Board to be in breach of its fiduciary duties under
applicable Legal Requirements (and with such activities to be terminated
immediately in connection with any withdrawal of such Takeover Proposal or, in
the case of any changes to such Takeover Proposal, if such changes would have
not led to such determination had those changes been in effect at the time of
the original determination). Nothing contained herein shall prevent the Company
Board from disclosing to the Company’s stockholders a position contemplated by
Rule 14d-9 and Rule 14e-2(a) promulgated under the Exchange Act with regard to a
Takeover Proposal, if the Company determines, after consultation with outside
legal counsel, that failure to disclose such position would reasonably be
expected to result in a violation of applicable Legal Requirements. If any
disclosure or other action pursuant to the preceding sentence of this Section
8.3(b) includes or has the substantive effect of a Company Adverse
Recommendation Change, it shall be deemed to be a Company Adverse Recommendation
Change (and subject to the obligations with respect thereto) for all purposes
under this Agreement.

 

(c)          The Company Board shall not take any of the actions referred to in
clauses (i) or (ii) of Section 8.3(b) unless the Company shall have delivered to
Buyer a prior written notice advising Buyer that it intends to take such action.
The Company shall notify Buyer promptly (but in no event later than 24 hours)
after it (or any of its Representatives) receives any Takeover Proposal, any
inquiry that could reasonably be expected to lead to a Takeover Proposal, or any
request for non-public information relating to the Company or for access to the
business, properties, assets, books, or records of the Company by any third
party. In such notice, the Company shall identify the third party making, and
details of the material terms and conditions of (along with the latest draft of
the proposed Takeover Proposal agreement and all other related documents with
respect to such Takeover Proposal), any such Takeover Proposal, indication or
request. The Company shall keep Buyer fully informed, on a current basis (and in
any event with material updates within twenty-four (24) hours), of the status
and material terms of any such Takeover Proposal, indication or request,
including any material amendments or proposed amendments as to price and other
material terms thereof. The Company shall provide Buyer with at least 48 hours
prior notice of any meeting of the Company Board (or such lesser notice as is
provided to the members of the Company Board, but in no event less than 24 hours
prior notice) at which the Company Board is reasonably expected to consider any
Takeover Proposal. The Company shall promptly provide Buyer with a list of any
non-public information concerning the Company’s business, present or future
performance, financial condition, or results of operations, provided to any
third party, and, to the extent such information has not been previously
provided to Buyer, copies of such information.

 

 57 

 

  

(d)          Except as expressly permitted by this Section 8.3(d), the Company
Board shall not effect a Company Adverse Recommendation Change or enter into a
Company Acquisition Agreement. At any time prior to the receipt of the Requisite
Stockholder Approval, subject to the Company having complied with Sections 7.1,
7.2 and 8.3 in all respects, the Company Board may effect a Company Adverse
Recommendation Change or enter into a Company Acquisition Agreement, if: (i) the
Company promptly notifies Buyer, in writing, at least five Business Days (the
“Superior Proposal Notice Period”) before making a Company Adverse
Recommendation Change or entering into a Company Acquisition Agreement, of its
intention to take such action with respect to a Superior Proposal, which notice
shall state expressly that the Company has received a Takeover Proposal that the
Company Board intends to declare a Superior Proposal and that the Company Board
intends to effect a Company Adverse Recommendation Change and/or the Company
intends to enter into a Company Acquisition Agreement; (ii) the Company attaches
to such notice the most current version of the proposed agreement and any
related documents (which version(s) shall be updated on a prompt basis) and the
identity of the third party making such Superior Proposal; (iii) the Company
shall, and shall cause its Representatives to, during the Superior Proposal
Notice Period, negotiate with Buyer in good faith to make such adjustments in
the terms and conditions of this Agreement so that such Takeover Proposal ceases
to constitute a Superior Proposal (taking into account any termination fee and
expense reimbursement provisions applicable, including the Termination Fee), if
Buyer, in its discretion, proposes to make such adjustments (it being agreed
that in the event that, after commencement of the Superior Proposal Notice
Period, there is any material revision to the terms of a Superior Proposal,
including any revision in price, the Superior Proposal Notice Period shall be
extended, if applicable, to ensure that at least five Business Days remain in
the Superior Proposal Notice Period subsequent to the time the Company notifies
Buyer of any such material revision (it being understood that there may be
multiple extensions)); (iv) the Company Board determines in good faith, after
consulting with its outside legal counsel and independent financial advisor,
that such Takeover Proposal continues to constitute a Superior Proposal after
taking into account any adjustments made by Buyer during the Superior Proposal
Notice Period in the terms and conditions of this Agreement; and (v) prior to or
simultaneously with entering into any Company Acquisition Agreement, the Company
shall have terminated this Agreement in accordance with Section 9.5(b) and paid
the Termination Fee to Buyer.

 

 58 

 

  

Section 8.4           Further Action.

 

(a)          During the period between the Signing Date and the Second Stage
Closing Date, each of the parties to this Agreement, subject to Section 8.3,
will use all commercially reasonable efforts to take, or to cause to be taken,
all appropriate action, to do or cause to be done all things necessary, proper
or advisable under applicable Legal Requirements, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and the Ancillary Agreements, satisfy the conditions precedent
contained herein for the benefit of the other parties hereto and consummate and
make effective the transactions contemplated by this Agreement and the Ancillary
Agreements, including to use their commercially reasonable efforts to obtain all
requisite consents of or waivers from Third Parties.

 

(b)          To the extent that the execution or delivery by the Company of this
Agreement or any of the Ancillary Agreements, or the performance by the Company
of its obligations under this Agreement or any of the Ancillary Agreements, or
the consummation of the Stock Purchase Transaction, the Merger or any other
transaction contemplated hereby or thereby causes or would cause a breach of any
Company Contract, permit or right or gives any Person other than the Company the
ability to terminate any such Company Contract, permit or right, the Company
shall use reasonable commercial efforts to obtain as promptly as practicable the
consent of any Third Parties required to prevent or cure such breach or
termination.

 

Section 8.5           Regulatory and Other Authorizations.

 

(a)          Subject to the following sentence with respect to filings under the
HSR Act, the Company and Buyer will (i) use their reasonable best efforts to
obtain as promptly as reasonably practicable all authorizations, consents,
orders, actions and approvals, and to make all filings with and to give all
notices to all Governmental Authorities required to consummate the transactions
contemplated by this Agreement, (ii) cooperate fully with the other parties
hereto in promptly seeking to obtain all such authorizations, consents, orders,
actions and approvals and to make all such filings and give such notices and
(iii) provide such other information to any Governmental Authority as such
Governmental Authority may reasonably request in connection therewith. Following
the First Stage Closing, each party hereto agrees to make, upon the earlier of
(A) January 1, 2021, and (B) the satisfaction of the conditions set forth in
Section 10.3(a), any required filings under the HSR Act with respect to the
Merger Transaction and to supply as promptly as reasonably practicable to the
appropriate Governmental Authorities any information and documentary material
that may be reasonably requested in connection with such HSR Act filings. Each
of the Company and Buyer will pay half of any fees associated with any filings
under the HSR Act in connection with this Agreement. The Company will pay all
fees or make other payments provided for under Legal Requirements to any
Governmental Authority in order to obtain any such authorizations, consents,
orders or approvals.

 

 59 

 

  

(b)          Notwithstanding anything herein to the contrary, neither Buyer nor
any of its Affiliates shall be required to avoid or eliminate any impediment
under any antitrust, competition or trade regulation Legal Requirement that may
be asserted by any antitrust or competition Governmental Authority in connection
with the transactions contemplated by this Agreement or the Ancillary
Agreements, including (i) negotiating, committing to and effecting by consent
decree, hold separate orders, or otherwise, the sale, divestiture or disposition
of the assets, properties or businesses of Buyer or its Affiliates (or after the
Second Stage Closing, the Company), or (ii) entering into such other
arrangements as are necessary in order to avoid the entry of, and the
commencement of litigation seeking the entry of, or to effect the dissolution
of, any injunction, temporary restraining order or other order in any suit or
proceeding, which would otherwise have the effect of materially delaying or
preventing the consummation of the transactions contemplated by this Agreement.

 

(c)          The Company and Buyer will each promptly notify the other party of
any communication that it or any of its Affiliates receives from any
Governmental Authority relating to the matters that are the subject of this
Agreement and permit, when practicable, the other party to review in advance any
proposed communication by such party (or the Company) to any Governmental
Authority. Neither the Company nor Buyer will agree to participate in any
meeting with any Governmental Authority in respect of any filings, investigation
(including any settlement of the investigation), litigation, or other inquiry
until it consults with the other party in advance and, to the extent permitted
by such Governmental Authority, gives the other party the opportunity to attend
and participate at such meeting. The Company and Buyer will coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other party may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods,
including under the HSR Act. The Company and Buyer will provide each other with
copies of all correspondence, filings or communications between them or any of
their representatives, on the one hand, and any Governmental Authority or
members of its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement; provided, however, that materials
may be redacted (w) to remove references concerning the valuation of the Common
Shares or the business of the Company, (x) as necessary to comply with
contractual arrangements, (y) as necessary to address reasonable privilege or
confidentiality concerns and (z) as necessary to address competitive or
regulatory concerns; however, both parties shall assess on a case-by-case basis
in good faith whether the redacted information may be exchanged between outside
competition counsel for the purpose of any merger control proceedings.

 

(d)          Buyer and the Company will, or will cause their respective
Affiliates to, notify their respective employees in respect of whom notification
is required under applicable Legal Requirements or by contract of the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

 60 

 

  

(e)          The Company shall use its reasonable best efforts to prepare the
material required to file an NDA for the Product with the FDA as promptly as
reasonably practicable, and obtain FDA approval for the Product as promptly as
reasonably practicable. The Company shall keep Buyer informed about the status
and activities with respect to the development of the Product, and the Company
will consider Buyer’s input with respect to the forgoing in good faith. The
Company shall (i) provide Buyer with advance notice of the Company’s intent to
submit an NDA, any amendment thereto, or any other filing or written
communication with any Healthcare Regulatory Authority (the “HRA
Communications”), (ii) provide Buyer with copies of any draft HRA Communications
prior to submission to the applicable Healthcare Regulatory Authority, and (iii)
grant Buyer with reasonable opportunity to review and comment on such HRA
Communications, which comments will be considered and addressed in good faith by
the Company.

 

(f)          Prior to the filing of the NDA with the FDA, the Company shall
schedule a pre-NDA meeting with the FDA (the “FDA Meeting”) with respect to the
Product. Buyer’s Representatives shall be allowed to participate in the FDA
Meeting. At least thirty (30) days prior to the FDA Meeting, but in no event
less than ten (10) days prior to submission of the briefing materials, the
Company shall provide Buyer with draft briefing materials that the Company
intends to submit to the FDA for the FDA Meeting and shall provide Buyer with
the opportunity to comment on such briefing materials, which comments will be
considered and addressed in good faith by the Company. The Company shall provide
Buyer with a copy of the final minutes for the FDA Meeting (the “FDA Minutes”)
within two (2) Business Days following the Company’s receipt of the FDA Minutes
from the FDA.

 



Section 8.6           Notifications. Until the First Stage Closing or the Second
Stage Closing, as applicable, each party hereto will promptly notify the other
party in writing of any fact, change, condition, circumstance or occurrence or
nonoccurrence of any event of which it is aware that will or is reasonably
likely to result in any of the conditions for the benefit of such other party
set forth in Article 9 or Article 10, as applicable, of this Agreement becoming
incapable of being satisfied; provided, however, that the delivery of any notice
pursuant to this Section 8.6 will not limit or otherwise affect the
representations, warranties, covenants or agreements of the parties (or remedies
with respect thereto) or the conditions to the obligations of the parties under
this Agreement.

 

Section 8.7           Limitation on Purchases and Sales of Common Shares.

 

(a)          Except as provided in Section 8.7(b), except for the First Stage
Shares, and except with regard to Buyer’s rights under the Registration Rights
Agreement, from the period beginning on the Signing Date until the Second Stage
Closing Date (the “Lockup Period”), neither the Company nor Buyer shall issue
(in the case of the Company), buy, sell or otherwise subject to a security
interest, pledge, hypothecation, mortgage or lien, (or enter into any hedging
arrangement or derivative transaction with respect to) any Common Shares (or any
other shares of the Company), nor shall either of them register, request
registration of or take any action to begin the process of registering Common
Shares for sale pursuant to a registration statement filed with the SEC.

 

 61 

 

  

(b)          Subject to Buyer’s consent, which may be withheld at Buyer’s sole
discretion, the Company shall be allowed to sell, in a private placement or
pursuant to a registration statement filed with the SEC, Common Shares in an
aggregate amount not to exceed $7.0 million during the Lockup Period.

 

(c)          The restrictions in Section 8.7(a) shall not apply to:

 

(1)         the grant after the First Stage Closing of equity awards set forth
on Schedule 8.7(c) to the individuals set forth therein; provided that the
vesting of such grants shall be contingent and subject to the consummation of
the Second Stage Closing, that such grants shall be subject to forfeiture in
case this Agreement is terminated and that such forfeiture requirement shall
survive the termination of this Agreement (unless Buyer shall have consented
thereto (in Buyer’s sole discretion));

 

(2)         the issuance of Common Shares as permitted by Section 8.1(d);

 

(3)         transfers of Common Shares to the Company as forfeitures to satisfy
tax withholding and remittance obligations of the applicable stockholder in
connection with the vesting or exercise of equity awards granted pursuant to any
Company Plan, or pursuant to a net exercise or cashless exercise by the
applicable stockholder of outstanding equity awards pursuant to any Company
Plan;

 

(4)         transfers of any equity of the Company by any Person (other than the
Company) to an Affiliate of such Person; and

 

(5)         the transfer of any equity of the Company by gift, by will or
intestate succession, or pursuant to a court approved divorce settlement.

 

Section 8.8           Standstill.

  

(a)          From the period beginning on the Signing Date until the Second
Stage Closing Date, or earlier termination of this Agreement, other than to the
extent contemplated or permitted by this Agreement or the Ancillary Agreements
or upon the Company’s written consent or request, Buyer shall not, and shall
cause each of its Affiliates not to:

 

(1)         acquire, offer or propose to acquire, or agree to acquire directly
or indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Exchange Act), any Common Shares;

 

(2)         effect or seek, offer or propose (whether publicly or otherwise) or
enter into an agreement to effect, or cause or participate in or in any way
assist any other Person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, any tender or exchange offer, merger or
other business combination involving the Company or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company;

 

 62 

 

  

(3)         (a) make, engage or in any way participate in, directly or
indirectly, any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the Common Shares (whether or not
relating to the election or removal of directors), (b) seek to advise, encourage
or influence any Person with respect to the voting of any Common Shares in
opposition to the recommendation of the Company’s Board of Directors with
respect to any matter, (c) initiate, propose or otherwise “solicit” (as such
term is defined in Rule 14a-1(l) under the Exchange Act, or, if amended, as
amended and in effect at the time in question) the Company’s stockholders for
the approval of any stockholder proposal, regardless of its purpose and whether
made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act or otherwise,
(d) induce or attempt to induce any other Person to initiate any such
stockholder proposal, or (e) otherwise communicate or seek to communicate with
the Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the
Exchange Act;

 

(4)         call or seek to call, directly or indirectly, any special meeting of
stockholders of the Company for purposes of approving any transaction other than
the Stock Purchase Transaction, the Merger or any other transaction contemplated
by this Agreement or any Ancillary Agreement, or seek, request, or take any
action to obtain or retain, directly or indirectly, any list of holders of the
Common Shares or other securities of the Company other than for the
aforementioned purpose;

 

(5)         form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Shares, other than a “group” that includes the Company’s stockholders and their
Affiliates with respect to actions specifically required or permitted by this
Agreement;

 

(6)         deposit any Common Shares in any voting trust or subject any Common
Shares to any arrangement or agreement with respect to the voting of the Common
Shares;

 

(7)         seek, alone or in concert with others, election or appointment to,
or representation on, or nominate or propose the nomination of any candidate to,
the Company Board or seek any change in the composition of the Company Board or
management of the Company, including any plans or proposals to change the number
or term of directors, to remove any director or to fill any vacancies on the
Company Board, in each case other than as expressly required or permitted by
this Agreement or any Ancillary Agreement; or

 

 63 

 

  

(8)         initiate, solicit, assist, facilitate, finance, or encourage or
otherwise participate in the taking of any of the foregoing actions by any other
Person or enter into any discussions, negotiations, arrangements or
understandings with any other Person with respect to any of the foregoing
actions.

 

(b)          Notwithstanding anything to the contrary, this Section 8.8 shall
not apply to any investments made by investment funds in which Buyer may hold an
interest from time to time or to directors, officers, employees, representatives
or shareholders of Buyer in their personal capacity.

 

(c)          The restrictions set forth in Section 8.8(a) shall terminate
automatically if: (i) a Company Adverse Recommendation Change occurs, (ii) the
Company enters into a Company Acquisition Agreement, (iii) the Company Board
resolves to engage in a formal process which is intended to result in a Company
Acquisition Agreement, (iv) a tender offer or exchange offer that is a Takeover
Proposal is made for securities of the Company and the Company Board either
accepts such offer, fails to recommend that its stockholders reject such offer,
or fails to reaffirm (publicly if requested by Buyer) the Company Board
Recommendation, within ten Business Days from the date of commencement of such
offer, or (v) a person or “group” (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 as amended) enters into an agreement or
commences a proxy solicitation in which the person or “group” would if
successful elect or acquire the ability to elect a majority of the members of
the Company Board.

 

Section 8.9           Directors’ and Officers’ Indemnification and Insurance.

 

(a)          Buyer and Merger Sub agree that all rights to indemnification,
advancement of expenses and exculpation by the Company now existing in favor of
each Person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Merger Effective Time, an officer or director of the
Company (each an “Indemnified Party”) as provided in the certificate of
incorporation (including any certificate of designations) or by-laws of the
Company, in each case as in effect on the Signing Date, or pursuant to any other
contracts in effect on the date hereof, shall be assumed by the Surviving
Corporation in the Merger, without further action, at the Merger Effective Time
and shall survive the Merger and shall remain in full force and effect in
accordance with their terms, and, in the event that any proceeding is pending or
asserted or any claim made during such period, until the final disposition of
such proceeding or claim.

 

(b)          For six years after the Merger Effective Time, to the fullest
extent permitted under applicable law, Buyer and the Surviving Corporation (the
“Indemnifying Parties”) shall indemnify, defend, and hold harmless each
Indemnified Party against all losses, claims, damages, liabilities, fees,
expenses, judgments, and fines arising in whole or in part out of actions or
omissions in their capacity as such occurring at or prior to the Merger
Effective Time (including in connection with the transactions contemplated by
this Agreement), and shall reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such losses, claims, damages, liabilities, fees,
expenses, judgments, and fines as such expenses are incurred, subject to the
Surviving Corporation’s receipt of an undertaking by such Indemnified Party to
repay such legal and other fees and expenses paid in advance if it is ultimately
determined in a final and non-appealable judgment of a court of competent
jurisdiction that such Indemnified Party is not entitled to be indemnified under
applicable Legal Requirements; provided, however, that the Surviving Corporation
will not be liable for any settlement effected without the Surviving
Corporation’s prior written consent (which consent shall not be unreasonably
withheld, conditioned, or delayed).

 

 64 

 

  

(c)          The Surviving Corporation shall, and Buyer shall cause the
Surviving Corporation to: (i) maintain in effect for a period of six years after
the Merger Effective Time, if available, the current policies of directors’ and
officers’ liability insurance maintained by the Company immediately prior to the
Merger Effective Time (provided, that the Surviving Corporation may substitute
therefor policies, of at least the same coverage and amounts and containing
terms and conditions that are not less advantageous to the directors and
officers of the Company when compared to the insurance maintained by the Company
as of the date hereof); or (ii) obtain as of the Merger Effective Time “tail”
insurance policies with a claims period of six years from the Merger Effective
Time with at least the same coverage and amounts and containing terms and
conditions that are not less advantageous to the directors and officers of the
Company, in each case with respect to claims arising out of or relating to
events which occurred before or at the Merger Effective Time (including in
connection with the transactions contemplated by this Agreement); provided,
however, that in no event will the Surviving Corporation be required to expend
an annual premium for such coverage in excess of 200 percent of the last annual
premium paid by the Company for such insurance prior to the Signing Date, which
amount is determined in accordance with Schedule 8.9 (the “Maximum Premium”). If
such insurance coverage cannot be obtained at an annual premium equal to or less
than the Maximum Premium, the Surviving Corporation will obtain, and Buyer will
cause the Surviving Corporation to obtain, that amount of directors’ and
officers’ insurance (or “tail” coverage) obtainable for an annual premium equal
to the Maximum Premium.

 

(d)          The obligations of Buyer and the Surviving Corporation under this
Section 8.9 shall survive the consummation of the Merger and shall not be
terminated or modified in such a manner as to adversely affect any Indemnified
Party to whom this Section 8.9 applies without the consent of such affected
Indemnified Party (it being expressly agreed that the Indemnified Parties to
whom this Section 8.9 applies shall be third party beneficiaries of this Section
8.9, each of whom may enforce the provisions of this Section 8.9).

 

 65 

 

  

(e)          In the event Buyer, the Surviving Corporation or any of their
respective successors or assigns: (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger; or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Buyer or the
Surviving Corporation, as the case may be, shall assume all of the obligations
set forth in this Section 8.9. The agreements and covenants contained herein
shall not be deemed to be exclusive of any other rights to which any Indemnified
Party is entitled, whether pursuant to applicable Legal Requirements, Contract,
or otherwise. Nothing in this Agreement is intended to, shall be construed to or
shall release, waive, or impair any rights to directors’ and officers’ insurance
claims under any policy that is or has been in existence with respect to the
Company or its officers, directors, and employees, it being understood and
agreed that the indemnification provided for in this Section 8.9 is not prior
to, or in substitution for, any such claims under any such policies.

 



Section 8.10        Contingent Value Rights Agreement; Registration Rights
Agreement; General Release. The Company shall fully execute and deliver, and
shall use its reasonable efforts to cause the other parties thereto to execute
and deliver, the Contingent Value Rights Agreement on or prior to the Second
Stage Closing. The Company shall coordinate with Buyer, sufficiently in advance
of the Second Stage Closing, to find a reasonably suitable Rights Agent with
respect to the Contingent Value Rights Agreement, and shall cooperate with Buyer
to finalize the Contingent Value Rights Agreement and have it fully executed and
delivered on or prior to the Second Stage Closing. The Company shall fully
execute and deliver the Registration Rights Agreement on or prior to the First
Stage Closing. The Company shall fully execute and deliver the General Release
to Fortress at the Second Stage Closing.

 

Section 8.11        Deregistration; Stock Exchange Delisting. Prior to the
Merger Effective Time, the Company shall cooperate with Buyer and use
commercially reasonable efforts to take, or cause to be taken, all actions, and
do or cause to be done all things, reasonably necessary, proper or advisable on
its part under applicable Legal Requirements and rules and policies of Nasdaq to
cause the delisting of the Common Shares from Nasdaq as promptly as practicable
after the Merger Effective Time and deregistration of the Common Shares under
the Exchange Act as promptly as practicable after such delisting. The Company
shall not cause the Common Shares to be delisted from Nasdaq prior to the Merger
Effective Time.    

 

Section 8.12        Section 16 Compliance. Prior to the Merger Effective Time,
Buyer, Merger Sub and the Company shall take all such steps as may be required
to cause the transactions contemplated in this Agreement and any other
dispositions of the Company Securities by each individual (including directors
by deputization) who is or will be subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to the Company to be exempt under
Rule 16b-3 promulgated under the Exchange Act.

 

Section 8.13        Notification of Stockholder Litigation. The Company shall
promptly (and in any event within 24 hours) notify Buyer of actions, suits,
claims, governmental investigations or other Proceedings instituted or
threatened in writing against the Company or any of its directors, officers or
Affiliates, including by any stockholder of the Company, before any court or
governmental entity, relating to or involving or otherwise affecting the Company
or any of the Company’s Affiliates, which, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to this
Agreement or relating to this Agreement or the transactions contemplated hereby,
or seeking damages or discovery in connection with such transactions (the
“Stockholder Litigation”). Buyer shall have the right to participate in the
defense of any such Stockholder Litigation. The Company shall keep Buyer
informed on a timely basis and in detail of the status of such Stockholder
Litigation, and shall provide Buyer with copies of agreements and such other
information and documentation relating thereto as shall be reasonably necessary
or proper to allow Buyer to monitor the progress of such Stockholder Litigation.
The Company shall consult with Buyer regarding the defense of any such
Stockholder Litigation, and the Company may not settle, compromise, come to an
arrangement regarding or cease defending against (or agree or consent to any of
the foregoing with respect to) any such Stockholder Litigation without the prior
written consent of Buyer.

 

 66 

 

  



Section 8.14        Product Development. The Company shall pursue the
development and approval of the Product, including in accordance with the
Revogenex License. The Company shall promptly inform Buyer of any written
communications it receives in connection with the Revogenex License, including
from Revogenex Ireland Limited or any of its Affiliates, or the Manufacturing
Agreement, including from Polpharma or any of its Affiliates, and promptly
provide Buyer with copies of any such communications. Without limiting the
foregoing, the Company shall promptly notify Buyer (and in any event within 24
hours) of any Proceeding relating to, involving or otherwise affecting the
Revogenex License or the Manufacturing Agreement. Buyer shall have the right to
participate in the defense of any such Proceeding. The Company shall keep Buyer
informed on a timely basis and in detail of the status of such Proceeding, and
shall provide Buyer with copies of agreements and such other information and
documentation relating thereto as shall be reasonably necessary or proper to
allow Buyer to monitor the progress of such Proceeding. The Company shall
consult with Buyer regarding the defense of any such Proceeding, and the Company
may not settle, compromise, come to an arrangement regarding or cease defending
against (or agree or consent to any of the foregoing with respect to) any such
Proceeding without the prior written consent of Buyer. In addition, the Company
shall use its reasonable best efforts to achieve the goals set forth on Schedule
8.14.

 

Article 9.
CONDITIONS PRECEDENT, WAIVER, AND TERMINATION PROVISIONS
OF THE STOCK PURCHASE TRANSACTION

 



Section 9.1           Conditions Precedent to Performance of the Parties. The
obligations of the parties to consummate the Stock Purchase Transaction are
subject to fulfillment, at or prior to the First Stage Closing, of each of the
following conditions:

 

(a)          Requisite Stockholder Approval: The Requisite Stockholder Approval
shall have been obtained.

 

(b)          No Order: No Governmental Authority will have enacted, issued,
enforced or entered into any statute, rule, regulation, injunction or other
order that is in effect and has the effect of making the Stock Purchase
Transaction illegal or otherwise restraining or prohibiting its consummation.

 

 67 

 

  

Section 9.2           Conditions Precedent to Performance of the Company. The
obligations of the Company to consummate the Stock Purchase Transaction will be
subject to the fulfillment or written waiver, at or prior to the First Stage
Closing, of the following conditions:

 

(a)          Agreements and Covenants: The agreements and covenants contained in
this Agreement and the Ancillary Agreements to be complied with by Buyer on or
before the First Stage Closing will have been complied with in all material
respects; and

 

(b)          Accuracy of Representations and Warranties: The representations and
warranties of Buyer contained in Article 6 shall be true and correct in all
material respects as of the Signing Date and as of the First Stage Closing Date
with the same effect as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date).

 



Section 9.3          Conditions Precedent to Performance of Buyer. The
obligations of Buyer to consummate the Stock Purchase Transaction will be
subject to the fulfillment or written waiver, at or prior to the First Stage
Closing, of the following conditions:

 

(a)          The Non-Affiliate Stockholder Approval shall have been obtained;

 

(b)          Agreements and Covenants: The agreements and covenants contained in
this Agreement and the Ancillary Agreements to be complied with (other than
those to be performed by Buyer) on or before the First Stage Closing will have
been complied with in all material respects;

 

(c)          Material Adverse Effect: No Material Adverse Effect shall have
occurred through and including the First Stage Closing Date;

 

(d)          Accuracy of Representations and Warranties: (x) the representations
and warranties of the Company contained in Sections 5.1, 5.2, 5.3, 5.19 and 5.20
shall be true and correct in all respects as of the Signing Date and as of the
First Stage Closing Date with the same effect as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date), (y) the representations and warranties of the Company contained in
Sections 5.14 and 5.17 shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality,
Material Adverse Effect, or any similar standard or qualification) in all
material respects as of the Signing Date and as of the First Stage Closing Date
with the same effect as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date), and (z)
the representations and warranties of the Company in Sections 5.4 through 5.13,
5.15, 5.16, 5.18 and Sections 5.21 and 5.22 shall be true and correct
(disregarding all qualifications and exceptions contained therein relating to
materiality, Material Adverse Effect, or any similar standard or qualification)
as of the Signing Date and as of the First Stage Closing Date with the same
effect as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such date), except in the case of the
foregoing clause (z) where the failure of such representations and warranties to
be so true and correct has not had, or is not reasonably likely to have, a
Material Adverse Effect;

 

(e)          Registration Rights Agreement: The Registration Rights Agreement
attached hereto as Exhibit O (the “Registration Rights Agreement”) shall have
been fully executed by all of the parties thereto and delivered to Buyer;

 

 68 

 

  

(f)          The Ancillary Agreements containing rights or obligations surviving
the First Stage Closing shall be in full force and effect;

 

(g)          The Revogenex License shall be in full force and effect, and there
shall not have occurred any event that, with or without notice or lapse of time
or both, would permit Revogenex Ireland Limited (or any successor, Affiliate,
assignee or transferee thereof) to terminate the Revogenex License or any rights
of the Company thereunder;

 

(h)          The Manufacturing Agreement shall be in full force and effect, and
there shall not have occurred any event that, with or without notice or lapse of
time or both, would permit Polpharma (or any successor, Affiliate, assignee or
transferee thereof) to terminate the Manufacturing Agreement or any rights of
the Company thereunder;

 

(i)          The Buyer Directors (as defined in the Stockholders Agreement)
shall have been appointed to the Company Board effective as of the First Stage
Closing;

 

(j)          Each Company Warrant shall have been (i) exercised and converted
into Common Shares and cancelled without Liability to the Company in accordance
with Section 4.7(d) or (ii) amended in accordance with Section 4.7(d) and such
amendment shall be in full force and effect; and

 

(k)          Dissenting Shares: The Dissenting Shares shall not exceed 5% of the
Common Shares issued and outstanding on the Signing Date.

 



Section 9.4           Waiver; Determination of Satisfaction of Conditions. The
Company may waive any or all of the conditions set forth in Section 9.2, and
Buyer may waive any or all of the conditions set forth in Section 9.3, but
neither the Company nor Buyer may waive the conditions set forth in Section 9.1.

 

Section 9.5           Termination Prior to the First Stage Closing.

 

(a)          This Agreement may be terminated at any time prior to the First
Stage Closing:

 

(1)         by either the Company or Buyer if the First Stage Closing has not
occurred by June 30, 2019; provided, however, that the right to terminate this
Agreement under this Section 9.5(a)(1) will not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
has resulted in, the failure of the First Stage Closing to occur by June 30,
2019;

 

(2)         by either the Company or Buyer in the event that any Governmental
Authority has enacted, issued, enforced or entered into any statute, rule,
regulation, injunction or other order, restraining, enjoining or otherwise
prohibiting the Stock Purchase Transaction that will have become final and
non-appealable;

 

 69 

 

  

(3)         by Buyer if either the Requisite Stockholder Approval or the
Non-Affiliate Stockholder Approval is not obtained at the Company Stockholder
Meeting;

 

(4)         by the mutual written consent of the Company and Buyer; or

 

(5)         by either Buyer or the Company, if an Event of Insolvency occurs
with respect to the other party.

 

(b)          This Agreement may be terminated by the Company at any time prior
to the Requisite Stockholder Approval being obtained at the Company Stockholder
Meeting in connection with entering into a Company Acquisition Agreement with
respect to a Superior Proposal if and only if (i) the Company complied with
Section 8.3 in all respects, (ii) the Company has paid the Termination Fee to
Buyer prior to or simultaneously with such termination and (iii) the Company
enters into the Company Acquisition Agreement with respect to such Superior
Proposal concurrently with such termination. For purposes of this Agreement,
“Superior Proposal” means a bona fide written proposal made by a third party to
acquire, directly or indirectly, all of the Company Securities then outstanding
or all or substantially all of the assets of the Company, which, taking into
account all legal, financial, regulatory, financing, conditionality, timing and
other aspects of such proposal (including any termination fee and expense
reimbursement provisions applicable, including the Termination Fee), satisfies
all of the following requirements: (i) such Superior Proposal is reasonably
expected by the Company Board to be consummated on the terms proposed, (ii) to
the extent financing is required, such financing is then fully committed by
creditworthy financial institutions of nationally recognized reputation and
(iii) such Superior Proposal is on terms that the Company Board determines in
its good faith judgment (based on the advice of the Company’s outside legal
counsel and independent financial advisor) to be more favorable to the Company
and the holders of the Common Shares from a financial point of view than the
Transactions (taking into account any proposed revisions or adjustments by Buyer
in accordance with Section 8.3(d)).

 

(c)          This Agreement may be terminated by Buyer at any time prior to the
Requisite Stockholder Approval or the Non-Affiliate Stockholder Approval, if (i)
a Company Adverse Recommendation Change shall have occurred; or (ii) the Company
shall have breached or failed to perform in any respect any of its covenants and
agreements set forth in Sections 7.1, 7.2 or 8.3 (other than, individually or in
the aggregate, insignificant breaches of Sections 7.1, 7.2 or 8.3(a)-(c)).

 

(d)          This Agreement may be terminated by Buyer at any time prior to the
First Stage Closing if there shall have been a breach of any representation,
warranty, covenant, or agreement on the part of the Company set forth in this
Agreement such that the conditions to the First Stage Closing set forth in
Section 9.3(b) or Section 9.3(c), as applicable, would not be satisfied and, in
either such case, such breach is incapable of being cured by June 30, 2019;
provided that Buyer shall have given the Company at least 30 days written notice
prior to such termination stating Buyer’s intention to terminate this Agreement
pursuant to this Section 9.5(d); provided further, that Buyer shall not have the
right to terminate this Agreement pursuant to this Section 9.5(d) if Buyer or
Merger Sub is then in material breach of any representation, warranty, covenant,
or obligation hereunder, which breach has not been cured.

 

 70 

 

  

(e)          In the event of termination of this Agreement under Section 9.5(a)
by written notice to the other party, this Agreement will become void and there
will be no liability on the part of either party to this Agreement except (i)
that Sections 2.1, 9.5(e), 9.6 and 12 will survive any termination of this
Agreement and (ii) to the extent that such termination results from the willful
breach by a party of any of its representations and warranties contained in this
Agreement, or from the breach by a party of any of its covenants or agreements
set forth in this Agreement.

 

Section 9.6           Fees and Expenses Following Termination.

 

(a)          In the event that this Agreement is terminated by (1) Buyer or the
Company pursuant to Section 9.5(a)(1), only if at such time the Company has
failed to hold the Company Stockholder Meeting and Buyer is not in breach of its
obligations under Section 8.5 (other than, individually or in the aggregate, any
insignificant breaches thereof) or (2) Buyer pursuant to Section 9.5(d), then,
in either case, the Company shall pay to Buyer the Termination Fee within two
(2) Business Days of such termination. In the event that this Agreement is
terminated and a bona fide Takeover Proposal shall have been publicly disclosed
or privately made to the Company Board after the date hereof and not clearly
withdrawn or terminated in good faith prior to the Company Stockholder Meeting
(in the case of termination pursuant to Section 9.5(a)(3)), prior to the
termination date (in the case of termination pursuant to Section 9.5(a)(1)) or
prior to the breach giving rise to the right of termination (in the case of
termination pursuant to Section 9.5(d)) then, in any case, the Company shall pay
to Buyer the Termination Fee within two (2) Business Days of such termination.
In the event that this Agreement is terminated and within 12 months of the date
this Agreement is terminated, the Company enters into a definitive agreement
with respect to any Takeover Proposal or consummates the transactions
contemplated by any Takeover Proposal (provided that for purposes of this
sentence, the references to “15%” in the definition of Takeover Proposal shall
be deemed to be references to “50%”), then the Company shall pay to Buyer the
Termination Fee on the date of entry into such agreement or, if earlier,
consummation of such Takeover Proposal.

 

(b)          In the event that this Agreement is terminated by Buyer solely
pursuant to Section 9.5(a)(3), then the Company shall reimburse Buyer for up to
$500,000 in Buyer’s and its Affiliates’ documented aggregate out-of-pocket
costs, fees and expenses incurred in connection with the Transactions (including
the fees of outside counsel and other advisors, and whether incurred before or
after the date of this Agreement and including costs, fees and expenses incurred
in connection with the investigation, structuring, negotiation, due diligence,
and financial, operating, legal and other analysis with respect to the
Transactions); provided, that any such amounts paid by the Company pursuant to
this Section 9.6(b) shall be deducted from any Termination Fee that may
subsequently become payable pursuant to Section 9.6(a) above.

 

 71 

 

  

(c)          In the event that this Agreement is terminated by Buyer pursuant to
Section 9.5(c), then the Company shall pay to Buyer the Termination Fee within
two (2) Business Days of such termination.

 

(d)          In the event that this Agreement is terminated by the Company
pursuant to Section 9.5(b), then the Company shall pay to Buyer the Termination
Fee prior to or concurrently with such termination.

 

(e)          Notwithstanding the foregoing, in no event shall the Company be
required to pay the fee referred to in this Section 9.6(a) on more than one
occasion. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the payment of the Termination Fee shall be the sole and
exclusive remedy available to Buyer and Merger Sub with respect to this
Agreement and the Transactions in the event any such payment becomes due and
payable and is paid, and, upon payment of the Termination Fee, the Company (and
the Company’s Affiliates and its and their respective Representatives) shall
have no further liability to Buyer and Merger Sub under this Agreement;
provided, however, that the Company shall not be relieved or released from any
liabilities or damages arising out of its willful and material breach of Section
7.1, Section 7.2 or Section 8.3; provided, further, that the aggregate amount of
damages determined by a court to be payable by the Company pursuant to the
foregoing proviso shall be reduced by the amount of any Termination Fee paid to
Buyer pursuant to this Section 9.6.

 

(f)          The parties acknowledge that the agreements contained in this
Section 9.6 are an integral part of the transactions contemplated by this
Agreement and constitute liquidated damages and not a penalty, and that, without
these agreements, the parties would not have entered into this Agreement. Any
amount that becomes payable pursuant to Section 9.6 shall be paid by wire
transfer of immediately available funds to an account designated by Buyer in
writing and shall be reduced by any amounts required to be deducted or withheld
therefrom under applicable Legal Requirement in respect of Taxes.

 

Article 10.
CONDITIONS PRECEDENT, WAIVER, AND TERMINATION PROVISIONS
OF MERGER TRANSACTION

 



Section 10.1         Conditions Precedent to Performance of the Parties. The
obligations of the parties to consummate the Merger Transaction are subject to
fulfillment, at or prior to the Second Stage Closing, of each of the following
conditions:

 

(a)          First Stage Closing: The First Stage Closing shall have occurred,
and the conditions in respect thereof shall have been satisfied on or prior to
the First Stage Closing;

 

(b)          Regulatory Requirements: Any applicable waiting period (and any
extension thereof) under the HSR Act will have expired or terminated early; and

 

 72 

 

  

(c)          No Order: No Governmental Authority will have enacted, issued,
enforced or entered into any statute, rule, regulation, injunction or other
order that is in effect and has the effect of making the Merger Transaction
illegal or otherwise restraining or prohibiting its consummation.

 



Section 10.2         Conditions Precedent to Performance of the Company. The
obligations of the Company to consummate the Merger Transaction will be subject
to the fulfillment or written waiver, at or prior to the Second Stage Closing,
of the following conditions:

 

(a)          Agreements and Covenants: The agreements and covenants contained in
this Agreement and the Ancillary Agreements to be complied with by Buyer after
the First Stage Closing and on or before the Second Stage Closing will have been
complied with in all material respects; and

 

(b)          Accuracy of Representations and Warranties: The representations and
warranties of Buyer contained in Article 6 shall be true and correct in all
material respects as of the Second Stage Closing Date with the same effect as if
made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such date).

 



Section 10.3        Conditions Precedent to Performance of Buyer. The
obligations of Buyer to consummate the Merger Transaction will be subject to the
fulfillment or written waiver, at or prior to the Second Stage Closing, of the
following conditions:

 

(a)          Approvals: The Company shall have obtained from the FDA or DEA, as
the case may be, the following approvals (and each of such approvals shall
continue to be in effect through the Merger Effective Time):

 

(i)          Final FDA approval of the Product on or before December 1, 2020, if
as of such date there are no pending queries from the FDA with respect to such
Product approval, but if there are such pending queries from the FDA as of such
date, then such FDA approval shall have been obtained on or before April 30,
2021;

 

(ii)         Labelling for the Product containing an indication as moderate to
moderately severe (post-operative) pain, not restricted to any specific type of
surgery; and

 

(iii)        Classification of the Product by the U.S. Drug Enforcement Agency
(“DEA”) as a Schedule IV Drug under applicable Legal Requirements; and

 

(b)          There is no Risk Evaluation and Mitigation Strategy from the FDA or
similar restrictions (including a restriction that requires a health care
provider to use acetaminophen or an intravenously delivered nonsteroidal
anti-inflammatory drug or liposomal anesthetics prior to the administration of
the Product) applicable to the Product.

 

 73 

 

  

(c)          Conversion of Class A Preferred Shares: All issued and outstanding
Class A Preferred Shares shall have been converted into Common Shares pursuant
to terms of the Class A Preferred Shares;

 

(d)          Agreements and Covenants: The agreements and covenants contained in
this Agreement and the Ancillary Agreements (other than those to be performed by
Buyer) to be complied with after the First Stage Closing and on or before the
Second Stage Closing will have been complied with in all material respects;

 

(e)          Accuracy of Representations and Warranties: (x) the representations
and warranties of the Company contained in Sections 5.1, 5.2, 5.3, 5.19 and 5.20
shall be true and correct in all respects as of the Signing Date and as of the
Second Stage Closing Date with the same effect as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date), (y) the representations and warranties of the Company contained in
Sections 5.14 and 5.17 shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality,
Material Adverse Effect, or any similar standard or qualification) in all
material respects as of the Signing Date and as of the Second Stage Closing Date
with the same effect as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date), and (z)
the representations and warranties of the Company in Sections 5.4 through 5.13,
5.15, 5.16, 5.18 and Sections 5.21 and 5.22 shall be true and correct
(disregarding all qualifications and exceptions contained therein relating to
materiality, Material Adverse Effect, or any similar standard or qualification)
as of the Signing Date and as of the Second Stage Closing Date with the same
effect as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such date), except in the case of the
foregoing clause (z) where the failure of such representations and warranties to
be so true and correct has not had, or is not reasonably likely to have, a
Material Adverse Effect;

 

(f)          Material Adverse Effect: No Material Adverse Effect shall have
occurred through and including the Second Stage Closing Date;

 

(g)          Contingent Value Rights Agreement: The Contingent Value Rights
Agreement shall have been fully executed by the parties thereto and delivered to
Buyer;

 

(h)          The Ancillary Agreements containing rights or obligations surviving
the Second Stage Closing shall be in full force and effect;

 

(i)          The Revogenex License shall be in full force and effect, and there
shall not have occurred any event that, with or without notice or lapse of time
or both, would permit Revogenex Ireland Limited (or any successor, Affiliate,
assignee or transferee thereof) to terminate the Revogenex License or any rights
of the Company thereunder;

 

(j)          The Manufacturing Agreement shall be in full force and effect, and
there shall not have occurred any event that, with or without notice or lapse of
time or both, would permit Polpharma (or any successor, Affiliate, assignee or
transferee thereof) to terminate the Manufacturing Agreement or any rights of
the Company thereunder;

 

 74 

 

  

(k)          The Company shall have delivered to Buyer evidence of the director
resignations referred to in Section 3.5;

 

(l)          The Founders Agreement and MSA shall have terminated pursuant to
the terms of the Waiver Agreement;

 

(m)          Each Company Warrant shall have been (i) exercised and converted
into Common Shares and cancelled without Liability to the Company in accordance
with Section 4.7(d) or (ii) amended in accordance with Section 4.7(d) and such
amendment shall be in full force and effect; and

 

(n)          The release, in the form attached as Exhibit P hereto (the “General
Release”), was duly executed by Fortress and the Company and delivered to Buyer.

 



Section 10.4         Waiver; Determination of Satisfaction of Conditions. The
Company may waive all or any of the conditions set forth in Section 10.2 and
Buyer may waive all or any of the conditions set forth in Section 10.3, but
neither Buyer nor the Company may waive the conditions set forth in Section
10.1.

 

Section 10.5         Termination Prior to the Second Stage Closing.

 

(a)          This Agreement may be terminated at any time prior to the Second
Stage Closing:

 

(1)         by either the Company or Buyer if the Second Stage Closing has not
occurred by 10 Business Days after the conditions in Sections 10.1, 10.2 and
10.3 have been met (provided, that the right to terminate this Agreement
pursuant to this Section 10.5(a)(1) shall not be available to the party seeking
to terminate this Agreement if such party’s breach of this Agreement has
materially contributed to the failure of the Second Stage Closing to occur);

 

(2)         by Buyer if the Second Stage Closing has not occurred by April 30,
2021 (provided, that the right to terminate this Agreement under this Section
10.5(a)(2) shall not be available to Buyer if Buyer’s breach of this Agreement
has materially contributed to the failure of the Second Stage Closing to occur
by April 30, 2021);

 

(3)         by the Company if the Second Stage Closing has not occurred by
October 31, 2021 (provided, that the right to terminate this Agreement under
this Section 10.5(a)(3) shall not be available to the Company if the Company’s
breach of this Agreement has materially contributed to the failure of the Second
Stage Closing to occur by October 31, 2021);

 

(4)         by either the Company or Buyer in the event that any Governmental
Authority has enacted, issued, enforced or entered into any statute, rule,
regulation, injunction or other order, restraining, enjoining or otherwise
prohibiting the Merger Transaction that will have become final and
non-appealable;

 

 75 

 

  

(5)         by the mutual written consent of the Company and Buyer;

 

(6)         provided that Buyer is not then in breach in any material respect of
any of its obligations under this Agreement, if (A) there is any continuing
inaccuracy in the representations and warranties of any other party set forth in
this Agreement, or (B) any other party is then failing to perform any of its
covenants or other agreements set forth in this Agreement; or

 

(7)         by either Buyer or the Company, if an Event of Insolvency occurs
with respect to the other party.

 

(b)          In the event that this Agreement is terminated pursuant to Section
10.5(a) but the conditions set forth in Sections 10.1(a) and 10.1(c) were
satisfied at the time of such termination, then upon written notice from Buyer
to the Company, the Company shall negotiate with Buyer in good faith, on an
exclusive basis and for a period of up to 21 days from receipt of such notice,
the entry into an alternative Takeover Proposal or similar transaction, provided
that in no event shall such 21-day period extend beyond October 31, 2021.

 

(c)          In the event of termination of this Agreement under Section 10.5(a)
by written notice to the other party, this Agreement will become void and there
will be no liability on the part of either party to this Agreement except (i)
that Sections 2.1, 4.2(i), 8.7(c) (the proviso thereto), 10.5(b), 11 and 12 will
survive any termination of this Agreement and (ii) to the extent that such
termination results from the willful and material breach by a party of any of
its representations and warranties contained in this Agreement, or from the
breach by a party of any of its covenants or agreements set forth in this
Agreement.

 

Article 11.
R&WI

 

Section 11.1         R&WI. From the Signing Date until the Second Stage Closing,
the Company shall cooperate with Buyer’s efforts to obtain representations and
warranties insurance coverage, for the period between the First Stage Closing
and the Second Stage Closing, for the benefit of Buyer that would reimburse
Buyer, its Affiliates and Representatives (collectively, the “Buyer Indemnified
Parties”) for any claims, damages, judgments, awards, costs, expenses, losses,
liabilities, costs and expenses, interest and penalties, diminution in value and
lost profits (including any reasonable legal, accounting or other expenses for
investigating, initiating or defending any actions or threatened actions)
(collectively, the “Losses”) asserted against, imposed upon or sustained or
incurred as a result of, arising out of or in connection with any breach or
inaccuracy of any representation or warranty of the Company contained herein or
in any Ancillary Agreement (provided, that for purposes of determining if there
is any such breach or inaccuracy and for purposes of calculating any Losses
arising from such breach or inaccuracy, such representations and warranties
shall be read as if they were not qualified by any concept of “material,”
“materiality” or “Material Adverse Effect” or a similar qualification). The
Company shall promptly pay for any fees, costs, expenses, premiums or other
amounts associated with obtaining such insurance coverage, or promptly reimburse
Buyer therefor, in an amount up to $500,000 (collectively, but not to exceed
$500,000, the “R&WI Expense”). “Losses” shall include the Buyer Indemnified
Parties’ costs and expenses (including reasonable legal fees and expenses)
incurred in connection with the enforcement of the Indemnification Agreement and
Section 4.2(i).



 

 76 

 

  

Section 11.2         Survival.

 

(a)           Subject to the limitations and other provisions of this Agreement
and the Indemnification Agreement, all representations and warranties of the
Company shall survive the First Stage Closing and shall remain in full force and
effect (and not be affected by any investigation conducted by any Buyer
Indemnified Parties or any information or knowledge any such Person may have or
receive) until the earlier of (i) the Second Stage Closing Date and (ii)
termination of this Agreement pursuant to Section 10.5 (it being agreed that any
claim with respect to which Fortress has been given an Indemnification Notice at
or prior to the Second Stage Closing shall survive the Second Stage Closing or
any termination of this Agreement pursuant to Section 10.5). The covenants and
agreements of the parties shall survive the First Stage Closing and Second Stage
Closing, as applicable, in accordance with their respective terms.

 

(b)          Notwithstanding anything to the contrary, no Buyer Indemnified
Party shall have any obligation to pursue the Company for any Losses relating to
any breach or inaccuracy of any representation or warranty of the Company
contained herein or in any Ancillary Agreement.

 

Article 12.
MISCELLANEOUS

 



Section 12.1        Entire Agreement. This Agreement and the Ancillary
Agreements, together with the Schedules and all other documents referred to
herein, constitute the entire agreement between the parties with respect to the
subject matter of this Agreement and the Ancillary Agreements and supersede any
and all prior agreements, negotiations, correspondence, undertakings,
understandings and communications of the parties with respect to the subject
matter of this Agreement and the Ancillary Agreements, with the exception of the
mutual confidentiality agreement between the Company and Cipla Limited, dated
June 1, 2018 (the “Confidentiality Agreement”), to which Section 12.8 applies.
Nothing contained in this Agreement shall be deemed or construed as creating a
joint venture or partnership between any of the parties hereto.

 

Section 12.2        Transaction Costs. Except as otherwise provided herein, the
parties to this Agreement will pay their own costs and expenses (including
legal, accounting and other fees) relating to this Agreement.

 

 77 

 

  



Section 12.3        Modifications. Any amendment or modification to this
Agreement, including this undertaking itself, shall only be valid if effected by
an instrument or instruments in writing and shall be effective against each of
the parties hereto that has signed such instrument or instruments; provided
that, notwithstanding the foregoing, Buyer and Merger Sub may amend or modify
(1) the Surviving Corporation Certificate of Incorporation to increase or
decrease the authorized capital stock of the Surviving Corporation set forth
therein and (2) Section 4.1(d) with respect to the number of shares of common
stock of the Surviving Corporation into which each share of Merger Sub shall
convert, in each case, by notice from Buyer to the Company and without the
Company’s consent. The parties agree that they jointly negotiated and prepared
this Agreement and the Ancillary Agreements and that neither this Agreement nor
any Ancillary Agreement will be construed against any party on the grounds that
such party prepared or drafted the same.

 

Section 12.4        Notices. Notices will be deemed to have been received (a)
upon receipt of a registered letter, (b) three Business Days following proper
deposit with an internationally recognized express overnight delivery service,
or (c) in the case of transmission by email, as of the date so transmitted (or
if so transmitted after normal business hours at the place of the recipient, on
the Business Day following such transmission):

 

If to the Company:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lucy Lu, M.D.

Email: llu@avenuetx.com

 

With a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue, 12th Floor

New York, NY 10016

Attn: Mark F. McElreath

Email: mark.mcelreath@alston.com

 

If to Buyer:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

 78 

 

  

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 12.4.

 



Section 12.5        Public Announcements. Except as required by Legal
Requirements or by the requirements of any stock exchange on which the
securities of a party hereto or any of its Affiliates are listed, no party to
this Agreement will make, or cause to be made, any press release or public
announcement in respect of this Agreement, the Ancillary Agreements or the
transactions contemplated hereby or thereby or otherwise communicate with any
news media with respect to the foregoing without prior notification to the other
parties, and the parties to this Agreement will consult with each other and
cooperate as to the form, timing and contents of any such press release, public
announcement or disclosure. Notwithstanding the foregoing, the restrictions set
forth in this Section 12.5 shall not apply to any release or announcement made
or proposed to made in connection with and related to a Company Adverse
Recommendation Change or in compliance with Section 8.3.

 

Section 12.6        Severability. Each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Legal
Requirements, but if any provision of this Agreement is found to be
unenforceable or invalid under applicable Legal Requirements, such provision
will be ineffective only to the extent of such unenforceability or invalidity,
and the parties will negotiate in good faith to modify this Agreement so that
the unenforceable or invalid provision is replaced by such valid and enforceable
provision which the parties consider, in good faith, to match as closely as
possible the invalid or unenforceable provision and to achieve the same or a
similar economic effect and to give effect to the parties’ original intent. The
remaining provisions of this Agreement will continue to be binding and in full
force and effect.

 

 79 

 

  



Section 12.7        Assignment. No party hereto may assign, in whole or in part,
or delegate all or any part of its rights, interests or obligations under this
Agreement without the prior written consent of the other party. Any assignment
or delegation made without such consent will be void. Notwithstanding the
foregoing, Buyer shall be entitled to (a) assign its rights under this Agreement
to any one of its Affiliates and (b) assign any or all of its rights and
obligations under this Agreement (in whole or in part) as collateral security in
a financing transaction; provided that no such assignment shall release Buyer
from its obligations under this Agreement.

 

Section 12.8        Confidentiality Agreement. The terms of the Confidentiality
Agreement are hereby incorporated herein by reference and will continue in full
force and effect until expiration or termination in accordance with the terms
therein.

 

Section 12.9        Governing Law. This Agreement, any claims or causes of
action pursuant to it, and the Merger will be governed by and construed in
accordance with the laws of the State of Delaware, without regard for its
principles of conflict of laws.

 

Section 12.10     Specific Performance. Each party acknowledges and agrees that
the other party would be irreparably damaged if the provisions of this Agreement
are not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 12.11, provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 12.11 can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

Section 12.11       Submission to Jurisdiction. Each of the parties hereto
irrevocably agrees that any Proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the federal
courts sitting in the State of Delaware. Each of the parties hereto agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 12.4 or in such other manner as may
be permitted by applicable Legal Requirements, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim, or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 12.11;
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Legal Requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

 80 

 

 



Section 12.12     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.12.

 

Section 12.13      Waiver. Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition, and no waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty, covenant or agreement hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no waiver by any party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

 

Section 12.14     Counterparts; Facsimile Signature. This Agreement may be
executed in one (1) or more counterparts, by original or facsimile (or other
such electronically transmitted) signature, each of which will be deemed an
original, but all of which will constitute one and the same instrument.  Any
party executing this Agreement by facsimile (or other such electronically
transmitted) signature shall, upon request from another party hereto, promptly
deliver to the requesting party an original counterpart of such signature.

 

 81 

 

  



Section 12.15      Rights Cumulative. All rights and remedies of each of the
parties under this Agreement will be cumulative, and the exercise of one or more
rights or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements. After the
Merger Effective Time, the Company shall have the sole right to pursue damages
or other remedies on behalf of the holders of Common Shares at the Merger
Effective Time.

 

Section 12.16       Interpretation. (a) The words “hereof”, “herein”, and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (b) the words “date hereof,” when used in this Agreement, shall refer
to the date set forth in the Preamble; (c) the terms defined in the singular
have a comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender include each other gender; (h) the word “or”
shall not be exclusive; (i) the headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof; (j) any references herein to
any Governmental Authority shall be deemed to also be a reference to any
successor Governmental Authority thereto; and (k) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

[Remainder of the page intentionally left blank]

 

 82 

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

  COMPANY:       Avenue Therapeutics, Inc.         By: /s/ Lucy Lu     Name:
Lucy Lu     Title: CEO         BUYER:       InvaGen Pharmaceuticals Inc.        
By: /s/ Deepak Agarwal     Name: Deepak Agarwal     Title: CFO         MERGER
SUB:       Madison Pharmaceuticals Inc.         By: /s/ Biplab Mazumdar    
Name: Biplab Mazumdar     Title: Secretary

  

[Signature Page to Stock Purchase and Merger Agreement]

 

 83 

 

 

EXHIBIT A
STOCKHOLDERS AGREEMENT

 

[Exhibit A to Stock Purchase and Merger Agreement]

  

 

 

 

EXHIBIT B
CREDIT AGREEMENT

 

[Exhibit B to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT C
GUARANTY

 

[Exhibit C to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT D
VOTING AND SUPPORT AGREEMENT

 

[Exhibit D to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT E
WAIVER AGREEMENT

 

[Exhibit E to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT F
FORTRESS RESTRICTIVE COVENANT AGREEMENT

 

[Exhibit F to Stock Purchase and Merger Agreement]

  

 

 

 

EXHIBIT G
INDEMNIFICATION AGREEMENT

 

[Exhibit G to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT H
LU RESTRICTIVE COVENANT AGREEMENT

 

[Exhibit H to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT I
AMENDMENT TO LU AGREEMENT

 

[Exhibit I to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT J
CONTINGENT VALUE RIGHTS AGREEMENT

 

[Exhibit J to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT K
REVISED BY-LAWS

 

[Exhibit K to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT L
CERTIFICATE OF MERGER

 

[Exhibit L to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT M
SURVIVING CORPORATION
CERTIFICATE OF INCORPORATION

 

[Exhibit M to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT N

SURVIVING CORPORATION BY-LAWS

 

[Exhibit N to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT O

REGISTRATION RIGHTS AGREEMENT

 

[Exhibit O to Stock Purchase and Merger Agreement]

 

 

 

 

EXHIBIT P

GENERAL RELEASE

 



 

